[exhibitatofourthamendmen001.jpg]
EXHIBIT A TO FOURTH AMENDMENT TO CREDIT AGREEMENT Conformed through: First
Amendment to Credit Agreement, dated as of November 13, 2015 Second Amendment to
Credit Agreement, dated as of September 13, 2016 Third Amendment to Credit
Agreement, dated as of April 30, 2018 Published CUSIP Number: 10964BAM0 CREDIT
AGREEMENT dated as of March 12, 2015 amended as of November 13, 2015 and2015,
September 13, 2016, April 30, 2018 and December 5, 2019 by and among BRINKER
INTERNATIONAL, INC., as Borrower, BRINKER RESTAURANT CORPORATION, BRINKER
FLORIDA, INC., and BRINKER TEXAS, INC., and BRINKER INTERNATIONAL PAYROLL
COMPANY, L.P., as Guarantors, The Banks Party Hereto and BANK OF AMERICA, N.A.,
as Administrative Agent ______________________________________________ MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED,BOFA SECURITIES, INC., JPMORGAN CHASE
BANK, N.A., WELLS FARGO SECURITIES, LLC, SUNTRUST ROBINSON HUMPHREY, INC.



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen002.jpg]
and THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers and
Bookrunners JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agents SUNTRUST BANK and THEMUFG BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Documentation Agents 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen003.jpg]
TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 Section
1.01. Certain Defined Terms 1 Section 1.02. Computation of Time Periods 2526
Section 1.03. Accounting Terms 2526 Section 1.04. Miscellaneous 26 Section 1.05.
Other Interpretive Provisions 2627 Section 1.06. Interest Rates 27 ARTICLE II.
AMOUNTS AND TERMS OF THE ADVANCES 2728 Section 2.01. The Advances 2728 Section
2.02. Requests for Advances 28 Section 2.03. Borrowings; Advances; Termination
of Eurodollar Rate Advances 28 Section 2.04. Conversions and Continuations of
Borrowings 31 Section 2.05. Optional Termination and Reduction of the
Commitments 32 Section 2.06. Repayment and Prepayment of Advances; Notes 33
Section 2.07. Interest on Advances 34 Section 2.08. Interest Rate Determination
35 Section 2.09. Fees 35 Section 2.10. Payments; Computations; Interest on
Overdue Amounts 35 Section 2.11. Consequential Losses on Eurodollar Rate
Advances 36 Section 2.12. Increased Costs 3637 Section 2.13. Replacement of
Banks 37 Section 2.14. Illegality and Unavailability 38 Section 2.15. Taxes 3841
Section 2.16. Payments Pro Rata 4144 Section 2.17. Increase in Commitments 4244
Section 2.18. Defaulting Banks 4345 ARTICLE III. CONDITIONS 4447 Section 3.01.
Conditions Precedent to Effectiveness 4447 Section 3.02. Conditions Precedent to
Each Borrowing 4548 - i-



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen004.jpg]
Section 3.03. Administrative Agent 4649 ARTICLE IV. GUARANTY 4649 Section 4.01.
Guaranty 4649 Section 4.02. Payment 4749 Section 4.03. Waiver 4749 Section 4.04.
Acknowledgments and Representations 4750 Section 4.05. Subordination 4750
Section 4.06. Guaranty Absolute 4850 Section 4.07. No Waiver; Remedies 4850
Section 4.08. Continuing Guaranty 4851 Section 4.09. Limitation 4851 Section
4.10. Effect of Bankruptcy 4951 Section 4.11. Keepwell 4951 ARTICLE V.
REPRESENTATIONS AND WARRANTIES 4952 Section 5.01. Corporate Existence 4952
Section 5.02. Corporate Power 5052 Section 5.03. Enforceable Obligations 5052
Section 5.04. Financial Statements 5053 Section 5.05. Litigation 5053 Section
5.06. Margin Stock; Use of Proceeds 5153 Section 5.07. Investment Company Act
5153 Section 5.08. ERISA 5153 Section 5.09. Taxes 5154 Section 5.10.
Environmental Condition 5154 Section 5.11. Ownership of the Guarantors 5254
Section 5.12. Solvency 5254 Section 5.13. Disclosure 5254 Section 5.14.
Anti-Corruption Laws and Sanctions 5255 Section 5.15. EEA Financial Institution
5255 Section 5.16. Use of Plan Assets 5255 Section 5.17. Covered Entities 55 -
ii- 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen005.jpg]
ARTICLE VI. AFFIRMATIVE COVENANTS 5255 Section 6.01. Compliance with Laws, Etc
5355 Section 6.02. Reporting Requirements 5356 Section 6.03. Use of Proceeds
5558 Section 6.04. Maintenance of Insurance 5558 Section 6.05. Preservation of
Corporate Existence, Etc 5558 Section 6.06. Payment of Taxes, Etc 5558 Section
6.07. Visitation Rights 5659 Section 6.08. Compliance with ERISA and the Code
5659 Section 6.09. Additional Guarantors 5659 Section 6.10. Collateral
Requirement 5659 ARTICLE VII. NEGATIVE COVENANTS 5760 Section 7.01. Financial
Covenants 5760 Section 7.02. Negative Pledge 5861 Section 7.03. Merger, Sale of
Assets and Sale-Leasebacks 5861 Section 7.04. Agreements to Restrict Dividends,
Certain Transfers and Liens 5962 Section 7.05. Transactions with Affiliates 6063
Section 7.06. Change of Business 6063 Section 7.07. Limitation on Advances and
Investments 6063 Section 7.08. Accounting Practices 6063 Section 7.09. Debt 6164
Section 7.10. Restricted Payments 6164 ARTICLE VIII. DEFAULTS 6165 Section 8.01.
Defaults 6265 Section 8.02. Application of Funds 6467 ARTICLE IX. THE
ADMINISTRATIVE AGENT 6568 Section 9.01. Authorization and Action 6568 Section
9.02. Administrative Agent’s Reliance, Etc 6569 Section 9.03. Knowledge of
Defaults 6669 Section 9.04. Rights of the Administrative Agent as a Bank 6670
Section 9.05. Bank Credit Decision 6770 Section 9.06. Successor Administrative
Agent 6771 -iii- 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen006.jpg]
Section 9.07. Joint Lead Arrangers and Bookrunners, Syndication Agents and
Documentation Agents 6871 Section 9.08. INDEMNIFICATION 6872 Section 9.09.
Collateral Matters 6972 Section 9.10. No Bank is an Employee Benefit Plan
69Certain ERISA Matters 73 Section 9.11. Secured Cash Management Agreements,
Secured Hedge Agreements, and Secured Bilateral Letters of Credit 7174 ARTICLE
X. MISCELLANEOUS 7275 Section 10.01. Amendments, Etc 7275 Section 10.02.
Notices, Etc 7276 Section 10.03. No Waiver; Remedies 7376 Section 10.04. Costs,
Expenses and Taxes 7376 Section 10.05. Right of Set-off 7578 Section 10.06. Bank
Assignments and Participations 7579 Section 10.07. Governing Law 7881 Section
10.08. Interest 7881 Section 10.09. Execution in Counterparts 7983 Section
10.10. Survival of Agreements, Representations and Warranties, Etc 7983 Section
10.11. The Borrower’s Right to Apply Deposits 8083 Section 10.12.
Confidentiality 8083 Section 10.13. Binding Effect 8184 Section 10.14. ENTIRE
AGREEMENT 8184 Section 10.15. USA PATRIOT ACT 8285 Section 10.16. No Fiduciary
Relationship 8285 Section 10.17. Severability 8285 Section 10.18. Waiver of Jury
Trial 8286 Section 10.19. Electronic Execution of Assignments and Certain Other
Documents 8386 Section 10.20. Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 8386 Section 10.21. Acknowledgement Regarding Any
Supported QFCs 87 - iv- 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen007.jpg]
EXHIBITS: Exhibit A-1 Form of Tranche A NoteExhibit A-2 Form of Tranche A-1 Note
Exhibit B Form of Notice of Borrowing Exhibit C Form of Assignment Exhibit D
Form of Opinion of Counsel for the Borrower and the Guarantors Exhibit E Form of
U.S. Tax Compliance Certificate Exhibit F Form of Notice of Prepayment
SCHEDULES: Schedule I - Banks and Administrative Agent’s Offices; Certain
Addresses for Notices Schedule II - Borrower and Guarantors Addresses Schedule
III - Permitted Liens Schedule IV - Agreements Restricting Dividends, Certain
Transfers and Liens Schedule V - GAAP Exceptions Schedule VI - Investments
Schedule VII - Permitted Debt Schedule VIII - Commitments - v- 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen008.jpg]
CREDIT AGREEMENT CREDIT AGREEMENT (this “Agreement”), dated as of March 12, 2015
and amended as of November 13, 2015 and2015, September 13, 2016, April 30, 2018
and December 5, 2019 by and among BRINKER INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), BRINKER RESTAURANT CORPORATION, a Delaware
corporation (“Brinker Restaurant’), BRINKER FLORIDA, INC., a Delaware
corporation (“Brinker Florida”), BRINKER TEXAS, INC., a Delaware corporation
(“Brinker Texas”), BRINKER INTERNATIONAL PAYROLL COMPANY, L.P., a Delaware
limited partnership (“Brinker Payroll”, and together with Brinker Restaurant,
Brinker Florida, Brinker Texas and any Subsidiary that becomes a guarantor
pursuant to Section 6.09, individually, a “Guarantor” and collectively, the
“Guarantors”), the Banks party hereto, and BANK OF AMERICA, N.A., a national
banking association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Banks hereunder. RECITALS WHEREAS, the Borrower,
Brinker Restaurant, as guarantor, the banks party thereto (the “Existing Banks”)
and Bank of America, as administrative agent, entered into that certain Credit
Agreement dated as of March 12, 2015 and amended on November 13, 2015 and2015,
September 13, 2016 and April 30, 2018 (the “Existing Credit Agreement”),
pursuant to which the Existing Banks have made available to the Borrower a
revolving credit facility (the “Existing Revolving Facility”); WHEREAS, the
Borrower has requested that the Banks and the Administrative Agent amend the
Existing Credit Agreement in the form of this Agreement, and the Banks and the
Administrative Agent are willing to amend the Existing Credit Agreement in its
entirety on the terms and subject to the conditions set forth herein; NOW,
THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows: ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS Section 1.01. Certain Defined Terms. As used in
this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined): “Accession Agreement” has the meaning specified in Section 2.17.
“Additional Bank” has the meaning specified in Section 2.01(a). “Administrative
Agent” has the meaning specified in the introduction hereto. “Administrative
Agent’s Office” means the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule I, or such other address or account as the
Administrative Agent may from time to time notify to the Borrower and the Banks.
1 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen009.jpg]
“Advances” mean the Tranche A Advances and/or the Tranche A-1 Advances, as the
context may require.Advance” means an advance made by a Bank to the Borrower
pursuant to Article II. “Affiliate” means any Person that, directly or
indirectly, controls, or is controlled by or under common control with, another
Person. For the purposes of this definition, the terms “control”, “controlled
by” and “under common control with”, as used with respect to any Person, means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. Without limiting the generality of the
foregoing, a Subsidiary of a Person is an Affiliate of that Person. “Agreement”
has the meaning specified in the introduction hereto. “Anti-Corruption Laws”
means all laws, rules, and regulations of any jurisdiction applicable to the
Borrower or the Subsidiaries from time to time concerning or relating to
bribery, money laundering or corruption. “Applicable Law” means, as to any
Person, all applicable Laws binding upon such Person or to which such a Person
is subject. “Applicable Lending Office” means, with respect to each Bank, such
Bank’s Domestic Lending Office in the case of a Base Rate Advance, and such
Bank’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Eurodollar Rate Spread”, “Base Rate Spread” or
“Facility Fee Rate”, as the case may be, based upon the Moody’s Rating and the
S&P Rating: Facility Eurodollar Base Rate Fee Rate Rate Spread Spread (bps per
(bps per (bps per Rating Level Ratings (Moody’s/ S&P) annum) annum) annum)
Rating Level 1 ≥ Baa1 or BBB+ 12.5 100.0 0.0 Rating Level 2 Baa2 or BBB 15.0
110.0 10.0 Rating Level 3 Baa3 or BBB- 20.0 117.5 17.5 Rating Level 4 Ba1 or BB+
25.0 137.5 37.5 Rating Level 5 < Ba1 and BB+ or unrated 30.0 170.0 70.0 ;
provided that so long as the Borrower and its Subsidiaries shall have
demonstrated, by delivery of the financial statements pursuant to Sections
6.02(b) and (c) and the certificate pursuant to Section 6.02(d) to the
Administrative Agent no later than the due dates specified therein, a Debt to
Cash Flow Ratio of less than 2.25 to 1.00 for the twelve month period ending on
the fiscal quarter then most recently ended, the Eurodollar Rate Spread (bps per
annum) referenced in the immediately preceding table shall be 5.0 bps less than
the applicable rates set forth in such table above for all rating levels,
commencing one (1) Business Day following the receipt of such 2 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen010.jpg]
financial statements and such certificate by the Administrative Agent and
through and including the date of receipt by the Administrative Agent of such
financial statements and such certificate for the next fiscal quarter end date,
at which point, the Eurodollar Rate Spread (bps per annum) shall be recalculated
again in accordance with the applicable rates set forth in the table above and
this proviso; provided however that if such financial statements and certificate
are not delivered to the Administrative Agent by the due dates specified in such
Sections, then immediately following the applicable due date, the Eurodollar
Rate Spread (bps per annum) shall be calculated in accordance with the
applicable rates set forth in the table above (and the 5.0 bps discount
contemplated under this proviso shall not apply) until one (1) Business Day
following the receipt of such financial statements and such certificate by the
Administrative Agent for the next fiscal quarter end date, at which point, the
Eurodollar Rate Spread (bps per annum) shall be recalculated again in accordance
with the applicable rates set forth in the table above and this proviso. For the
purposes of this definition, (a) if a Moody’s Rating or, an S&P Rating shall not
be in effect (other than by reason of the circumstances referred to in the last
sentence of this definition), then the applicable rating agency shall be deemed
to have established a rating in Rating Level 5 (as set forth in the table
above); (b) if the Moody’s Rating and the S&P Rating shall fall within different
Rating Levels, the Applicable Rate shall be based on the higher of the two
ratings unless the ratings differ by more than one Rating Level, in which case
the Applicable Rate shall be based on the Rating Level one level above that
corresponding to the lower rating (in each case, for which purposes, Rating
Level 1 is the highest and Rating Level 5 is the lowest); and (c) if the Moody’s
Rating or the S&P Rating shall be changed (other than as a result of a change in
the rating system of Moody’s or S&P), such change shall be effective as of the
date on which it is first publicly announced by Moody’s or S&P. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such rating change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Banks shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation. Notwithstanding anything to the contrary herein, as of the Third
Amendment Effective Date, the Applicable Rate shall be based upon Rating Level 5
and shall continue to be based upon Rating Level 5 for one hundred eighty (180)
days following the Third Amendment Effective Date and thereafter the Applicable
Rate shall be based upon the Moody’s Rating and the S&P Rating as set forth in
the table above. “Applicable Usury Laws” means the Texas Finance Code, any other
law of the State of Texas limiting interest rates or the amount of interest that
may lawfully be charged and any applicable Federal law to the extent that it
permits Banks to contract for, charge, reserve or receive a greater amount of
interest than under the Texas Finance Code or other laws of the State of Texas.
3 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen011.jpg]
“Assignment” means an assignment and acceptance entered into by a Bank and an
assignee, and accepted by the Administrative Agent, in substantially the form of
the attached Exhibit C. “Availability Period” means the Tranche A Availability
Period or the Tranche A-1 Availability Period, as the context may requireperiod
of time commencing on the Fourth Amendment Effective Date and ending on the
Termination Date. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Bank of America” means Bank
of America, N.A. and its successors. “Bank of America Fee Letter” means the Fee
Letter dated August 19, 2016 among the Borrower, Bank of America and Merrill
Lynch, Pierce, Fenner & Smith Incorporated. “Banks” means Tranche A Banks and/or
Tranche A-1 Banks, as the context may require.the Persons with a Commitment or
an outstanding Advance as of the Fourth Amendment Effective Date and each other
Person that shall have become a party hereto as a “Bank” pursuant to an
Assignment or an Accession Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment. “Base Rate” means for any
day a fluctuating rate per annum equal to the highest of (a) the Federal Funds
Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate,” and (c) the
Eurodollar Rate plus 1.00% and if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 2.14 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. “Base Rate Advance” means
an Advance which bears interest as provided in Section 2.07(a)(i). “Base Rate
Borrowing” means a Borrowing comprised of Base Rate Advances. “Beneficial
Ownership Certification” means a certification regarding beneficial ownership
required by the Beneficial Ownership Regulation. 4 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen012.jpg]
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. “Benefit Plan”
means any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code
or (c) any Person whose assets include “plan assets,” as defined by Section
3(42) of ERISA, of any such “employee benefit plan” or “plan”. “Board” means, as
to any Person, the Board of Directors of the Person or the Executive Committee
thereof. “Borrower” has the meaning specified in the introduction hereto.
“Borrower Materials” has the meaning specified in Section 6.02. “Borrowing”
means a borrowing consisting of simultaneous Advances of the same Class and Type
made to the Borrower by each of the Banks pursuant to Section 2.01. “Brinker
Florida” has the meaning specified in the introduction hereto. “Brinker Payroll”
has the meaning specified in the introduction hereto. “Brinker Restaurant” has
the meaning specified in the introduction hereto. “Brinker Texas” has the
meaning specified in the introduction hereto. “Business Day” means any day other
than a Saturday, Sunday or other day on which commercial banks are authorized to
close under the lawsLaws of, or are in fact closed in, the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Advances, means any such day that is also a London Banking Day.
“Capitalized Lease” means at any time, a lease with respect to which the lessee
thereunder is required concurrently to recognize the acquisition of an asset and
the incurrence of a liability in accordance with GAAP. “Capitalized Lease
Obligations” means, with respect to any Person for any period of determination,
the amount of the obligations of such Persons under Capitalized Leases which
would be shown as a liability on a balance sheet of such Person prepared in
accordance with GAAP. “Cash Management Agreement” means any agreement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that either (a) at the time it enters
into a Cash Management Agreement, is the Administrative Agent, an Affiliate of
the Administrative Agent, a Bank or an Affiliate of a Bank or (b) is a party to
a Cash Management Agreement at the time it (or its applicable Affiliate) becomes
a Bank (either on the Third Amendment Effective Date, prior to, or thereafter as
an Eligible Assignee), or (c) prior to the time such Person became 5
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen013.jpg]
a Bank, an Affiliate of a Bank, Administrative Agent or an Affiliate thereof,
such Person entered into a Cash Management Agreement that was in effect on the
Effective Date, in each case in its capacity as a party to such Cash Management
Agreement. “Change in Law” means the occurrence, after the Effective Date, of
any introduction of or any change (including without limitation, but without
duplication, any change by way of imposition or increase of reserve requirements
included, in the case of Eurodollar Rate Advances, in the Eurodollar Rate
Reserve Percentage) in or in the interpretation, application or applicability of
any law, regulation, guideline or request from any central bank or other
governmental authority (whether or not having the force of law); provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or, issued or
implemented. “Class” means, when used in reference to any Advance or Borrowing,
shall refer to whether such Advance, or the Advances comprising such Borrowing,
are Tranche A Advances or Tranche A-1 Advances, and, when used in reference to
any Commitment, shall refer to whether such Commitment is a Tranche A Commitment
or a Tranche A-1 Commitment. “Code” means, as appropriate, the Internal Revenue
Code of 1986. “Collateral” means (a) all accounts (as defined in the UCC); (b)
all inventory (as defined in the UCC) and all restaurant supplies; (c) all books
and records relating to any of the foregoing (including, to the extent relating
to the foregoing, customer data, credit files, ledgers, computer programs,
printouts, and other computer materials and records (and all media on which such
data, files, programs, materials and records are or may be stored)); and (d) all
proceeds, products and replacements of, accessions to, and substitutions for,
any of the foregoing, including without limitation proceeds of insurance
policies, to the extent related to a loss related to the foregoing. In no event
shall “Collateral” include any of the Principal Properties. “Collateral
Documents” means, collectively, the Security Agreement, each of the collateral
assignments, security agreement supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.10, and each of the other agreements, instruments or
documents, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Loan 6 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen014.jpg]
Party that, now or hereafter, creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties, and all
financing statements (or comparable documents now or hereafter filed in
accordance with the UCC or comparable law) against any such Person as debtor in
favor of any the Administrative Agent or a Bank for the benefit of the
Administrative Agent, the Banks and the other Secured Parties, as secured party,
as any of the foregoing may be amended, restated and/or modified from time to
time. “Commitment” means, at any time, with respect to each Bank, such Bank’s
Tranche A Commitment or Tranche A-1 Commitment, as applicable.whether used or
unused, the obligation of each Bank to make Advances in an aggregate amount up
to and including the amount set forth opposite such Bank’s name on Schedule VIII
hereto under the caption “Commitments” or in an Assignment, as such amount may
be terminated, reduced or increased pursuant to Section 2.05, Section 2.17,
Section 8.01 or Section 10.06. “Commitment Letter” means the Commitment Letter
dated as of August 19, 2016 among the Borrower, Bank of America, JPMCB, Wells
Fargo Bank and the Joint Lead Arrangers. “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and
any successor statute. “Confidential Information” has the meaning specified in
Section 10.12. “Consolidated” refers to the consolidation of the accounts of any
Person and its Subsidiaries in accordance with GAAP. “Controlled Group” means
any group of organizations within the meaning of Section 414(b), (c), (m), or
(o) of the Code of which the Borrower or its Subsidiaries is a member.
“Corporate Franchise” means the right or privilege granted by the state or
government to the Person forming a corporation, and their successors, to exist
and do business as a corporation and to exercise the rights and powers
incidental to that form of organization or necessarily implied in the grant.
“Covered Entity” has the meaning specified in Section 10.21(b). “Credit
Documents” means this Agreement, including schedules and exhibits hereto, the
Notes, the Fee Letters, the Collateral Documents, and each other agreement,
instrument or document executed by the Borrower or any Guarantor at any time in
connection with this Agreement and any amendments, modifications or supplements
hereto or to any other Credit Document or waivers hereof or to any other Credit
Document. “Debt” means, in the case of any Person, without duplication, (i)
indebtedness of such Person for borrowed money, (ii) obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii)
Capitalized Lease Obligations, and (iv) obligations of such Person under or
relating to letters of credit or guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (iii) of this definition.
For the purposes of this Agreement, the term Debt shall not 7 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen015.jpg]
include any obligation of the Borrower or a Guarantor incurred by entering into,
or by guaranteeing, any transaction that is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap
or option, foreign exchange transaction, currency swap or option or any similar
transaction. “Debt to Cash Flow Ratio” has the meaning specified in Section
7.01(b). “Default” has the meaning specified in Section 8.01. “Defaulting Bank”
means, subject to Section 2.18(b), any Bank that, as determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances within three Business Days of
the date required to be funded by it hereunder unless such Bank notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Bank’s reasonable determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower, the Administrative Agent or any Bank
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations (unless such writing or public
statement relates to such Bank’s obligation to fund an Advance hereunder and
states that such position is based on such Bank’s reasonable determination that
a condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied) (provided that such Bank shall cease to be a
Defaulting Bank pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) or taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (iv) become
the subject of a Bail-in Action; provided that a Bank shall not be a Defaulting
Bank solely by virtue of the ownership or acquisition of any equity interest in
that Bank or any direct or indirect parent company thereof by a governmental
authority. “Default Rate” has the meaning specified in Section 2.10(e).
“Dividing Person” has the meaning assigned to it in the definition of
“Division.” “Division” means the division of the assets, liabilities and/or
obligations of a Person (the “Dividing Person”) among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement), which may or
may not include the Dividing Person and pursuant to which the Dividing Person
may or may not survive. “Dollar” and “$” mean lawful money of the United States.
8 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen016.jpg]
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule I
hereto or in an Assignment or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent. “EBIT”
means for any period, the Consolidated earnings of a Person during such period
from continuing operations, exclusive of (i) gains on sales of assets not in the
ordinary course of business (to the extent such gains are included in earnings
from continuing operations), (ii) any non-recurring, non-cash charges or losses
not in the ordinary course of business (to the extent such charges or losses are
included in earnings from continuing operations), (iii) any non-cash expenses
for such period resulting from the grant of stock options or other equity-based
incentives to any director, officer or employee of the Borrower or any
Subsidiary pursuant to a written plan or agreement approved by the Board of the
Borrower (to the extent such expenses are included in earnings from continuing
operations) and (iv) extraordinary items, as determined under GAAP, but without
deducting federal, state, foreign and local income taxes and Interest Expense.
“EBITDA” means, for any period, the Consolidated earnings of a Person during
such period from continuing operations, exclusive of (i) gains on sales of
assets not in the ordinary course of business (to the extent such gains are
included in earnings from continuing operations), (ii) any non-recurring,
non-cash charges or losses not in the ordinary course of business (to the extent
such charges or losses are included in earnings from continuing operations),
(iii) any non-cash expenses for such period resulting from the grant of stock
options or other equity-based incentives to any director, officer or employee of
the Borrower or any Subsidiary pursuant to a written plan or agreement approved
by the Board of the Borrower (to the extent such expenses are included in
earnings from continuing operations) and (iv) extraordinary items, as determined
under GAAP, but without deducting federal, state, foreign and local income
taxes, Interest Expense, depreciation and amortization. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Effective Date” means the date on which the
conditions set forth in Section 3.01 and Section 3.02 shall have been satisfied
(or waived in accordance with Section 10.01). 9 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen017.jpg]
“Eligible Assignee” means (i) a Bank or any Affiliate of any Bank; (ii) a
commercial bank or financial institution, in each case with an office in the
United States of America acceptable to the Administrative Agent and, unless a
Default has occurred and is continuing, the Borrower (such acceptance not to be
unreasonably withheld and provided that the Borrower shall be deemed to have
provided such acceptance unless it shall specify otherwise in a written notice
to the Administrative Agent within five (5) Business Days after having received
written notice of the proposed assignment from the Administrative Agent) and
(iii) a finance company, insurance company or other financial institution (not
already covered by clause (ii) of this definition) or fund (whether a
corporation, partnership or other entity) which is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business, and having total assets in excess of $1,000,000,000, or any other
Person, and in the case of each such Person in this clause (iii), acceptable to
the Administrative Agent and, unless a Default has occurred and is continuing,
the Borrower (provided that the Borrower shall be deemed to have provided such
acceptance unless it shall specify otherwise in a written notice to the
Administrative Agent within five (5) Business Days after having received written
notice of the proposed assignment from the Administrative Agent).
Notwithstanding anything to the contrary contained herein, neither a Defaulting
Bank, nor the Borrower or any Guarantor or any Affiliate of either thereof shall
constitute an Eligible Assignee. “Environment” has the meaning set forth in 42
U.S.C. §9601(8) (1982). “Environmental Protection Statute” means any local,
state or federal law, statute, regulation, order, consent decree or other
Governmental Requirement, domestic or foreign, arising from or in connection
with or relating to the protection or regulation of the Environment, including,
without limitation, those laws, statutes, regulations, orders, decrees and other
Governmental Requirements relating to the disposal, cleanup, production,
storing, refining, handling, transferring, processing or transporting of
Hazardous Waste, Hazardous Substances or any pollutant or contaminant, wherever
located. “Equity Interests” means, with respect to any Person, all of the shares
of capital stock of (or other ownership or profit interests in) such Person, all
of the warrants, options or other rights for the purchase or acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. “ERISA” means the Employee Retirement
Income Security Act of 1974.1974, as amended, and the rules and regulations
promulgated thereunder. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Eurocurrency Liabilities” has the
meaning assigned to that term in Regulation D of the Board of Governors of the
Federal Reserve System, as in effect from time to time. 10 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen018.jpg]
“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” opposite its name on Schedule
I hereto or in an Assignment (or, if no such office is specified, its Domestic
Lending Office) or such other office of such Bank as such Bank may from time to
time specify to the Borrower and the Administrative Agent. “Eurodollar Rate”
means: (a) for any Interest Period with respect to a Eurodollar Rate
AdvanceLoan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or, if the London Interbank Offered Rate is no longer calculated or
published, a comparable or successor rate, which rate is approved by the
Administrative Agent in its reasonable discretion,as administered by ICE
Benchmark Administration or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, two London BankingBusiness
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and if the Eurodollar Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement; and (b) for any
interest calculation with respect to a Base Rate AdvanceLoan on any date, the
rate per annum equal to LIBOR, at approximatelyor about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and (c) provided that to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further, that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement. “Eurodollar Rate Advance”
means any Advance as to which the Borrower shall have selected an interest rate
based upon the Eurodollar Rate as provided in Article II. “Eurodollar Rate
Borrowing” means a Borrowing comprised of Eurodollar Rate Advances. “Eurodollar
Rate Reserve Percentage” of any Bank for any Interest Period for any Eurodollar
Rate Advance means the reserve percentage applicable during such Interest Period
(or if more than one such percentage shall be so applicable, the daily average
of such percentages for those days in such Interest Period during which any such
percentage shall be so 11 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen019.jpg]
applicable) under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Bank with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such Interest Period. “Exchange Act” means the Securities Exchange Act
of 1934. “Excluded Swap Obligation” means, with respect to any Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranteed
Obligations of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranteed Obligations thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the Guaranteed Obligations of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranteed Obligations or security interest is or becomes
excluded in accordance with the first sentence of this definition. “Excluded
Taxes” means any of the following Taxes imposed on or with respect to the
Administrative Agent or any Bank or required to be withheld or deducted from a
payment to the Administrative Agent or any Bank, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of the Administrative Agent
or such Bank being organized under the laws of, or having its principal office
or, in the case of any Bank, its Applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Bank U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the
Administrative Agent or any Bank with respect to an applicable interest in a
Borrowing or Commitment pursuant to a law in effect on the date on which (i)
such Bank acquires such interest in the Borrowing or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.13) or (ii)
such Bank changes its Applicable Lending Office, except in each case to the
extent that, pursuant to Section 2.15, amounts with respect to such Taxes were
payable either to such Bank's assignor immediately before such Bank became a
party hereto or to such Bank immediately before it changed its Applicable
Lending Office, (c) Taxes attributable to the Administrative Agent’s or such
Bank’s failure to comply with Section 2.15(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA. “Existing Banks” has the meaning
specified in the recitals hereto. “Existing Commitment” has the meaning
specified in Section 2.01(a). “Existing Credit Agreement” has the meaning
specified in the recitals hereto. “Existing Revolving Facility” has the meaning
specified in the recitals hereto. 12 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen020.jpg]
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board. “FATCA” means Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and, any
agreementagreements entered into pursuant to Section 1471(b)(1) of the Code and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing. “Federal
Funds Rate” means, for any day, the rate per annum equal to the weighted average
of the rates on overnightcalculated by the Federal Reserve Bank of New York
based on such day’s federal funds transactions with members ofby depository
institutions (as determined in such manner as the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such dayBank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate; provided that (a) if such day is not a Business
Day,if the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agentas so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. “Fee Letters” means,
collectively, the Bank of America Fee Letter, the JPMCB Fee Letter, the Wells
Fargo Fee Letter, the Upfront Fee Letter, the Third Amendment Fee Letter and the
ThirdFourth Amendment Fee Letter. “Financial Officer” means the chief financial
officer, the principal accounting officer, any vice president or assistant vice
president with accounting or financial responsibilities, or the treasurer or any
assistant treasurer of the Borrower. “Foreign Subsidiary” means a Subsidiary of
the Borrower organized under the laws of a jurisdiction other than the United
States of America. “Fourth Amendment Effective Date” means December 5, 2019.
“Fourth Amendment Fee Letter” means the Fee Letter dated December 5, 2019 among
the Borrower, Bank of America and BofA Securities, Inc. “GAAP” means generally
accepted accounting principles for financial reporting as in effect from time to
time in the United States of America, applied on a consistent basis.
“Governmental Requirements” means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, Corporate
Franchises, permits, certificates, 13 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen021.jpg]
licenses, authorizations and the like and any other requirements of any
government or any commission, board, court, agency, instrumentality or political
subdivision thereof. “Guaranteed Obligations” means all obligations of the
Borrower to the Banks and the Administrative Agent hereunder and under the Notes
and any other Credit Document to which the Borrower is a party, whether for
principal, interest, fees, expenses, indemnities or otherwise, and whether now
or hereafter existing. “Guarantor” has the meaning specified in the introduction
hereto. “Guarantor Joinder” has the meaning specified in Section 6.09.
“Hazardous Substance” has the meaning set forth in 42 U.S.C. §9601(14) and shall
also include each other substance considered to be a hazardous substance under
any Environmental Protection Statute. “Hazardous Waste” has the meaning set
forth in 42 U.S.C. §6903(5) and shall also include each other substance
considered to be a hazardous waste under any Environmental Protection Statute
(including, without limitation, 40 C.F.R. §261.3). “Hedge Bank” means any Person
that either (a) at the time it enters into a Swap Contract required or permitted
under Article VI or VII, is the Administrative Agent, an Affiliate of the
Administrative Agent, a Bank or an Affiliate of a Bank, (b) is a party to a Swap
Contract required or permitted under Article VI or VII at the time it (or its
applicable Affiliate) becomes a Bank (either on the Third Amendment Effective
Date, prior to, or thereafter as an Eligible Assignee), or (c) prior to the time
such Person became a Bank, an Affiliate of a Bank, Administrative Agent or an
Affiliate thereof, such Person entered into a Swap Contract that was in effect
on the Effective Date, in each case in its capacity as a party to such Swap
Contract. “Impacted Advances” has the meaning assigned to such term in Section
2.14(b). “Increasing Bank” has the meaning specified in Section 2.17.
“Indemnified Person” has the meaning specified in Section 10.04(b). “Indemnified
Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of the Borrower hereunder
and (b) to the extent not otherwise described in (a), Other Taxes.
“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the vested benefits under such Plan exceeds the fair market
value of the assets of such Plan allocable to such benefits. “Intellectual
Property” means, collectively, all intellectual property of a Person, including,
without limitation, (a) inventions, designs, patents, patent applications,
copyrights, copyright applications, trademarks, trademark applications, service
marks, trade secrets, confidential or proprietary information, customer list,
know-how, software, and databases; (b) all embodiments or fixations thereof and
all related documentation, applications, registrations and 14 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen022.jpg]
franchises; (c) all licenses or other rights to use any of the foregoing; and
(d) all books and records relating to the foregoing. “Interest Expense” means,
with respect to any Person for any period of determination, its interest expense
determined in accordance with GAAP, including, without limitation, all interest
with respect to Capitalized Lease Obligations and all capitalized interest, but
excluding deferred financing fees. “Interest Payment Date” means, (i) (a) as to
any Eurodollar Rate Advance, the last day of each Interest Period applicable to
such Eurodollar Rate Advance and the Termination Date; provided, however, that
if any Interest Period for a Eurodollar Rate Advance exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Advance, the last Business Day of each March, June, September and December
and the Termination Date and (ii) as to any Advance, the earliest of (a) the
Termination Date, (b) the date of demand therefor with respect to interest
accruing under Section 2.07(b) and Section 2.10(e), and (c) the date of any
prepayment of any Advance, whether or not such prepayment is otherwise permitted
hereunder “Interest Period” means as to each Eurodollar Rate Advance, the period
commencing on the date such Eurodollar Rate Advance is disbursed or converted to
or continued as a Eurodollar Rate Advance and ending on the date one (1), two
(2), three (3) or six (6) months thereafter, as selected by the Borrower in its
Notice of Borrowing; provided that: (a) any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Advance, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; (b) any Interest Period pertaining to a
Eurodollar Rate Advance that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; (c) no Interest Period
shall extend beyond the Termination Date; and (d) Interest Periods commencing on
the same date for Eurodollar Rate Advances comprising the same Borrowing shall
be of the same duration. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of an Interest Period. The
Administrative Agent shall promptly advise each Bank in writing of each Interest
Period so selected by the Borrower with respect to each Borrowing. “Investments”
has the meaning specified in Section 7.07. “JPMCB” means JPMorgan Chase Bank,
N.A. 15 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen023.jpg]
“JPMCB Fee Letter” means the Fee Letter dated August 19, 2016 among the
Borrower, and JPMCB. “Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner
& Smith Incorporated (any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement)BofA Securities, Inc., JPMCB, Wells Fargo Securities, LLC, SunTrust
Robinson Humphrey, Inc. and MUFG Bank, Ltd. (formerly known as The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), in their capacities as joint lead arrangers and
bookrunners for the credit facility provided for herein. “LIBOR” has the meaning
specified in the definition of Eurodollar Rate, including the comparable or
successor rate if LIBOR is no longer calculated or published.Laws” means,
collectively, all international, foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law. “LIBOR” has the meaning specified in the
definition of Eurodollar Rate. “LIBOR Screen Rate” means the LIBOR quote on the
applicable screen page the Administrative Agent designates to determine LIBOR
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time). “LIBOR Successor
Rate” has the meaning specified in Section 2.14(d). “LIBOR Successor Rate
Conforming Changes” means, with respect to any proposed LIBOR Successor Rate,
any conforming changes to the definition of Base Rate, Interest Period, timing
and frequency of determining rates and making payments of interest and other
technical, administrative or operational matters as may be appropriate, in the
discretion of the Administrative Agent, in consultation with the Borrower, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement). “Lien” means any mortgage, lien, pledge,
charge, deed of trust, security interest, encumbrance or other type of
preferential arrangement to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law or otherwise
(including, without limitation, the interest of a vendor or lessor under any
conditional sale agreement, Capitalized Lease or other title retention
agreement). 16 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen024.jpg]
“Liquid Investments” means: (a) direct obligations of, or obligations the
principal of and interest on which are guaranteed or insured by, the United
States of America or any agency or instrumentality thereof; (b) (i) negotiable
or nonnegotiable certificates of deposit, time deposits, bankers’ acceptances or
other similar banking arrangements maturing within twelve (12) months from the
date of acquisition thereof (“bank debt securities”), issued by (A) any Bank or
any Affiliate of any Bank or (B) any other foreign or domestic bank, trust
company or financial institution which has a combined capital surplus and
undivided profit of not less than $100,000,000 or the U.S. Dollar equivalent
thereof, if at the time of deposit or purchase, such bank debt securities are
rated not less than “BB” (or the then equivalent) by the rating service of S&P
or of Moody’s, (ii) commercial paper issued by (A) any Bank or any Affiliate of
any Bank or (B) any other Person if at the time of purchase such commercial
paper is rated not less than “A-2” (or the then equivalent) by the rating
service of S&P or not less than “P-2” (or the then equivalent) by the rating
service of Moody’s, or upon the discontinuance of both of such services, such
other nationally recognized rating service or services, as the case may be, as
shall be selected by the Borrower or a Guarantor, (iii) debt or other securities
issued by (A) any Bank or Affiliate of any Bank or (B) or any other Person, if
at the time of purchase such Person’s debt or equity securities are rated not
less than “BB” (or the then equivalent) by the rating service of S&P or of
Moody’s, or upon the discontinuance of both such services, such other nationally
recognized rating service or services, as the case may be, as shall be selected
by the Borrower or a Guarantor and (iv) marketable securities of a class
registered pursuant to Section 12(b) or (g) of the Exchange Act; (c) repurchase
agreements relating to investments described in clauses (a) and (b) above with a
market value at least equal to the consideration paid in connection therewith,
with any Person who has a combined capital surplus and undivided profit of not
less than $100,000,000 or the U.S. Dollar equivalent thereof, if at the time of
entering into such agreement the debt securities of such Person are rated not
less than “BBB” (or the then equivalent) by the rating service of S&P or of
Moody’s, or upon the discontinuance of both such services, such other nationally
recognized rating service or services, as the case may be, as shall be selected
by the Borrower or a Guarantor; and (d) shares of any mutual fund registered
under the Investment Company Act of 1940 which invests solely in underlying
securities of the types described in clauses (a), (b) and (c) above. “Loan
Party” means, collectively, the Borrower and each Guarantor. “LOC Bank” means
any Person that has issued (or issues) a performance or financial letter of
credit for the account of any Loan Party or any Subsidiary of a Loan Party. For
the 17 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen025.jpg]
avoidance of doubt (i) at any point that a Bank ceases to be a Bank then such
Person (and any Affiliate of such Person) shall cease to be a LOC Bank and (ii)
at such time the issuer of any performance or financial letter of credit for the
account of the Borrower and/or any (or one or more) Subsidiary of the Borrower
becomes a Bank (or becomes an Affiliate of a Bank) such Person shall
automatically become a LOC Bank until such time that such Person (or Affiliate
of such Person) ceases to be a Bank. “London Banking Day” means any day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market. “Majority Banks” means at any time Banks holding
more than fifty percent (50%) of the sum of (i) the then aggregate unpaid
principal amount of all Advances held by the Banks, and (ii) the aggregate
unused Total Commitments; provided that any Commitment of, and the portion of
any Advances held or deemed held by, any Defaulting Bank shall be excluded for
purposes of making a determination of Majority Banks. “Master Agreement” has the
meaning specified in the definition of “Swap Contract”. “Material Adverse
Effect” means, relative to any occurrence whatsoever, any effect which (a) is
material and adverse to the financial condition or business operations of the
Borrower and its Subsidiaries, on a Consolidated basis, or (b) adversely affects
the legality, validity or enforceability of this Agreement, any Note, the Bank
of America Fee Letter, the JPMCB Fee Letter, the Wells Fargo Fee Letter or the
Upfront Fee Letter or (c) causes a Default. “Maximum Rate” means at the
particular time in question the maximum non-usurious rate of interest which,
under Applicable Usury Law, may then be contracted for, taken, reserved, charged
or received under this Agreement, the Notes or under any other agreement entered
into in connection with this Agreement or the Notes. If such maximum
non-usurious rate of interest changes after the date hereof, the Maximum Rate
shall, from time to time, be automatically increased or decreased, as the case
may be, as of the effective date of each change in such maximum rate, in each
case without notice to Borrower. “Moody’s” means Moody’s Investors Service,
Inc., and any successor thereto. “Moody’s Rating” means, at any time, the
Borrower’s senior unsecured indebtedness rating then most recently announced by
Moody’s. “Non-U.S. Bank” has the meaning specified in Section 2.15(e). “Notice
of Borrowing” has the meaning specified in Section 2.02.Notes” means a
promissory note of the Borrower payable to the order of any Bank, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Bank resulting from Advances. “Notice of
Borrowing” has the meaning specified in Section 2.02. “Notes” means,
collectively, the Tranche A Notes and the Tranche A-1 Notes.Notice of
Prepayment” means a notice of prepayment with respect to an Advance, which shall
be 18 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen026.jpg]
substantially in the form of Exhibit F or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer. “Obligated
Party” has the meaning specified in Section 4.03. “Obligations” means all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Credit Document or otherwise with respect to any
Advance, Secured Cash Management Agreement, Secured Hedge Agreement or Secured
Bilateral Letter of Credit whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided, however, that
the “Obligations” of a Loan Party shall exclude any Excluded Swap Obligations
with respect to such Loan Party. Without limiting the foregoing, the Obligations
include the obligation to pay principal, interest, Secured Bilateral Letter of
Credit commissions, charges, expenses, fees, indemnities and other amounts
payable by any Loan Party under any Credit Document. “Organization Documents”
means, (a) with respect to any corporation, the charter or certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating or limited liability agreement; and (c)
with respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable governmental authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Connection Taxes” means, with respect to the
Administrative Agent or any Bank, Taxes imposed as a result of a present or
former connection between such Administrative Agent or Bank and the jurisdiction
imposing such Tax (other than connections arising from such Administrative Agent
or Bank having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any provision hereof,
or sold or assigned an interest in any Advance or Borrowing or in this Agreement
or any Note or other Credit Document). “Other Taxes” has the meaning specified
in Section 2.15(b). “PBGC” means the Pension Benefit Guaranty Corporation (and
any successor thereto). “Patriot Act” means the USA Patriot Act, Title III of
Pub. L. 107-56, signed into law on October 26, 2001. 19 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen027.jpg]
“Participant Register” has the meaning specified in Section 10.06(e). “Permitted
Liens” means, with respect to any Person, Liens: (a) for taxes, assessments or
governmental charges or levies on property of such Person incurred in the
ordinary course of business to the extent the failure to pay such taxes,
assessments or governmental charges or levies would not be in breach of Sections
6.01 and 6.06; (b) imposed by law, such as landlords’, carriers’, warehousemen’s
and mechanics’ liens and other similar Liens arising in the ordinary course of
business securing obligations which are not overdue for a period of more than
sixty (60) days or which are being contested in good faith and by appropriate
proceedings; (c) arising in the ordinary course of business (i) out of pledges
or deposits under workers’ compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of such Person or (ii) which were
not incurred in connection with the borrowing of money and do not in the
aggregate materially detract from the value or use of the assets of the Borrower
and its Subsidiaries in the operation of their business; (d) securing Debt
existing on the Second Amendment Effective Date and listed on the attached
Schedule III or reflected in the financial statements referenced in Section
5.04, provided that the Debt secured by such Liens shall not be renewed,
refinanced or extended if the amount of such Debt so renewed is greater than the
outstanding amount of such Debt on the Second Amendment Effective Date ; (e)
constituting easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of such Person; (f) securing judgments against such
Person which are being appealed; (g) on real property acquired by such Person
after the Second Amendment Effective Date and securing only Debt of such Person
incurred to finance the purchase price of such property, provided that any such
Lien is created within one hundred eighty (180) days of the acquisition of such
property; (h) other than those Liens otherwise permitted above, Liens securing
Debt of the Borrower and its Subsidiaries in an aggregate outstanding amount at
any time not to exceed $25,000,000; 20 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen028.jpg]
(i) Liens existing on property owned by a Person whose Equity Interests, or all
or substantially all of whose assets, were acquired by the Borrower or one of
its Subsidiaries after the Second Amendment Effective Date at the time of such
acquisition; provided that such Liens are not created in connection with or in
contemplation of such acquisition and do not attach to any other assets or
assets of any other Person, as applicable; (j) Liens granted pursuant to the
terms of the Credit Documents; (k) Liens granted in cash collateral (including
any associated deposit or securities accounts) to secure obligations incurred in
connection with the issuance of letters of credit, bank guaranties, bankers
acceptances and similar instruments; or (l) Liens granted in Principal
Properties to secure obligations incurred in connection with Sale-Leaseback
Transactions otherwise permitted to be consummated in accordance with the terms
of this Agreement. Notwithstanding anything herein to the contrary, no Loan
Party or any of its Subsidiaries shall create, assume, incur or suffer to exist,
any Lien on or in respect of any of its Intellectual Property or any of its
Principal Properties, in each case, except as permitted under this Agreement.
“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, business trust, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof. “Platform” has the
meaning specified in Section 6.02. “Plan” means an employee pension benefit plan
within the meaning of Title IV of ERISA which is either (a) maintained for
employees of the Borrower, of any Subsidiary of the Borrower, or of any member
of the Controlled Group, or (b) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which the Borrower, any Subsidiary of the Borrower or any
member of the Controlled Group is at the time in question making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions. “Principal Property” means all restaurant or related
equipment and real property, in each case which is owned by the Borrower or a
Subsidiary and which constitutes all or part of any restaurant located within
the United States or Canada. “Private Bank” has the meaning specified in Section
6.02. “Projections” has the meaning specified in Section 5.13. “PTE” means a
prohibited transaction class exemption issued by the U.S. Department of Labor,
as any such exemption may be amended from time to time. 21 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen029.jpg]
“Public Bank” has the meaning specified in Section 6.02. “Qualified ECP
Guarantor” shall mean, at any time, each Loan Party with total assets exceeding
$10,000,000 or that qualifies at such time as an “eligible contract participant”
under the Commodity Exchange Act and can cause another person to qualify as an
“eligible contract participant” at such time under §1a(18)(A)(v)(II) of the
Commodity Exchange Act. “Rating” means the Moody’s Rating or the S&P Rating, as
the case may be. “Rating Level” means the applicable rating level as set forth
in the table under the definition of the Applicable Rate. “Real Property Holding
Company” means any Subsidiary of the Borrower designated as such by the Borrower
in a writing delivered to the Administrative Agent, which writing shall include
a certification that the principal business of such Subsidiary consists of
owning, leasing, dealing in or developing real property. “Register” has the
meaning specified in Section 10.06(c). “Regulation U” means Regulation U of the
FRB, as in effect from time to time and all official rulings and interpretations
thereunder or thereof. “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates. “Relevant
Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York for the purpose of
recommending a benchmark rate to replace LIBOR in loan agreements similar to
this Agreement. “Rent Expense” means, for any Person for any period of
determination, such Person’s operating lease expense computed in accordance with
GAAP, including, without limitation, all contingent rentals, but excluding all
common area maintenance expenses. “Responsible Officer” means the chief
executive officer, the president, the chief financial officer, any executive,
senior or other vice president, treasurer, assistant treasurer or controller of
a Loan Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. 22 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen030.jpg]
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof). “Sale-Leaseback Transactions” has the meaning
specified in Section 7.03(c). “Sanctioned Country” means, at any time, a
country, territory or region which is itself, or whose government is, the
subject or target of any applicable full-scope Sanctions (at the date of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea). “Sanctioned
Person” means, at any time, (a) any Person listed in any Sanctions-related list
of designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council, the European Union or any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person 50% or more owned by any such Person or Persons
described in clause (a) and (b). “Sanctions” means applicable economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the U.S. government, including those administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State or (b) the United Nations Security Council, the
European Union, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority. “SEC” means the United States Securities and Exchange
Commission (and any successor thereto). “SEC Filing” means a report or statement
filed with the SEC pursuant to Section 13, 14, or 15(d) of the Exchange Act and
the regulations thereunder. “Second Amendment” means that certain Second
Amendment to Credit Agreement, dated as of September 13, 2016, by and among the
Borrower, the Guarantors party thereto, the Banks party thereto and the
Administrative Agent. “Second Amendment Effective Date” means the date on which
the conditions set forth in Section 3 of the Second Amendment shall have been
satisfied (or waived in accordance with Section 10.01). “Secured Bilateral
Letter of Credit” means any performance or financial letter of credit that is
issued by a LOC Bank for the account of any Loan Party or any Subsidiary of a
Loan Party; provided that the aggregate amount of all such Secured Bilateral
Letters of Credit shall not exceed $35,000,000. 23 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen031.jpg]
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Subsidiary of a Loan Party and
any Cash Management Bank. “Secured Hedge Agreement” means any Swap Contract
required or permitted under Article VI or VII that is entered into by and
between any Loan Party or any Subsidiary of a Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Banks, the
Hedge Banks, the Cash Management Banks, the LOC Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents. “Security Agreement” has the meaning specified in Section 6.10.
“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Borrower within the meaning of Rule 1-02 of Regulation S-X
under the Exchange Act. “SOFR” with respect to any day means the secured
overnight financing rate published for such day by the Federal Reserve Bank of
New York, as the administrator of the benchmark (or a successor administrator)
on the Federal Reserve Bank of New York’s website (or any successor source) and,
in each case, that has been selected or recommended by the Relevant Governmental
Body. “SOFR-Based Rate” means SOFR or Term SOFR. “Solvent” means, with respect
to any Person, that, as of any date of determination, (a) the amount of the
present fair saleable value of the assets of such Person will, as of such date,
exceed the amount of all liabilities of such Person, contingent or otherwise, as
of such date, as such terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (b) the
present fair saleable value of the assets of such Person will, as of such date,
be greater than the amount that will be required to pay the liability of such
Person on its debts as such debts become absolute and matured, (c) such Person
will not have, as of such date, an unreasonably small capital with which to
conduct its business, and (d) such Person will be able to pay its debts as they
mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured. “Specified Loan Party” means any
Loan Party that is not an “eligible contract participant” under the Commodity
Exchange Act (determined prior to giving effect to Section 1). “S&P” means
Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies,S&P Global Inc., and any successor thereto. 24 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen032.jpg]
“S&P Rating” means, at any time, the Borrower’s corporate credit rating then
most recently announced by S&P. “Subsidiary” means, as to any Person, any
corporation, limited liability company, association or other business entity in
which such Person or one or more of its Subsidiaries directly or indirectly
through one or more intermediaries owns sufficient equity or voting interests to
enable it or them (individually or as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a fifty percent (50%) interest in the profits or capital thereof is owned
directly or indirectly by such Person, or by one or more of its Subsidiaries, or
collectively by such Person and one or more of its Subsidiaries (unless such
partnership can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a direct or indirect Subsidiary of the Borrower. “Swap Contract”
means (a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement; provided, however, “Swap
Contracts” shall not include any equity based derivative or similar transaction
whether documented pursuant to a Master Agreement or otherwise. “Swap
Obligation” means with respect to any Guarantor any obligation to pay or perform
under any agreement, contract or transaction that constitutes “Taxes” has the
meaning specified in Section 2.15(a). “Termination Date” means the earliest of
(i) (a) with respect to the Tranche A Commitment and Tranche A Advances, the
Tranche A Termination Date and (b) with respect to the Tranche A-1 Commitment
and Tranche A-1 Advances, the Tranche A-1 Termination Date,September 12, 2021,
(ii) (a) the date of termination in whole of all of the Commitments in
accordance with Section 2.05 and (b) the repayment of all of the aggregate
Advances of all Banks in accordance with Section 2.05 and Section 2.06, and
(iii) the termination of the Total Commitment of all Banks pursuant to Section
8.01, provided that if such date shall not be a Business Day, the Termination
Date shall be the immediately preceding Business Day. 25 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen033.jpg]
“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30 day notice to the PBGC), or an event described in Section
4062(e) of ERISA, or (ii) the withdrawal of the Borrower or any member of the
Controlled Group from a Plan during a plan year in which it was a “substantial
employer”, as such term is defined in Section 4001(a)(2) of ERISA, or the
incurrence of liability by the Borrower or any member of the Controlled Group
under Section 4064 of ERISA upon the termination of a Plan or Plan, or (iii) the
distribution of a notice of intent to terminate a Plan pursuant to Section
4041(a)(2) of ERISA or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (iv) the institution of proceedings to terminate a
Plan by the PBGC under Section 4042 of ERISA, or (v) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan. “Third
Amendment Effective Date” means April 30, 2018. “Third Amendment Fee Letter”
means the Fee Letter dated April 30, 2018 among the Borrower, Bank of America
and Merrill Lynch, Pierce, Fenner & Smith Incorporated. “Third Party Funds” has
the meaning specified in Section 10.05. “Total Commitment” means, with respect
to a Bank, at any time, the aggregate amount of the Commitments (whether used or
unused) of such Bank, and with respect to all the Banks, at any time, the
aggregate amount of the Commitments (whether used or unused) of all Banks, in
each case, as in effect at such time. “Tranche A Advance” means an advance made
by a Tranche A Bank to the Borrower pursuant to Section 2.01(b). “Tranche A
Availability Period” means the period of time commencing on the Second Amendment
Effective Date and ending on the Tranche A Termination Date. “Tranche A Banks”
means the Persons with a Tranche A Commitment or an outstanding Tranche A
Advance as of the Second Amendment Effective Date and each other Person that
shall have become a party hereto as a “Tranche A Bank” pursuant to an Assignment
or an Accession Agreement, other than any such Person that shall have ceased to
be a party hereto pursuant to an Assignment. “Tranche A Commitment” means, at
any time, whether used or unused, the obligation of each Tranche A Bank to make
Tranche A Advances in an aggregate amount up to and including the amount set
forth opposite such Bank’s name on Schedule VIII hereto under the caption
“Tranche A Commitments” or in an Assignment, as such amount may be terminated,
reduced or increased pursuant to Section 2.05, Section 2.17, Section 8.01 or
Section 10.06. “Tranche A Note” means a promissory note of the Borrower payable
to the order of any Tranche A Bank, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Tranche A
Bank resulting from Tranche A Advances. 26 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen034.jpg]
“Tranche A Termination Date” means the earliest of (i) March 12, 2020, (ii) (a)
the date of termination in whole of all of the Tranche A Commitments in
accordance with Section 2.05 and (b) the repayment of all of the aggregate
Tranche A Advances of all Tranche A Banks in accordance with Section 2.05 and
Section 2.06, and (iii) the termination of the Tranche A Commitment of all
Tranche A Banks pursuant to Section 8.01, provided that if such date shall not
be a Business Day, the Tranche A Termination Date shall be the immediately
preceding Business Day. “Tranche A-1 Advance” means an advance made by a Tranche
A-1 Bank to the Borrower pursuant to Section 2.01(c). “Tranche A-1 Availability
Period” means the period of time commencing on the Second Amendment Effective
Date and ending on the Tranche A-1 Termination Date. “Tranche A-1 Banks” means
the Persons with a Tranche A-1 Commitment or an outstanding Tranche A-1 Advance
as of the Second Amendment Effective Date and each other Person that shall have
become a party hereto as a “Tranche A-1 Bank” pursuant to an Assignment or an
Accession Agreement, other than any such Person that shall have ceased to be a
party hereto pursuant to an Assignment. “Tranche A-1 Commitment” means, at any
time, whether used or unused, the obligation of each Tranche A-1 Bank to make
Tranche A-1 Advances in an aggregate amount up to and including the amount set
forth opposite such Bank’s name on Schedule VIII hereto under the caption
“Tranche A-1 Commitments” or in an Assignment, as such amount may be terminated,
reduced or increased pursuant to Section 2.05, Section 2.17, Section 8.01 or
Section 10.06. “Tranche A-1 Note” means a promissory note of the Borrower
payable to the order of any Tranche A Bank, in substantially the form of Exhibit
A-2 hereto, evidencing the aggregate indebtedness of the Borrower to such
Tranche A-1 Bank resulting from Tranche A-1 Advances. “Tranche A-1 Termination
Date” means the earliest of (i) September 12, 2021, (ii) (a) the date of
termination in whole of all of the Tranche A-1 Commitments in accordance with
Section 2.05 and (b) the repayment of all of the aggregate Tranche A-1 Advances
of all Tranche A-1 Banks in accordance with Section 2.05 and Section 2.06, and
(iii) the termination of the Tranche A-1 Commitment of all Tranche A-1 Banks
pursuant to Section 8.01, provided that if such date shall not be a Business
Day, the Tranche A-1 Termination Date shall be the immediately preceding
Business Day. “Type” means, with respect to any Advance, its character as either
a Eurodollar Rate Advance or Base Rate Advance. “UCC” means the Uniform
Commercial Code of any applicable jurisdiction and, if the applicable
jurisdiction shall not have any Uniform Commercial Code, the Uniform Commercial
Code as in effect from time to time in the State of Texas. “UFCA” means the
Uniform Fraudulent Conveyance Act. “United States” means the United States of
America. 27 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen035.jpg]
“Upfront Fee Letter” means the Fee Letter dated August 19, 2016 among the
Borrower, Bank of America, JPMCB, Wells Fargo Bank and the Joint Lead Arrangers.
“UFTA” means the Uniform Fraudulent Transfer Act. “U.S. Dollars” and “$” mean
the lawful currency of the United States of America. “Wells Fargo Fee Letter”
means the Fee Letter dated August 19, 2016 between the Borrower and Wells Fargo
Securities, LLC. “Wells Fargo Bank” means Wells Fargo Bank, National
Association. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. Section 1.02. Computation of
Time Periods. In this Agreement in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” Section
1.03. Accounting Terms. All accounting and financial terms not specifically
defined herein and the compliance with each covenant contained herein with
respect to financial matters (unless a different procedure is otherwise set
forth herein) shall be construed in accordance with GAAP. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Debt of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. If subsequent to the
date hereof any change shall occur in GAAP or in the application thereof and
such change shall affect the calculation of any financial covenant, or any other
provision, set forth herein, then if the Borrower, by notice to the
Administrative Agent, shall request an amendment to any such financial covenant
or other provision to eliminate the effect of such change on such financial
covenant or other provision (or if the Administrative Agent or the Majority
Banks, by notice to the Borrower, shall request an amendment to any such
financial covenant or other provision for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then the parties hereto shall enter into negotiations in an
effort to agree upon such an amendment and, until such notice shall have been
withdrawn or such amendment shall have become effective in accordance herewith,
such financial covenant or other provision shall be calculated or interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective. Without limiting the foregoing, leases shall continue to
be, for all purposes of this Agreement, classified and accounted for on a basis
consistent with that reflected in the audited financial statements of the
Borrower last delivered to the Administrative Agent prior to the Third Amendment
Effective Date, notwithstanding any change in GAAP relating thereto, unless the
28 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen036.jpg]
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above. Section 1.04. Miscellaneous. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Article, Section, Schedule and Exhibit references are to
Articles and Sections of and Schedules and Exhibits to this Agreement, unless
otherwise specified. Unless the context requires otherwise, references herein or
in any Credit Document or any other agreement or document to this Agreement
shall be construed to refer to this Agreement as may be further amended, amended
and restated, restated, supplemented or modified from time to time in accordance
with the terms hereof. Section 1.05. Other Interpretive Provisions. With
reference to this Agreement and each other Credit Document, unless otherwise
specified herein or in such other Credit Document: (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” The word “or” is used in the inclusive sense of
“and/or.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (d) all references in a Credit Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Credit Document in
which such references appear, (e) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (b) Section headings herein and in the other
Credit Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Credit Document. (c)
Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited 29 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen037.jpg]
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity). Section 1.06. Interest Rates. The Administrative Agent
does not warrant, nor accept responsibility, nor shall the Administrative Agent
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any of such rate (including, without limitation, any LIBOR Successor Rate) or
the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes. ARTICLE II. AMOUNTS AND TERMS OF THE ADVANCES Section 2.01. The
Advances. (a) On the Second Amendment Effective Date, in accordance with and
upon the terms and conditions set forth in this Agreement, (i) the Commitment
under the Existing Revolving Facility (the “Existing Commitments”) of each
Existing Bank that does not agree to extend the maturity of its Existing
Commitment shall continue hereunder but shall be referred to as a Tranche A
Commitment, (ii) the Existing Commitment of each Existing Bank that agrees to
extend the maturity of its Existing Commitment shall continue hereunder and be
reclassified as a Tranche A-1 Commitment and (iii) the commitments of each Bank
party hereto that is not an Existing Bank prior to the Second Amendment
Effective Date (each, an “Additional Bank”) shall constitute Tranche A-1
Commitments;(b) Each Tranche A Bank, severally and for itself alone, on the
terms and conditions hereinafter set forth, hereby agrees to make Tranche A
Advances to the Borrower from time to time, on any Business Day during the
Tranche A Availability Period, in an aggregate amount outstanding not to exceed
at any time such Bank’s Tranche A Commitment. Each Borrowing of Tranche A
Advances shall be in an aggregate amount of not less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, and shall consist of Tranche
A Advances of the same Type made to the Borrower on the same day by the Tranche
A Banks ratably according to their respective Tranche A Commitments and in the
case of Tranche A Advances that are Eurodollar Rate Advances, having the same
Interest Period. Within the limits of each Bank’s Tranche A Commitment, the
Borrower may borrow, prepay pursuant to Section 2.06(b) and reborrow. (c) Each
Tranche A-1 Bank, severally and for itself alone, on the terms and conditions
hereinafter set forth, hereby agrees to make Tranche A-1 Advances to the
Borrower from time to time, on any Business Day during the Tranche A-1
Availability Period, in an aggregate amount outstanding not to exceed at any
time such Bank’s Tranche A-1 Commitment. Each Borrowing of Tranche A-1 Advances
shall be in an aggregate amount of not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, and shall consist of Tranche A-1
Advances of the same Type made to the Borrower on the same day by the Tranche
A-1 30 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen038.jpg]
Banks ratably according to their respective Tranche A-1 Commitments and in the
case of Tranche A-1 Advances that are Eurodollar Rate Advances, having the same
Interest Period. Within the limits of each Bank’s Tranche A-1 Commitment, the
Borrower may borrow, prepay pursuant to Section 2.06(b) and reborrow. Section
2.02. Requests for Advances. During the applicable Availability Period, each
Borrowing shall be made on notice, given not later than 11:00 A.M. (New York
City time) (a) in the case of a proposed Borrowing comprised of Eurodollar Rate
Advances, at least three (3) Business Days prior to the date of the proposed
Borrowing, and (b) in the case of a proposed Borrowing comprised of Base Rate
Advances, on the Business Day of the proposed Borrowing, by the Borrower to the
Administrative Agent, which shall give to each Bank prompt notice thereof by
telecopy. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing (including by telecopy), in substantially the form of Exhibit B hereto
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower. Each Notice of Borrowing shall refer to
this Agreement and shall specify (i) the requested date of such Borrowing (which
shall be a Business Day), (ii) the requested Type of Advances comprising such
Borrowing, (iii) the requested aggregate principal amount of such Borrowing, and
(iv) in the case of a Borrowing of a Eurodollar Rate Advance, the requested
Interest Period for such Borrowing. Section 2.03. Borrowings; Advances;
Termination of Eurodollar Rate Advances. (a) Advances shall be made as part of a
Borrowing consisting of Advances of the same Class and Type made by the
applicable Banks ratably in accordance with their respective Commitments on the
borrowing date of the Borrowing of Advances. The failure of any Bank to make any
Advance shall not in itself relieve any other Bank of its obligation to lend
hereunder. (b) Each Borrowing shall be a Eurodollar Rate Borrowing or a Base
Rate Borrowing. Each Bank may at its option make any Eurodollar Rate Advance by
causing the Eurodollar Lending Office of such Bank to make such Advance,
provided, however, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Advance in accordance with the terms of
this Agreement and the applicable Note, if any. Advances of more than one (1)
interest rate option may be outstanding at the same time, provided, however,
that the Borrower shall not be entitled to request any Advances which, if made,
would result in Advances, an aggregate of more than ten (10) separate Advances
of any Bank being outstanding hereunder at any one time. For purposes of the
foregoing, (i) Eurodollar Rate Advances having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Eurodollar Rate Advances and (ii) Eurodollar Rate Advances and Base
Rate Advances, regardless of whether they commence on the same date, shall be
considered separate Advances. (c) Each Bank shall, before 1:00 P.M. (New York
City time) on the borrowing date of each requested Borrowing make available at
its Applicable Lending Office for the account of the Administrative Agent at its
address referred to in Section 10.02, in immediately available funds, such
Bank’s ratable portion of such requested Borrowing in accordance with its
applicable Commitment. After the Administrative Agent’s receipt of such funds
and upon satisfaction of 31 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen039.jpg]
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower not later than 2:00 P.M. (New
York City time) at such account of the Borrower as the Borrower shall from time
to time designate in a notice delivered to the Administrative Agent that is
reasonably acceptable to the Administrative Agent. If the applicable conditions
set forth in Article III to any such Borrowing are not met, the Administrative
Agent shall so notify the Banks making the Advances comprising such Borrowing
and return the funds so received to the respective Banks as soon as practicable.
(d) Notwithstanding anything in this Agreement to the contrary: (i) if any Bank
shall, at least one (1) Business Day before the date of any requested Borrowing
to be made, notify the Administrative Agent that the introduction of or any
change in or the interpretation of any lawLaw or regulation makes it unlawful,
or that any central bank or other governmental authority asserts that it is
unlawful, for such Bank or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund Eurodollar
Rate Advances hereunder, the right of the Borrower to select Eurodollar Rate
Advances for such Borrowing or any subsequent Borrowing shall be suspended until
such Bank shall notify the Administrative Agent that the circumstances causing
such suspension no longer exist, and except as provided in clause (iv) below,
each Advance comprising such Borrowing shall be a Base Rate Advance; (ii) if the
Majority Banks shall, on or before the date any requested Borrowing consisting
of Eurodollar Rate Advances is to be made, notify the Administrative Agent that
the Eurodollar Rate for such Eurodollar Rate Advances will not adequately
reflect the cost to such Banks of making their respective Eurodollar Rate
Advances, the right of the Borrower to select the Eurodollar Rate for such
Borrowing or any subsequent Borrowing shall be suspended until the
Administrative Agent, at the request of the Majority Banks, shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist, and except as provided in clause (iv) below, each Advance comprising such
Borrowing shall be a Base Rate Advance; (iii) if the Administrative Agent
determines that in connection with any request for a Eurodollar Rate Advance or
a conversion to or continuation thereof that Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Advances or (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Advance or
in connection with an existing or proposed Base Rate Advance, (A) the
Administrative Agent shall forthwith notify the Borrower and the Banks that the
interest rate cannot be determined for such Eurodollar Rate Advances, (B) the
right of the Borrower to select Eurodollar Rate Advances for such Borrowing or
any subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Banks that the circumstances causing such suspension
no longer exist, and (C) each Advance comprising such Borrowings shall be a Base
Rate Advance; 32 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen040.jpg]
(iv) if the Borrower has requested a proposed Borrowing consisting of Eurodollar
Rate Advances and as a result of circumstances referred to in clauses (i) and
(ii) above, such Borrowing would not consist of Eurodollar Rate Advances, the
Borrower may, by notice given reasonably prior to the time of such proposed
Borrowing, cancel such Borrowing, in which case such Borrowing shall be canceled
and no Advances shall be made as a result of such requested Borrowing; and (v)
if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Advances consisting of Eurodollar Rate Advances, in
accordance with the provisions contained in Section 2.04(b) and in this Section
2.03(d), the Administrative Agent will promptly so notify the Borrower and the
Banks and such Advances will be made available to the Borrower on the date of
such Borrowing as Base Rate Advances. (e) Each Notice of a Borrowing shall be
irrevocable and binding on the Borrower, except as set forth in Section
2.03(d)(iv). In the case of any Eurodollar Rate Advance requested by the
Borrower in a Notice of Borrowing, the Borrower shall, unless the second
following sentence shall be applicable, indemnify each Bank against any loss,
cost or expense incurred by such Bank if such Eurodollar Rate Advance is not
made, including as a result of any failure to fulfill, on or before the date
specified in such Notice of Borrowing for such Borrowing, the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such Bank
to fund such Advance to be made by such Bank as part of such Borrowing when such
Advance, as a result of such failure, is not made on such date. A certificate in
reasonable detail as to the basis for and the amount of such loss, cost or
expense submitted to the Borrower and the Administrative Agent by such Bank
shall be prima facie evidence of the amount of such loss, cost or expense. If a
Borrowing requested by the Borrower to be comprised of Eurodollar Rate Advances
is not made as a Borrowing comprised of Eurodollar Rate Advances as a result of
Section 2.03(d), the Borrower shall indemnify each Bank against any loss
(excluding loss of profits), cost or expense incurred by such Bank by reason of
the liquidation or reemployment of deposits or other funds acquired by such Bank
(prior to the time such Bank is actually aware that such Borrowing will not be
so made), to fund the Advance to be made by such Bank as part of such Borrowing.
A certificate in reasonable detail as to the basis for and the amount of such
loss, cost or expense submitted to the Borrower and the Administrative Agent by
such Bank shall be prima facie evidence of the amount of such loss, cost or
expense. (f) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s ratable portion of such Borrowing in
accordance with its applicable Commitment, the Administrative Agent may assume
that such Bank has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower requesting such Borrowing on such date a corresponding amount. If,
and to the extent that, such Bank shall not have so made such ratable portion of
such Borrowing in accordance with its applicable Commitment available to the
Administrative Agent, such Bank and the Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding 33 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen041.jpg]
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Bank, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Advance
as part of such Borrowing for purposes of this Agreement. (g) The failure of any
Bank to make any Advance to be made by it as part of any Borrowing shall not
relieve any other Bank of its obligation, if any, hereunder to make its Advance
on the date of such Borrowing, but no Bank shall be responsible for the failure
of any other Bank to make any Advance to be made by such other Bank on the date
of any Borrowing. Section 2.04. Conversions and Continuations of Borrowings. (a)
Subject to the limitations set forth in Section 2.03(b) and Section 2.03(d), the
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent not later than 11:00 A.M. (New York City time) three (3)
Business Days prior to the date of conversion or continuation, to convert any
Borrowing which constitutes a Base Rate Borrowing into a Eurodollar Rate
Borrowing, to convert any Borrowing which constitutes a Eurodollar Rate
Borrowing into a Base Rate Borrowing or, to continue any Borrowing constituting
a Eurodollar Rate Borrowing for an additional Interest Period, subject in each
case to the following: (A) each conversion or continuation shall be made based
on the pro rata Commitment of the Banks in accordance with the respective
principal amounts of the applicable Advances comprising the converted or
continued Borrowing; (B) if less than all the outstanding principal amount of
any Borrowing shall be converted or continued, the aggregate principal amount of
such Borrowing converted or continued shall be in an amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof; (C) accrued interest on any
Advance (or portion thereof) being converted or continued shall be paid by the
Borrower at the time of conversion or continuation; (D) if any Eurodollar Rate
Borrowing is converted at a time other than the end of the Interest Period
applicable thereto, the Borrower shall pay, upon demand, any amounts due to the
Banks pursuant to Section 2.03(e) and Section 2.06(d) as a result of such
conversion; (E) no Interest Period may be selected for any Eurodollar Rate
Borrowing that would end later than the applicable Termination Date; 34
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen042.jpg]
(F) no Default shall have occurred and be continuing at the time of, or result
from, such conversion or continuation; and (G) each such conversion or
continuation shall constitute a representation and warranty by the Borrower and
the Guarantors that no Default (i) has occurred and is continuing at the time of
such conversion or continuation, or (ii) would result from such conversion or
continuation. (b) Each notice pursuant to Section 2.04(a) shall be irrevocable,
shall be in writing (or telephone notice promptly confirmed in writing) and
shall refer to this Agreement and specify (i) the identity and amount of the
Borrowing that the Borrower requests be converted or continued, (ii) whether
such Borrowing is to be converted to or continued as a Eurodollar Rate Borrowing
or a Base Rate Borrowing, (iii) if such notice requests a conversion, the date
of such conversion (which shall be a Business Day) and (iv) if such Borrowing is
to be converted to or continued as a Eurodollar Rate Borrowing, the Interest
Period with respect thereto. If no Interest Period is specified in any such
notice with respect to any conversion to or continuation as a Eurodollar Rate
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one (1) month’s duration. The Administrative Agent shall promptly advise the
Banks of any notice given pursuant to Section 2.04(a) and of each applicable
Bank’s portion of any converted or continued Borrowing. If the Borrower shall
not have given notice in accordance with Section 2.04(a) to continue any
Eurodollar Rate Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with Section 2.04(a) to convert such
Eurodollar Rate Borrowing), such Eurodollar Rate Borrowing shall, at the end of
the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be continued as a Base Rate Borrowing. For the avoidance
of doubt, no notice shall be required for a Base Rate Borrowing to continue as a
Base Rate Borrowing. Section 2.05. Optional Termination and Reduction of the
Commitments. The Borrower shall have the right, upon at least three (3) Business
Days’ notice to the Administrative Agent, to terminate in whole or reduce in
part the unused portions of the Total Commitments, provided that (a) each
partial reduction shall be in the aggregate amount of at least $10,000,000 and
in an integral multiple of $1,000,000 in excess thereof, (b) the aggregate used
amount of the Commitments of each Bank shall not be reduced to an amount which
is less than the aggregate principal amount of the Advances of such Bank then
outstanding, and (c) no Notice of Borrowing has been delivered and is in effect
that would result in aggregate Advances being outstanding in an aggregate amount
in excess of the Total Commitment thereafter. Such notice shall specify the date
and the amount of the reduction or termination of the Total Commitment. Any such
reduction or termination of the Total Commitment shall be made ratably among the
Banks in accordance with their respective Commitments and shall be permanent.
Simultaneously with any termination of the Total Commitment, in whole or in
part, the Borrower shall pay to the Administrative Agent for the accounts of the
Banks the accrued and unpaid facility fee as set forth in Section 2.09(a). 35
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen043.jpg]
Section 2.06. Repayment and Prepayment of Advances; Notes. (a) The Borrower
agrees to repay (i) the Tranche A Banks, all of the Tranche A Advances in full
on the Tranche A Termination Date and (ii) the Tranche A-1 Banks, all of the
Tranche A-1 Advances in full on the Tranche A-1 Termination Date. (b) The
Borrower may, upon at least one (1) Business Day’s notice in respect of Base
Rate Advances, and, in respect of Eurodollar Rate Advances, upon at least three
(3) Business Days’ notice, to the Administrative Agent pursuant to delivery to
the Administrative Agent of a Notice of Prepayment stating the proposed date
(which shall be a Business Day), the Class and Type of Advances to be prepaid
and aggregate principal amount of the prepayment, and if such notice is given,
the Borrower shall, prepay the outstanding principal amounts of the Advances
comprising part of the same Borrowing in whole or ratably in accordance with the
Commitments of the applicable Banks, together with accrued interest to the date
of such prepayment on the principal amount prepaid and all fees and amounts, if
any, required to be paid under this Agreement, including, without limitation,
pursuant to Section 2.06(d), Section 2.09(a) and Section 2.11 as a result of
such prepayment, provided, however, that each partial prepayment of Advances
pursuant to this Section 2.06(b) shall be in an aggregate principal amount not
less than $10,000,000 for each Advance so prepaid and increments of $1,000,000
in excess thereof and in an aggregate principal amount such that after giving
effect thereto no Borrowing of Advances comprised of Base Rate Advances shall
have a principal amount outstanding of less than $5,000,000 and no Borrowing of
Advances comprised of Eurodollar Rate Advances shall have a principal amount
outstanding of less than $10,000,000. (c) Each notice of prepayment shall
specify the prepayment date, the Class and Type of Borrowing to be prepaid and
the aggregate principal amount of each Borrowing to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein. (d) In the event that any Bank shall incur any loss or expense
(including, without limitation, any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by the Bank to
fund or maintain all or any portion of the outstanding principal amount of any
Advance) as a result of any repayment occurring prior to the last day of any
Interest Period, or prepayment, of a Eurodollar Rate Advance or conversion of
any Eurodollar Borrowing, on a date other than the last day of any Interest
Period applicable thereto, then the Borrower shall pay to the Administrative
Agent for the account of such Bank, on demand, such amount as will reimburse the
Bank for such loss or expense. A certificate as to the amount of such loss or
expense setting forth the calculation thereof, submitted by such Bank to the
Borrower and the Administrative Agent, shall be conclusive and binding for all
purposes in the absence of error. (e) The records maintained by the
Administrative Agent and the Banks shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower in respect of the
Advances, interest and fees due or accrued hereunder, provided that the failure
of the Administrative Agent or any Bank to maintain such records or any error
therein shall not in any manner affect the obligation of the Borrower to pay any
amounts due hereunder in accordance with the terms of this Agreement. Any Bank
may request that Advances made by it be 36 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen044.jpg]
evidenced by a Note. In such event, the Borrower shall prepare, execute and
deliver to such Bank each such Note payable to such Bank. (f) All voluntary and
mandatory repayments under this Section 2.06 and under this Agreement (including
pursuant to Section 7.03(b)) shall be accompanied by all accrued interest on the
principal amount being repaid or prepaid to the date of prepayment, if any, and
all other fees and amounts required under this Section 2.06 and under this
Agreement (including, without limitation, pursuant to Section 2.06(d), Section
2.09(a) and Section 2.11). Section 2.07. Interest on Advances. (a) Interest on
Advances. The Borrower shall pay interest on the unpaid principal amount of each
Advance made by each Bank from the date of such Advance until such principal
amount shall be paid in full, at the following rates per annum (but subject to
the provisions of Section 10.08): (i) if such Advance is a Base Rate Advance, a
rate per annum, commencing on the applicable borrowing date, equal to the Base
Rate in effect from time to time for such Advance plus the Applicable Rate in
effect from time to time for such Advance, payable on each Interest Payment
Date; and (ii) if such Advance is a Eurodollar Rate Advance, a rate per annum
equal at all times during the Interest Period for such Advance to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate in effect from
time to time for such Advance, payable on each Interest Payment Date. (b)
Additional Interest on Eurodollar Rate Advances. The Borrower shall pay to each
Bank, so long as such Bank shall be required under regulations of the Board of
Governors of the Federal Reserve System to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Bank, from the date of such Advance until such principal amount
is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (i) the Eurodollar Rate for each Interest
Period for such Advance from (ii) the rate obtained by dividing such Eurodollar
Rate by a percentage equal to one hundred percent (100%) minus the Eurodollar
Rate Reserve Percentage of such Bank for such Interest Period, payable on each
date on which interest is payable on such Advance. Such additional interest
shall be determined by such Bank and notified to the Borrower through the
Administrative Agent. A certificate as to the amount of such additional interest
submitted to the Borrower and the Administrative Agent by such Bank shall be
conclusive and binding for all purposes, absent error. (c) Payment of Interest.
All accrued but unpaid interest on all Advances shall be due and payable in
arrears on the Interest Payment Dates related thereto. (d) Maximum Interest. The
parties hereto agree that the sum of (i) interest payable in accordance with
this Section 2.07, plus (ii) the fees payable as provided in Section 2.09 to the
extent they would constitute interest under Applicable Usury Law, plus (iii)
other consideration payable hereunder or under the Notes which constitutes
interest under Applicable Usury Law 37 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen045.jpg]
(whether or not denoted as interest), shall, as more fully provided in Section
10.08, not exceed the maximum amount allowed under Applicable Usury Law. Section
2.08. Interest Rate Determination. The Administrative Agent shall give prompt
notice to the Borrower and the Banks of the applicable interest rate for each
Eurodollar Rate Advance determined by the Administrative Agent for purposes of
Section 2.07. Section 2.09. Fees. (a) Facility Fee. The Borrower agrees to pay
to the Administrative Agent, for the account of each Bank, a facility fee on
such Bank’s Total Commitment (regardless of usage) from the date hereof until
the applicable Termination Date in an amount equal to such Bank’s Total
Commitment (regardless of usage) multiplied by the Facility Fee Rate therefor
(as such rate is set forth under the definition of the Applicable Rate), payable
in arrears in quarterly installments on the last day of each calendar quarter so
long as any Advance is outstanding or any Bank has any Commitment, on the
effective date of any reduction or termination of the Total Commitment pursuant
to Section 2.05 and on the applicable Termination Date. (b) Administrative
Agent’s Fees. The Borrower agrees to pay to the Administrative Agent, for its
sole account, the fees separately agreed upon with the Administrative Agent in
the Bank of America Fee Letter. Section 2.10. Payments; Computations; Interest
on Overdue Amounts. (a) The Borrower shall make each payment hereunder and under
the Notes to be made by it not later than 11:00 A.M. (New York City time) on the
day when due in U.S. Dollars to the Administrative Agent at its address referred
to in Section 10.02 in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable pursuant to
Section 2.06(d), 2.07(b), 2.11, 2.12, 2.14 or 2.15, which shall not necessarily
be paid ratably to the Banks in accordance with their respective Total
Commitment and other than amounts pursuant to Section 2.09(b) which shall be for
the Administrative Agent’s sole account) to the Banks in accordance with their
respective Total Commitment for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Bank to such Bank for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. In no event shall any Bank be entitled to share any fees paid to the
Administrative Agent pursuant to Section 2.09(b). (b) All interest and fees
hereunder shall be computed on the basis of a year of 360 days, except that
interest computed by reference to the Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable. Each determination by
the Administrative Agent (or, in the case of Section 2.07(b), by a Bank) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
error. 38 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen046.jpg]
(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be,
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day. (d) Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due by the Borrower to any Bank hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Bank on such due date an amount
equal to the amount then due such Bank. If and to the extent the Borrower shall
not have so made such payment in full to the Administrative Agent, each such
Bank shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. (e) Notwithstanding the foregoing, upon the
occurrence and during the continuance of any Default, the Applicable Rate shall
automatically be increased by 2% per annum (the “Default Rate”). Section 2.11.
Consequential Losses on Eurodollar Rate Advances. If (a) any payment (or
purchase pursuant to Section 2.13) of principal of any Eurodollar Rate Advance
made to the Borrower is made other than on an Interest Payment Date relating to
such Advance, as a result of a prepayment pursuant to Section 2.06(b) or 2.14 or
acceleration of the maturity of the Advances pursuant to Section 8.01 or for any
other reason or as a result of any such purchase; (b) a Eurodollar Rate Advance
is converted pursuant to Section 2.04 at a time other than the end of an
Interest Period; or (c) the Borrower fails to make a principal or interest
payment with respect to any Eurodollar Rate Advance on the date such payment is
due and payable, the Borrower shall, upon demand by any Bank (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Bank any amounts required to compensate such Bank for any
additional losses, costs or expenses which it may reasonably incur as a result
of any such payment or purchase, including, without limitation, any loss
(including loss of reasonably anticipated profits, except in the case of such a
purchase pursuant to Section 2.13), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Bank to
fund or maintain such Advance. Section 2.12. Increased Costs. (a) If, due to any
Change in Law, there shall be any increase in the cost to any Bank of agreeing
to make or making, funding or maintaining any Eurodollar Rate Advance to the
Borrower, then the Borrower shall from time to time, upon demand by such Bank
(with a copy of such demand to the Administrative Agent), pay to the 39
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen047.jpg]
Administrative Agent for the account of such Bank additional amounts sufficient
to compensate such Bank for such increased cost. A certificate as to the amount
of such increased cost, submitted to the Borrower and the Administrative Agent
by such Bank, shall be prima facie evidence of the amount of such increased
cost. Promptly after any Bank becomes aware of any such introduction, change or
proposed compliance, such Bank shall notify the Borrower thereof, provided that
the failure to provide such notice shall not affect such Bank’s rights
hereunder, except that such Bank’s right to recover such increased costs from
the Borrower for any period prior to such notice shall be limited to the period
of ninety (90) days immediately prior to the date such notice is given to the
Borrower. (b) If any Bank determines that any Change in Law affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Bank or any corporation controlling such Bank and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Bank’s Advances or commitment to lend to the Borrower hereunder and other
commitments of this type, then, upon receipt of a demand by such Bank (with a
copy of such demand to the Administrative Agent), the Borrower shall, within ten
(10) days of such demand, notify such Bank and the Administrative Agent if the
Borrower desires to replace such Bank in accordance with Section 2.13. If the
Borrower either fails to notify such Bank and the Administrative Agent in
accordance with the prior sentence or fails to replace such Bank within the time
periods specified in Section 2.13, the Borrower shall promptly pay to the
Administrative Agent for the account of such Bank, from time to time as
specified by such Bank, additional amounts sufficient to compensate such Bank or
such corporation in the light of such circumstances, to the extent that such
Bank reasonably determines such increase in capital or liquidity to be allocable
to the existence of such Bank’s commitment to lend hereunder. A certificate as
to such amounts submitted to the Borrower and the Administrative Agent by such
Bank shall be conclusive and binding for all purposes, absent error. Section
2.13. Replacement of Banks. In the event that (a) any Bank makes a demand for
payment under Section 2.07(b) or Section 2.12, (b) the Borrower is required to
make any payment in respect of Taxes or Other Taxes pursuant to Section 2.15 or
(c) any Bank becomes a Defaulting Bank, the Borrower may within ninety (90) days
of the applicable event, if no Default then exists, replace such Bank with
another commercial bank, financial institution or other Person in accordance
with all of the provisions of Section 10.06(a) (including execution of an
appropriate Assignment), provided that (i) all obligations of such Bank to lend
hereunder shall be terminated and the Advances payable to such Bank and all
other obligations owed to such Bank hereunder shall be purchased in full without
recourse at par plus accrued interest at or prior to such replacement, (ii) such
replacement shall be reasonably satisfactory to the Administrative Agent, (iii)
if such replacement bank is not already a Bank hereunder, the Borrower (and, for
avoidance of doubt, not the replacement bank) shall pay to the Administrative
Agent an assignment fee of $3,500 in connection with such replacement, (iv) such
replacement shall, from and after such replacement, be deemed for all purposes
to be a “Bank” hereunder with a Commitment in the amount of the respective
Commitment of the assigning Bank immediately prior to such replacement (plus, if
such replacement bank is already a Bank prior to such replacement, the
respective Commitment of such Bank prior to such replacement), as such amount
may be changed from time to time pursuant hereto, and shall have all of the
rights, duties and obligations hereunder of the Bank being replaced, and (v)
such other actions shall be taken by the Borrower, such 40 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen048.jpg]
Bank and such replacement bank as may be appropriate to effect the replacement
of such Bank with such replacement bank on terms such that such replacement bank
has the same rights, duties and obligations hereunder as such Bank (including,
without limitation, execution and delivery of new Notes to such replacement bank
if such replacement bank shall so request, redelivery to the Borrower in due
course of any Notes payable to such Bank and specification of the information
contemplated by Schedule I as to such replacement bank). Section 2.14.
Illegality and Unavailability. (a) Notwithstanding any other provision of this
Agreement, if any Bank shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any lawLaw or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for such Bank or its Applicable
Lending Office to make any Advance whose interest is determined by reference to
the Eurodollar Rate Advance or to continue to fund or maintain any Eurodollar
Rate Advance hereunder whose interest is determined by reference to the
Eurodollar Rate or any Governmental Authority has imposed material restrictions
on the authority of such Bank to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof to the Borrower
by the Administrative Agent, (i) the obligation of such Bank to make or continue
any Eurodollar Rate Advance or to covert Base Rate Advance to Eurodollar Rate
Advance shall be suspended until the Administrative Agent shall notify the
Borrower and the Bank that the circumstances causing such suspension no longer
exist, and (ii) the Eurodollar Rate Advances then outstanding of such Bank,
together with all accrued interest thereon and all amounts payable pursuant to
Section 2.11, shall be automatically converted to Base Rate Advances, or, at the
option of the Borrower, prepaid in full, unless such Bank shall determine in
good faith in its sole opinion that it is lawful to maintain such Eurodollar
Rate Advances made by such Bank to the end of the Interest Period then
applicable thereto., and (iii) if such notice asserts the illegality of such
Bank making or maintaining Base Rate Advances the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Advances of such Bank shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Bank notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. (b) If, with
respect to any conversion of a Base Rate Advance to a Eurodollar Rate Advance or
the continuation of any Eurodollar Rate Advance pursuant to Section 2.04: in
connection with any request for a Eurodollar Rate Advance or a conversion to or
continuation thereof, (i) the Administrative Agent determines that (A) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Advance, or (B) (x) adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Advance or in connection with an existing or proposed Base Rate
Advance and 41 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen049.jpg]
(y) the circumstances described in Section 2.14(d)(i) do not apply (in each case
with respect to this clause (i), “Impacted Advances”), or (ii) the
Administrative Agent or the Majority Banks determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Advance does not adequately and fairly reflect the cost to such
Banks of funding such Eurodollar Rate Advance, the Administrative Agent will
promptly so notify the Borrower and each Bank. Thereafter, (x) the obligation of
the Banks to make or maintain Eurodollar Rate Advances shall be suspended, (to
the extent of the affected Eurodollar Rate Advance or Interest Periods), and (y)
in the event of a determination described in the preceding sentence with respect
to the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Majority Banks described in clause (ii) of Section 2.14(b), until the
Administrative Agent upon instruction of the Majority Banks) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Advances
(to the extent of the affected Eurodollar Rate Advances or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Advances in the amount specified therein. (c)
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.14(b), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Advances, in which case, such alternative rate of interest
shall apply with respect to the Impacted Advances until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Advances under
clause (i) of the first sentence of Section 2.14(b), (ii) the Administrative
Agent or the Majority Banks notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Banks of funding the Impacted Advances, or (iii) any Bank
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Bank or its Applicable Lending Office
to make, maintain or fund Advances whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Bank to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof. (d)
Notwithstanding anything to the contrary in this Agreement or any other Credit
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Majority Banks notify the
Administrative Agent (with, in the case of the Majority Banks, a copy to the
Borrower) that the Borrower or Majority Banks (as applicable) have determined,
that: (i) the Administrative Agent is unable to determine the Eurodollar Rate
for the applicable Eurodollar Rate Advance as a result of one or more of the
circumstances provided in Section 2.03(d)(iii); oradequate and reasonable means
do not exist for ascertaining LIBOR for any requested Interest Period,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or 42 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen050.jpg]
(ii) the Majority Banks advise the Administrative Agent that the Eurodollar Rate
as determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of maintaining the applicable Eurodollar Rate
Advance;administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section
2.14, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR, then the Administrative Agent
forthwith shall give notice thereof to the Borrower and the Banks, whereupon
until the Administrative Agent notifies the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of the Banks to
convert or continue after the current Interest Period(s) any Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 2.14 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Banks and the Borrower unless, prior to such time, Banks comprising the Majority
Banks have delivered to the Administrative Agent written notice that such
Majority Banks (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Majority Banks shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. 43 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen051.jpg]
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Bank. Thereafter, (x) the obligation of the Banks to make or maintain
Eurodollar Rate Advances shall be suspended, (to the extent of the affected
Eurodollar Rate Advances or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Advances (to the extent of the
affected Eurodollar Rate Advances or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Advances (subject to the foregoing clause (y)) in the amount specified
therein. Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement. In connection with the implementation of a
LIBOR Successor Rate, the Administrative Agent will have the right to make LIBOR
Successor Rate Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Credit Document, any amendments
implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such LIBOR Successor
Conforming Changes to the Banks reasonably promptly after such amendment becomes
effective. Section 2.15. Taxes. (a) Any and all payments by the Borrower or a
Guarantor hereunder or under the Notes or any other Credit Document shall be
made in accordance with Section 2.10, and subject to applicable lawApplicable
Law and Sections 2.15(c), 2.15(e) and 2.16, free and clear of and without
deduction for any and all taxes, levies, imposts, deductions, charges or
withholdings with respect thereto, and all liabilities with respect thereto,
including any interest, additions to tax or penalties applicable thereto (all
such taxes, levies, imposts, deductions, charges, withholdings and liabilities
being hereinafter referred to as “Taxes”). If the Borrower or a Guarantor shall
be required by lawLaw to deduct any Taxes from or in respect of any sum payable
by it hereunder or under any Note or other Credit Document to any Bank or the
Administrative Agent, (y) the Borrower or such Guarantor, as the case may be,
shall make such deductions and (z) the Borrower or such Guarantor, as the case
may be, shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable lawApplicable Law, rules and
regulations, and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower or such Guarantor, as the case may be, shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) such Bank or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. (b) In addition, the Borrower or a Guarantor, as the case
may be, agrees to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or 44 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen052.jpg]
similar levies which arise from any payment made by the Borrower or such
Guarantor hereunder or under any Note or other Credit Document executed by it or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any Note or other Credit Document (hereinafter referred to as
“Other Taxes”). (c) Within thirty (30) days after the date of the payment of
Taxes by or at the direction of the Borrower or such Guarantor, the Borrower
will furnish to the Administrative Agent, at its address referred to in Section
10.02, the original or a certified copy of a receipt evidencing payment thereof.
If a Bank receives from the relevant jurisdiction imposing such Tax a refund of
a specific Tax item for which it has been indemnified by the Borrower with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay the Borrower an amount equal to such refund, together
with any interest paid by such jurisdiction with respect to such refund,
provided that the Borrower, upon the request of such Bank, agrees to promptly
repay the amount (or portion thereof) paid over to the Borrower by such Bank in
the event such Bank is required to repay the refund (or portion thereof) to such
jurisdiction. (d) Without prejudice to the survival of any other agreement of
the Borrower or the Guarantors hereunder, the agreements and obligations of the
parties contained in this Section 2.15 shall survive the payment in full of
principal and interest hereunder and under the Notes and other Credit Documents.
(e) Each Bank that is organized under the laws of any jurisdiction other than
the United States of America or any state or political subdivision thereof (for
purposes of this Section 2.15(e), each a “Non-U.S. Bank”) shall deliver to the
Borrower and the Administrative Agent on or prior to Effective Date or upon the
effectiveness of any Assignment, or at such other times prescribed by applicable
lawApplicable Law, (i) two (2) properly completed and signed originals of United
States of America Internal Revenue Service form W-8BEN-E, W-BEN or W-8ECI, as
appropriate, or any successor applicable form, as the case may be, certifying
that such Bank is entitled to benefits under an income tax treaty to which the
United States is a party that eliminates or reduces the rate of withholding tax
on payments under this Agreement and the other Credit Documents or certifying
that the income receivable pursuant to this Agreement and the other Credit
Documents is effectively connected with the conduct of a trade or business in
the United States, or (ii) if such Non-U.S. Bank is not a “bank” or other Person
described in Code Section 881(c)(3), two properly completed and signed originals
of a statement substantially in the form of Exhibit E hereto, together with two
properly completed and signed originals of Internal Revenue Service form
W-8BEN-E (or W-BEN if applicable), upon which the Borrower is entitled to rely,
from any such Non-U.S. Bank or any successor applicable form, together with any
other certificate or statement of exemption or reduction required under the
Code, in order to establish that such Non-U.S. Bank is entitled to treat the
interest payments under this Agreement and the other Credit Documents as
portfolio interest that is exempt from withholding tax under the Code.
Thereafter, upon the reasonable request of the Borrower or the Administrative
Agent, each such Non-U.S. Bank shall (A) upon the obsolescence of any form
previously delivered by such Non-U.S. Bank, promptly submit to the
Administrative Agent and the Borrower such additional properly completed and
signed originals of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to qualify for a
deduction in United States withholding taxes, or such evidence as is reasonably
satisfactory to the Borrower 45 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen053.jpg]
and the Administrative Agent of an available exemption from United States
withholding taxes, in respect of all payments to be made to such Non-U.S. Bank
by the Borrower pursuant to the Credit Documents, and (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption. If a payment made to a Bank hereunder or under
any Note or other Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Bank shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by lawLaw and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this paragraph (e), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. A
Non-U.S. Bank shall not be required to deliver any form or statement pursuant to
this Section 2.15 that such Non-U.S. Bank is not legally able to deliver. The
Borrower shall not be required to pay additional amounts to any Bank pursuant to
this Section 2.15 to the extent that such Bank did not qualify for a complete
exemption from United States withholding taxes at the time such Bank became a
party to this Agreement and to the extent that the obligation to pay additional
amounts would not have arisen but for the failure of such Bank to comply with
this paragraph (e), except to the extent such Bank is not able to comply as a
result of a change in law. Any assignee of all or any portion of any Bank’s
rights and obligations under this Agreement shall be subject to this Section
2.15(e). For purposes of this Section 2.15, applicable lawApplicable Law
includes FATCA. (f) Upon the reasonable request of the Borrower, any Bank
claiming any additional amounts payable pursuant to this Section 2.15 shall use
its reasonable efforts (consistent with its internal policies and requirements
of lawLaw) to change the jurisdiction of its Applicable Lending Office if such a
change would reduce any such additional amounts (or any similar amount that may
thereafter accrue) and would not, in the sole determination of such Bank, be
otherwise disadvantageous to such Bank. (g) The Borrower or the applicable
Guarantor shall indemnify the Administrative Agent and each Bank, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by the Administrative Agent or such
Bank, as applicable, or required to be withheld or deducted from a payment to
the Administrative Agent or such Bank, as applicable, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a Bank,
shall be conclusive absent error. 46 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen054.jpg]
(h) Each Bank shall severally indemnify the Administrative Agent, within 10 days
after written demand therefor, for (i) any Indemnified Taxes attributable to
such Bank (but only to the extent that the Borrower or the applicable Guarantor
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower and such Guarantor to do
so), (ii) any Taxes attributable to such Bank’s failure to comply with the
provisions of Section 10.06(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Bank, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent error. Each Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Bank under any
Credit Document or otherwise payable by the Administrative Agent to the Bank
from any other source against any amount due to the Administrative Agent under
this paragraph (h). Section 2.16. Payments Pro Rata. Except as provided in
Sections 2.06(d), 2.07(b), 2.09(b), 2.11, 2.12, 2.14 or 2.15, each of the Banks
agrees that if it should receive any payment (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under
this Agreement or the Notes or other Credit Documents, or otherwise) in respect
of any obligation of the Borrower or the Guarantors hereunder or under the Notes
or other Credit Documents of a sum which with respect to the related sum or sums
received by other Banks in accordance with their respective applicable
Commitments is in a greater proportion than the total amount of principal,
interest, fees or any other obligation incurred hereunder, as the case may be,
then owed and due to such Bank bears to the total amount of principal, interest,
fees or any such other obligation then owed and due to all of the Banks in
accordance with their respective applicable Commitments immediately prior to
such receipt, then such Bank receiving such excess payment shall purchase for
cash without recourse from the other Banks an interest in the obligations of the
Borrower to such Banks in such amount as shall result in a proportional
participation by all of the Banks in accordance with their respective applicable
Commitments in the aggregate unpaid amount of principal, interest, fees or any
such other obligation, as the case may be, owed to all of the Banks in
accordance with their respective applicable Commitments, provided that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each other Bank in accordance with their respective
Commitments shall be rescinded and each such other applicable Bank shall repay
to the purchasing Bank the purchase price to the extent of such other Bank’s
ratable share (according to the proportion of (i) the amount of the
participation purchased from such other Bank as a result of such excess payment
to (ii) the total amount of such excess payment) of such recovery together with
an amount equal to such other Bank’s ratable share (according to the proportion
of (a) the amount of such other Bank’s required repayment to (b) the total
amount so recovered from the purchasing Bank) of any interest or other amount
paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.16 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such 47 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen055.jpg]
participation as fully as if such Bank were the direct creditor of the Borrower
in the amount of such participation. Section 2.17. Increase in Commitments. The
Borrower may at any time and from time to time, by written notice to the
Administrative Agent (which shall promptly deliver a copy to the Banks) executed
by a Responsible Officer of the Borrower and one or more financial institutions
(any such financial institution referred to in this Section being called an
“Increasing Bank”), which may include any Tranche A-1 Bank, cause the Tranche
A-1 Commitments of the Increasing Banks to be increased (or cause the Increasing
Banks to extend new Tranche A-1 Commitments) in an amount for each Increasing
Bank (which shall not be less than $10,000,000) set forth in such notice,
provided that (i) no Bank shall have any obligation to increase its Commitment
pursuant to this paragraph, (ii) all new Tranche A-1 Commitments and increases
in existing Tranche A-1 Commitments becoming effective under this paragraph
during the term of this Agreement shall not exceed $200,000,000 in the
aggregate, (iii) each Increasing Bank, if not already a Bank hereunder, shall be
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and (iv) each Increasing Bank, if not already a Bank
hereunder, shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed accession agreement in a form
reasonably satisfactory to the Administrative Agent and the Borrower (an
“Accession Agreement”). New Tranche A-1 Commitments and increases in Tranche A-1
Commitments shall become effective on the date specified in the applicable
notices delivered pursuant to this Section 2.17. Upon the effectiveness of any
Accession Agreement to which any Increasing Bank is a party, such Increasing
Bank shall thereafter be deemed to be a party to this Agreement and shall be
entitled to all rights, benefits and privileges accorded a Bank hereunder and
subject to all obligations of a Bank hereunder. Notwithstanding the foregoing,
no increase in the Total Commitments (or in the Commitment of any Bank) pursuant
to this paragraph shall become effective unless (i) the Administrative Agent
shall have received documents consistent with those delivered under Section
3.01(a)(ii) through (v), giving effect to such increase and, (ii) on the
effective date of such increase, the representations and warranties of the
Borrower and the Guarantors set forth in this Agreement shall be true and
correct in all material respects and no Default shall have occurred and be
continuing or would result therefrom, and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower, and (iii) (x) upon the reasonable request of
any Bank made at least five (5) days prior to the effectiveness of any Accession
Agreement, the Borrower shall have provided to such Bank, and such Bank shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the PATRIOT Act, in each
case at least three (3) Business Days prior to the effectiveness of any
Accession Agreement and (y) at least three (3) Business Days prior to the
effectiveness of any Accession Agreement, any Loan Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall have
delivered, to each Bank that so requests, a Beneficial Ownership Certification
in relation to such Loan Party. On the effective date of any increase in the
Tranche A-1 Commitments pursuant to this Section 2.17, to the extent there are
outstanding Tranche A-1 Advances, the parties hereto shall implement such
arrangements as may be agreed upon by the Borrower and the Administrative Agent
to ensure that the proportion between the Banks’ outstanding Tranche A-1
Advances, after 48 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen056.jpg]
giving effect to such increase, and their respective Tranche A-1 Commitments,
after giving effect to such increase, will be re-established, and the
effectiveness of such increase shall be conditioned on the implementation of
such arrangements. This Section 2.17 shall supersede any provisions in Section
2.13 or 10.01 to the contrary. Section 2.18. Defaulting Banks. Notwithstanding
anything to the contrary contained in this Agreement, if any Bank becomes a
Defaulting Bank, then, until such time as that Bank is no longer a Defaulting
Bank, to the extent permitted by applicable law: (a) Waivers and Amendments.
That Defaulting Bank’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 10.01. (b) Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Bank pursuant to Section 10.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Bank to the Administrative Agent hereunder; second, if so determined by the
Administrative Agent, to be held as cash collateral for future funding
obligations of that Defaulting Bank; third, as the Borrower may request (so long
as no Default exists), to the funding of any Advance in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Bank to fund Advances under this Agreement; fifth, to the payment of
any amounts owing to the Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Bank against that Defaulting Bank as a
result of that Defaulting Bank’s breach of its obligations under this Agreement;
sixth, so long as no Default exists to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Bank as a result of that
Defaulting Bank’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances in respect of which that Defaulting Bank has not fully
funded its appropriate share and (y) such Advances were made at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of all non-Defaulting Banks on a pro
rata basis in accordance with their applicable Commitment (computed without
giving effect to the applicable Commitment of any Defaulting Bank) prior to
being applied to the payment of any Advances owed to, that Defaulting Bank. Any
payments, prepayments or other amounts paid or payable to a Defaulting Bank that
are applied (or held) to pay amounts owed by a Defaulting Bank or to post cash
collateral pursuant to this Section 2.18(b) shall be deemed paid to and
redirected by that Defaulting Bank, and each Bank irrevocably consents hereto.
(c) Certain Fees. That Defaulting Banks shall not be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which that Bank
is a Defaulting Bank (and 49 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen057.jpg]
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Bank). (d) Defaulting Bank
Cure. If the Borrower and the Administrative Agent agree in writing in their
sole discretion that a Defaulting Bank should no longer be deemed to be a
Defaulting Bank, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Bank will, to the extent applicable, purchase that
portion of outstanding Advances of the other Banks or take such other actions as
the Administrative Agent may determine to be necessary to cause the applicable
Advances to be held on a pro rata basis by the Banks in accordance with their
respective applicable Commitment, whereupon that Bank will cease to be a
Defaulting Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank having been a Defaulting Bank.
ARTICLE III. CONDITIONS Section 3.01. Conditions Precedent to Effectiveness. The
obligations of the Banks to make Advances hereunder shall become effective upon
the satisfaction of all of the following conditions precedent: (a)
Documentation. The Administrative Agent shall have received the following duly
executed by all the parties thereto, in form and substance satisfactory to the
Administrative Agent and the Banks, and (except for the Notes) in sufficient
copies for each Bank: (i) this Agreement duly executed by the Borrower, the
Guarantor, each Bank and the Administrative Agent; (ii) a certificate of the
Secretary or an Assistant Secretary of the Borrower certifying (A) the
Borrower’s certificate of incorporation and by-laws, (B) the names and true
signatures of the officers of the Borrower authorized to sign this Agreement and
any Notes and (C) that a true, correct and complete copy of the resolutions of
the Borrower’s Board authorizing the transactions contemplated hereby is
attached thereto and that such resolutions are in full force and effect; (iii) a
certificate of the Secretary or an Assistant Secretary of the Guarantor
certifying (A) the Guarantor’s certificate of incorporation and by-laws, (B) the
names and true signatures of the officers of the Guarantor authorized to sign
this Agreement and (C) that a true, correct and complete copy of the resolutions
of the Guarantor’s Board authorizing the making and performance of this
Agreement by the Guarantor is attached hereto and that such resolutions are in
full force and effect; 50 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen058.jpg]
(iv) a favorable opinion of Jackson Walker L.L.P., legal counsel for each of the
Borrower and the Guarantor, dated the Effective Date, substantially in the form
of Exhibit D hereto; and (v) certificates, telecopy confirmation or electronic
transmission, in each case, as of a date reasonably close to the date hereof
from the Secretary of State of the state of incorporation of each of the
Borrower and the Guarantor as to the existence and good standing of the Borrower
and the Guarantor, as applicable. (b) No Material Adverse Change. No event or
events which have or would reasonably be expected to have a Material Adverse
Effect shall have occurred since June 29, 2016. (c) No Default. No Default or
event which, with the giving of notice, the lapse of time or both, would
constitute a Default shall have occurred and be continuing. (d) Representations
and Warranties. The representations and warranties contained in Article V hereof
shall be true and correct in all material respects on and as of the Effective
Date, except to the extent that such representations and warranties refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date. (e) No Material Litigation. No legal or
regulatory action or proceeding shall have commenced and be continuing against
the Borrower or any of its Subsidiaries since the date of this Agreement which
has, or would reasonably be expected to have, a Material Adverse Effect. (f)
Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including fees,
charges and disbursements of counsel and all other out of pocket fees and
expenses required to be paid or reimbursed by the Borrower (which fees, charges
and disbursements of counsel and such other out of pocket fees and expenses
shall be limited to those for which invoices have been submitted on or prior to
the Effective Date) and fees due and payable in respect of the Fee Letters shall
have been paid in accordance with the terms thereof.. (g) Certification. The
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by a Financial Officer, confirming compliance with the conditions set
forth in paragraphs (b), (c), (d) and (e) of this Section 3.01. (h) Patriot Act.
The Banks shall have received all information required by the Patriot Act,
including the identity of the Borrower and its Subsidiaries, the name and
address of the Borrower and its Subsidiaries and other information that will
allow the Administrative Agent or any Bank, as applicable, to identify the
Borrower in accordance with the Patriot Act. Section 3.02. Conditions Precedent
to Each Borrowing. The obligation of each Bank to make an Advance on the
occasion of any Borrowing shall be subject to the further conditions precedent
that on the date of such Borrowing (a) the Administrative Agent shall have
received a Notice of Borrowing in accordance with Section 2.02 and (b) the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a 51 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen059.jpg]
representation and warranty by the Borrower that on the date of such Borrowing
such statements are true): (i) the representations and warranties contained in
Article V are true and correct in all material respects on and as of the date of
such Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that such representations and warranties refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date and except that for the purposes of this
Section 3.02, the representations and warranties contained in Section 5.04(a)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.02(c); (ii) no event has occurred and is continuing, or would result
from such Borrowing or from the application of the proceeds therefrom, which
constitutes or with the giving of notice, the lapse of time or both, would
constitute a Default; and (iii) after giving effect to any Borrowing of Advances
and all other Borrowings of Advances which have been requested on or prior to
such date but which have not been made prior to such date, the aggregate
principal amount of the Advances owing to any Bank will not exceed the Total
Commitment of such Bank. Section 3.03. Administrative Agent. The Administrative
Agent shall notify the Borrower and the Banks of the Effective Date, and such
notice shall be conclusive and binding. The Administrative Agent shall be
entitled to assume that the conditions set forth in Sections 3.01(b), 3.01(c),
3.01(d), 3.01(e), 3.02(c)(i) and 3.02(c)(ii) have been satisfied unless the
Administrative Agent has received, at its address specified herein, actual
written notice to the contrary from the Borrower, the Guarantors or a Bank.
ARTICLE IV. GUARANTY Section 4.01. Guaranty. Each Guarantor hereby
unconditionally guarantees the punctual payment of the Guaranteed Obligations
when due, whether at stated maturity, by acceleration or otherwise, and agrees
to pay any and all reasonable expenses (including counsel fees and expenses)
incurred by the Administrative Agent or any Bank in enforcing any rights
hereunder. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts which constitute part of the Guaranteed
Obligations and would be owed by the Borrower under this Agreement or any of the
Notes but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Borrower. The guaranty set forth in this Article IV is a guaranty of payment and
not of collection. Section 4.02. Payment. At the time a Guarantor pays any sum
which may become due to the Administrative Agent for the benefit of a Bank under
the terms of this Article IV, written notice of such payment shall be delivered
to the Administrative Agent by such Guarantor, and in the absence of such
notice, any sum received by the Administrative Agent 52 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen060.jpg]
on behalf of a Bank on account of any of the Guaranteed Obligations shall be
conclusively deemed paid by the Borrower. All sums paid to the Administrative
Agent, on behalf of a Bank, by such Guarantor may be applied by the
Administrative Agent, on behalf of a Bank, at its discretion, to any of the
Guaranteed Obligations. Section 4.03. Waiver. Each Guarantor hereby waives all
notices in connection herewith or in connection with the Guaranteed Obligations,
including, without limitation, notice of intent to accelerate and notice of
acceleration, and waives diligence, presentment, demand, protest, and suit on
the part of the Administrative Agent or any Bank in the collection of any of the
Guaranteed Obligations, and agrees that neither the Administrative Agent nor any
Bank shall be required to first endeavor to collect any of the Guaranteed
Obligations from the Borrower, or any other party liable for payment of the
Guaranteed Obligations (hereinafter referred to as an “Obligated Party”), before
requiring the Guarantors to pay the full amount of the Guaranteed Obligations.
Without impairing the rights of the Administrative Agent or any Bank against the
Guarantors, the Borrower or any other Obligated Party, suit may be brought and
maintained against the Guarantors at the election of the Administrative Agent or
any Bank with or without joinder of the Borrower, or any other Obligated Party,
any right to any such joinder being hereby waived by each Guarantor. Section
4.04. Acknowledgments and Representations. Each Guarantor acknowledges and
represents to the Administrative Agent and each Bank that it is receiving direct
and indirect financial and other benefits as a result of this Article IV;
represents to the Administrative Agent and each Bank that after giving effect to
this Article IV and the contingent obligations evidenced hereby it is, and will
be, Solvent; acknowledges that it will derive substantial direct and indirect
benefit from the transactions contemplated by this Agreement; acknowledges that
its liability hereunder shall be cumulative and in addition to any other
liability or obligation to the Administrative Agent and each Bank, whether the
same is incurred through the execution of a note, a similar guaranty, through
endorsement, or otherwise; acknowledges that neither the Administrative Agent,
any Bank nor any officer, employee, agent, attorney or other representative of
any of them has made any representation, warranty or statement to the Guarantors
to induce them to execute this Agreement; and each Guarantor acknowledges that
it has made its own credit analysis and decision to enter into this Agreement
and undertake the guaranty set forth in this Article IV. Section 4.05.
Subordination. Notwithstanding anything to the contrary contained herein, any
right, claim or action which a Guarantor may have against the Borrower or any
other Obligated Party arising out of or in connection with the guaranty set
forth in this Article IV or any other document evidencing or securing the
Guaranteed Obligations, including, without limitation, any right or claim of
subrogation, contribution, reimbursement, exoneration or indemnity, shall be
subordinated to the prior payment in full of any amounts then due under this
Agreement, the Credit Documents, or the Notes. If any amount shall be paid to a
Guarantor on account of any such subrogation, reimbursement, exoneration or
indemnity notwithstanding the foregoing subordination, such amount shall be held
in trust for the benefit of the Banks and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Guaranteed Obligations
then due. 53 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen061.jpg]
Section 4.06. Guaranty Absolute. Each Guarantor hereby agrees that its
obligations under this Agreement shall be absolute and unconditional,
irrespective of (a) the validity or enforceability of the Guaranteed Obligations
or of the Notes, or any other Credit Document evidencing all or any part of the
Guaranteed Obligations, (b) the absence of any attempt to collect the Guaranteed
Obligations from the Borrower or any other Obligated Party or other action to
enforce the same, (c) the waiver or consent by the Administrative Agent and/or
any Bank with respect to any provision of any instrument evidencing the
Guaranteed Obligations, or any part thereof, or any other agreement now or
hereafter executed by the Borrower and delivered to the Administrative Agent
and/or any Bank, (d) the surrender, release, exchange, or alteration by the
Administrative Agent and/or any Bank of any security or collateral for the
Guaranteed Obligations, (e) the benefits of §17.001 of the Texas Civil Practice
and Remedies Code, Rule 31 of the Texas Rules of Civil Procedure and any similar
statute or rule and each Guarantor hereby waives any such benefit or (f) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor. Section 4.07. No Waiver; Remedies. No
failure on the part of the Administrative Agent or any Bank to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law. Section 4.08. Continuing Guaranty. The guaranty set forth in this Article
IV is a continuing guaranty and shall (a) remain in full force and effect until
the later of (i) the payment in full of the Guaranteed Obligations and all other
amounts payable under this guaranty and (ii) the expiration or termination of
all Commitments of each Bank, (b) be binding upon each Guarantor, its successors
and assigns, (c) inure to the benefit of, and be enforceable by, the
Administrative Agent and each of the Banks and their respective successors,
transferees and assigns, and (d) not be terminated by a Guarantor or the
Borrower. Section 4.09. Limitation. Notwithstanding any other provision of this
Article IV, each Guarantor’s liability hereunder shall be limited to the lesser
of the following amounts minus, in either case, $100.00: (a) the lowest amount
which would render the guaranty pursuant to this Article IV a fraudulent
transfer under Section 548 of the Bankruptcy Code (11 U.S.C. § 101 et seq.); or
(b) if the guaranty pursuant to this Article IV is subject to the UFTA or the
UFCA or any similar or analogous statute or rule of law, then the lowest amount
which would render the guaranty pursuant to this Article IV a fraudulent
transfer or fraudulent conveyance under the UFTA, the UFCA, or any such similar
or analogous statute or rule of law. The amount of the limitation imposed upon
each Guarantor’s liability under the terms of the preceding sentence shall be
subject to redetermination as of each date a “transfer” is deemed to have been
made on account of the Guaranty pursuant to this Article IV under applicable
law. 54 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen062.jpg]
Section 4.10. Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, any Bank must rescind or restore
any payment, or any part thereof, received by such Bank in satisfaction of the
Guaranteed Obligations, any prior release or discharge from the terms of the
guaranty set forth in this Article IV given to a Guarantor by the Banks shall be
without effect, and the guaranty set forth in this Article IV shall remain in
full force and effect. It is the intention of each Guarantor that its
obligations hereunder shall not be discharged except by its performance of such
obligations and then only to the extent of such performance. Section 4.11.
Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time of the
grant of the security interest under the Credit Documents, in each case, by any
Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Credit
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
4.11 voidable under applicable lawApplicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act. ARTICLE V. REPRESENTATIONS AND WARRANTIES Each of the Borrower and
each Guarantor represents and warrants as follows: Section 5.01. Corporate
Existence. The Borrower and each Guarantor is a corporation duly organized,
validly existing and in good standing under the laws of its respective state of
incorporation. The Borrower and each Guarantor has all corporate powers and all
governmental licenses, authorizations, certificates, consents and approvals
required to carry on its business as now conducted except where the failure to
comply does not or would not reasonably be expected to have a Material Adverse
Effect. Each Significant Subsidiary is a Person duly organized, validly existing
and in good standing under the laws of its jurisdiction of formation. Each
Significant Subsidiary has all corporate powers and all governmental licenses,
authorizations, certificates, consents and approvals required to carry on its
business as now conducted except where the failure to comply does not and would
not reasonably be expected to have a Material Adverse Effect. Section 5.02.
Corporate Power. The execution, delivery and performance by the Borrower and
each Guarantor of the Credit Documents to which each is a party and the 55
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen063.jpg]
consummation of the transactions contemplated by such Credit Documents are
within the Borrower’s and such Guarantor’s corporate powers, respectively, have
been duly authorized by all necessary corporate action, do not contravene (a)
the Borrower’s or such Guarantor’s Certificate of Incorporation or Bylaws or (b)
any law or any contractual restriction binding on or affecting the Borrower or
such Guarantor and will not result in or require the creation or imposition of
any Lien prohibited by this Agreement. At the time of each Borrowing, such
Borrowing and the use of the proceeds of such Borrowing will be within the
Borrower’s corporate powers, will have been duly authorized by all necessary
corporate action, will not contravene (i) the Borrower’s Certificate of
Incorporation or Bylaws or (ii) any law or any contractual restriction binding
on or affecting the Borrower and will not result in or require the creation or
imposition of any Lien prohibited by this Agreement. Section 5.03. Enforceable
Obligations. This Agreement has been duly executed and delivered by the Borrower
and each Guarantor. This Agreement is the legal, valid and binding obligation of
the Borrower and each Guarantor enforceable against the Borrower and such
Guarantor, respectively, in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.
The Notes are the legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally. The making and performance by the Borrower and each Guarantor
of this Agreement and the other Credit Documents do not require any license,
consent or approval of, registration with, or any other action by, any
governmental authority. Section 5.04. Financial Statements. (a)The Consolidated
balance sheet of the Borrower and its Subsidiaries as of June 29, 2016 and the
related Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, copies of which have been furnished
to each Bank, as included in an SEC Filing which has been furnished to each
Bank, fairly present the Consolidated financial condition of the Borrower and
its Subsidiaries as of such date and the Consolidated results of operations of
the Borrower and its Subsidiaries ended on such date, in accordance with GAAP,
except as disclosed therein or on Schedule V to this Agreement. (b) Since June
29, 2016 and except as disclosed in an SEC Filing which has been delivered to
each Bank prior to the Second Amendment Effective Date or on a Schedule to this
Agreement, no event which has or would reasonably be expected to have a Material
Adverse Effect has occurred. Section 5.05. Litigation. There is no pending or,
to the knowledge of the Borrower or any Guarantor, threatened action or
proceeding affecting the Borrower or any of its Significant Subsidiaries before
any court, governmental agency or arbitrator, which has, or would reasonably be
expected to have, a Material Adverse Effect. Section 5.06. Margin Stock; Use of
Proceeds. Neither the Borrower nor any of its Subsidiaries is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X issued by the Board of 56
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen064.jpg]
Governors of the Federal Reserve System and except in connection with employee
plans disclosed to the Administrative Agent), and no proceeds of any Advance
will be used for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any such margin stock under such circumstances as to involve
the Borrower, a Guarantor, any of their Subsidiaries or any Bank in a violation
of Regulation U. None of the Borrower, the Guarantors or any of their
Subsidiaries will use the proceeds of any Advance for the purpose of acquiring
or attempting to acquire control of any Person which is obligated to make SEC
Filings unless such acquisition or attempted acquisition (a) is pursuant to an
agreement with such Person, or (b) is not resisted by such Person. Section 5.07.
Investment Company Act. Neither the Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940. Section 5.08. ERISA. The
Borrower and its Subsidiaries are in compliance with the applicable provisions
of ERISA, except to the extent that non-compliance thereunder does not have and
would not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries has incurred any Insufficiency or any
material liability to the PBGC in connection with any Plan established or
maintained by the Borrower or such Subsidiaries which would have, or would
reasonably be expected to have, a Material Adverse Effect. Except as would not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any of its Subsidiaries currently or within the last five years has
sponsored, maintained, contributed to or had an obligation to make contributions
to or has any liability (contingent or otherwise) to any “multiemployer plan”
(as such term is defined by Section 4001(a)(3) of ERISA). Section 5.09. Taxes.
As of the Second Amendment Effective Date, the United States of America federal
income tax returns of the Borrower and its Subsidiaries have been examined
through the fiscal year ended June 25, 2014. The Borrower and its Significant
Subsidiaries have filed all United States of America Federal income tax returns
and all other material domestic tax returns which are required to be filed by
them and have paid, or provided for the payment before the same become
delinquent of, all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any such Significant Subsidiary, other
than those taxes (a) contested in good faith by appropriate proceedings or (b)
the nonpayment of which does not have, and would not reasonably be expected to
have a Material Adverse Effect. The charges, accruals and reserves on the books
of the Borrower and its Subsidiaries in respect of taxes are adequate in the
aggregate. Section 5.10. Environmental Condition. To the best of Borrower’s
knowledge, the Borrower and its Subsidiaries are in compliance with all
Environmental Protection Statutes except to the extent that failure to comply
does not have, and would not reasonably be expected to have, a Material Adverse
Effect. Section 5.11. Ownership of the Guarantors. On the Second Amendment
Effective Date, the Borrower owns, directly or indirectly, 100% of the issued
and outstanding voting stock of each Guarantor. 57 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen065.jpg]
Section 5.12. Solvency. The Borrower and each Guarantor is, and after giving
effect to the making of the Advances and to the application of the proceeds
therefrom will be, Solvent. Section 5.13. Disclosure. All financial projections
concerning the Borrower that have been or are hereafter made available to the
Administrative Agent, the Banks and the Joint Lead Arrangers by the Borrower or
any of the Borrower’s representatives (or on behalf of the Borrower or such
representatives) in connection with this Agreement and the transactions
contemplated hereby (the “Projections”) have been prepared in good faith based
upon reasonable assumptions. All reports, financial statements, certificates and
all other information (other than the Projections), which have been made
available to the Administrative Agent, the Banks and the Joint Lead Arrangers by
the Borrower or any of the Borrower’s representatives (or on behalf of the
Borrower or such representatives) in connection with this Agreement, each other
Credit Document and the transactions contemplated thereby, is complete and
correct in all material respects as and when furnished and does not, as and when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading.
As of the Fourth Amendment Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects. Section 5.14. Anti-Corruption Laws and Sanctions. The Borrower
maintains and will maintain in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower and, to the knowledge of the Borrower, its
Subsidiaries, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. To the knowledge of the Borrower, neither
this Agreement nor any Advances made hereunder will, whether directly or, to the
knowledge of the Borrower, indirectly, be used by or for the benefit of a
Sanctioned Person or will result in a violation by any party hereto of
Anti-Corruption Laws or applicable Sanctions. Section 5.15. EEA Financial
Institution. None of the Borrower or any Guarantor is an EEA Financial
Institution. Section 5.16. Use of Plan Assets. Each Loan Party represents and
warrants as of the ThirdFourth Amendment Effective Date that each such Loan
Party is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection with the Advances or Commitments. with respect to
such Loan Party’s entrance into, participation in, administrative of and
performance of the Advances, the Secured Bilateral Letters of Credit, the
Commitments or this Agreement. Section 5.17. Beneficial Ownership Certificate.
As of the Fourth Amendment Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects. Section 5.18.Covered Entities. No Loan Party is a Covered Entity. 58
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen066.jpg]
ARTICLE VI. AFFIRMATIVE COVENANTS So long as any Advance shall remain unpaid or
any Bank shall have any Commitment hereunder, unless the Majority Banks shall
otherwise consent in writing: Section 6.01. Compliance with Laws, Etc. The
Borrower and each Guarantor will comply, and Borrower will cause each
Significant Subsidiary to comply, in all material respects with all applicable
lawsApplicable Laws (including, without limitation, ERISA and applicable
Environmental Protection Statutes), rules, regulations and orders, subject to
the exceptions provided elsewhere in this Agreement in provisions relating to
laws, rules, regulations and orders of the nature referenced therein and except
where the failure to comply (a) is contested in good faith by appropriate
proceedings or (b) does not have, and would not reasonably be expected to have,
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. Section 6.02. Reporting
Requirements. The Borrower and/or the Guarantors will furnish to each of the
Banks: (a) As soon as possible and in any event within five (5) days after a
Financial Officer of the Borrower or a Guarantor obtains knowledge of a Default
or an event which, with the giving of notice, the lapse of time or both, would
constitute a Default, which shall have occurred and is continuing on the date of
such statement, a statement of a Financial Officer, setting forth the details of
such Default or event and the actions, if any, which the Borrower has taken and
proposes to take with respect thereto. (b) Promptly after they are available,
and in any event within sixty (60) days after the end of each of the first three
(3) quarters of each fiscal year of the Borrower, Consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for such quarter
showing on a Consolidated basis the financial position, results of operations
and cash flows as of the end of and for the thirteen (13) week period of such
quarter and for the period from the beginning of the fiscal year to the end of
such quarter, in each case setting forth the comparable information for the
comparable period in the preceding fiscal year, and accompanied by a certificate
of a Financial Officer to the effect that such financial statements present
fairly in all material respects the Consolidated financial position, results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of the end of and for the respective period in conformity with GAAP, subject to
year-end audit adjustments and the absence of certain notes. For any such fiscal
quarter the foregoing requirements may be satisfied by the delivery of the
Borrower’s SEC Filing on Form l0-Q for such quarter. (c) Promptly after they are
available, and in any event within ninety (90) days after the end of each fiscal
year of the Borrower, Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries for the fifty-two/fifty-three week period of such
fiscal year showing the financial position, results of operations and cash flows
as of the end of and for such 59 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen067.jpg]
fiscal year, in each case setting forth the comparable information for the
preceding fiscal year, and accompanied by the report of KPMG Peat Marwick or
other independent certified public accountants of recognized national standing,
to the effect that based on an audit using generally accepted auditing standards
the financial statements present fairly, in all material respects, the
Consolidated financial position, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries for the respective periods in
conformity with GAAP. For any fiscal year this requirement may be satisfied by
the delivery of the Borrower’s SEC Filing on Form 10-K for such fiscal year. (d)
Concurrently with the delivery of the financial statements referred to in
Sections 6.02(b) and (c), (i) a certificate of a Financial Officer to the effect
that no Default or an event which, with the giving of notice, the lapse of time
or both, would constitute a Default, shall have occurred and be continuing with
respect to the covenants contained in Section 7.01 (together with appropriate
supporting schedules setting forth the calculations relating to such covenants)
or, if such Financial Officer has knowledge that a Default or an event which,
with the giving of notice, the lapse of time or both, would constitute a
Default, has occurred and is continuing with respect to Section 7.01, specifying
the nature thereof and the actions, if any, which the Borrower has taken and
proposes to take with respect thereto, and (ii) a complete and correct list of
the Significant Subsidiaries as of the date thereof, showing, as to each
Significant Subsidiary, the correct name thereof, the jurisdiction of its
organization and such Significant Subsidiary’s proportionate share of the
Consolidated assets of the Borrower. (e) Promptly after they are available,
copies of (i) each SEC Filing, (ii) any reports provided by the Borrower to its
stockholders, and (iii) any press releases or other statements made available by
the Borrower or any of its Subsidiaries to the public generally concerning
material developments in the business or affairs of the Borrower or any of its
Subsidiaries. Any matter disclosed in a SEC Filing or other report or press
release delivered to Banks shall be deemed disclosed in writing to Banks for all
purposes of this Agreement, except with respect to the reporting requirement set
forth in Section 6.02(a). (f) Promptly (and in any event, within five (5) days)
upon Borrower’s receipt of notice of any change in a Rating, notice thereof to
the Administrative Agent. (g) Promptly following any request therefor, provide
information and documentation reasonably requested by the Administrative Agent
or any Bank for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation. (h) (g) Such other
information respecting the financial condition of the Borrower and its
Subsidiaries, or compliance with the terms of this Agreement, as any Bank
through the Administrative Agent may from time to time reasonably request in
writing. The Borrower and each Guarantor hereby acknowledges that (a) the
Administrative Agent and/or the Joint Lead Arrangers will make available to the
Banks materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrack, ClearPar or another similar electronic system (the
“Platform”) and (b) certain of the Banks (each, a “Public Bank”) 60 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen068.jpg]
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities (all Banks
who are not a “Public Bank” shall be referred to as a “Private Bank”). Any Bank
desiring to be designated a Public Bank shall do so by identifying itself as a
Public Bank by selection of a Public Bank designation on the Platform prior to
receiving any of the Borrower Materials, and failing to do so such Bank shall be
presumed to be a Private Bank for all purposes under this Agreement. The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Banks shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers and the Banks to treat such Borrower Materials as not containing
any material non-public information with respect to the Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in Section 10.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Joint Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Section 6.03. Use of Proceeds. (a) The Borrower will use the proceeds of the
Advances only for working capital and general corporate purposes and not in
contravention of Section 5.06. (b) No part of the proceeds of any Advance will
knowingly be used, whether directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, authorization of the payment or giving of money,
or anything else of value, to any Person in violation of any Anti-Corruption
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person or in any Sanctioned
Country or (iii) in any manner that would result in the violation by the
Borrower, a Guarantor, any Subsidiary, the Administrative Agent or any Bank of
any applicable Sanctions. Section 6.04. Maintenance of Insurance. The Borrower
will maintain, or cause to be maintained, insurance coverages on or in respect
of its and its Subsidiaries’ business or properties with such insurers, in such
amounts and covering such risks as are consistent with the Borrower’s normal
practices in effect from time to time. Such insurance arrangements may include
self-insurance or insurance through an Affiliate. Section 6.05. Preservation of
Corporate Existence, Etc. Each of the Borrower and the Guarantor will preserve
and maintain, and cause each of its Subsidiaries to preserve and maintain, its
Corporate Franchises in the jurisdiction of its incorporation, and qualify and
remain qualified, and cause each Subsidiary to qualify and remain qualified, as
a foreign corporation in each jurisdiction in which qualification is necessary
or desirable in view of its business and operations or the ownership of its
properties unless the failure to so qualify as a foreign corporation does not
have, and would not reasonably be expected to have, a Material 61 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen069.jpg]
Adverse Effect, provided, however, that nothing herein contained shall prevent
any transaction permitted by Section 7.03; provided, further, that any Guarantor
or other Subsidiary may change its state of organization to another state of the
United States of America. Section 6.06. Payment of Taxes, Etc. The Borrower and
each Guarantor will pay and discharge, and cause each of its Subsidiaries to pay
and discharge, before the same shall become delinquent, (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or property that are material in amount, prior to the date on
which penalties attach thereto and (b) all lawful claims that are material in
amount which, if unpaid, might by law become a Lien upon its property unless the
failure to timely pay any of the foregoing does not have and would not
reasonably be expected to have a Material Adverse Effect, provided, however,
that neither the Borrower, nor any Guarantor, nor any such Subsidiary shall be
required to pay or discharge any such tax, assessment, charge, levy, or claim
which is being contested in good faith and by appropriate proceedings. Section
6.07. Visitation Rights. The Borrower shall permit the representatives of each
Bank, at the expense of such Bank and upon reasonable prior notice to the
Borrower, to visit the principal executive office of the Borrower, and to
discuss the affairs, finances and accounts of the Borrower and its Subsidiaries
at the Borrower’s offices with Financial Officers. Section 6.08. Compliance with
ERISA and the Code. The Borrower and its Subsidiaries will comply, and will
cause each other member of any Controlled Group to comply, with all minimum
funding requirements, and all other material requirements, of ERISA and the
Code, if applicable, to any Plan it or they sponsor or maintain, so as not to
(a) give rise to any liability thereunder which has, or would reasonably be
expected to have, a Material Adverse Effect or (b) cause any Termination Event
to occur which has, or would reasonably be expected to have, a Material Adverse
Effect. The Borrower shall ensure that neither it nor any of its Subsidiaries,
maintain, contribute to or incur an obligation to make contributions to or incur
any liability (contingent or otherwise) to any “multiemployer plan” (as such
term is defined by Section 4001(a)(3) of ERISA), except as would not reasonably
be expected to have a Material Adverse Effect. Section 6.09. Additional
Guarantors. Within thirty (30) days after the Borrower reports results of
operations for any fiscal quarter hereafter in which the revenues on a
twelve-month trailing basis of any Subsidiary which is not a Guarantor account
for 10% or more of the revenues of the Borrower on a Consolidated basis, the
Borrower will cause such Subsidiary to guaranty the obligations of the Borrower
hereunder by entering into a joinder to this Agreement in form and substance
reasonably acceptable to the Administrative Agent (the “Guarantor Joinder”). In
addition, within thirty (30) days after the Borrower reports results of
operations for any fiscal quarter hereafter for which non-guarantor Subsidiaries
account on a twelve-month trailing basis for greater than 50% of revenues of the
Borrower on a Consolidated basis, the Borrower shall cause additional
Subsidiaries to guaranty the obligations of the Borrower hereunder by entering
into one or more Guarantor Joinders such that Guarantors, in the aggregate, will
account for greater than 50% of the revenues of the Borrower on a Consolidated
basis. The foregoing notwithstanding, in no event shall any 62 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen070.jpg]
Subsidiary that is a Real Property Holding Company be required to execute and
deliver a Guarantor Joinder, or otherwise guaranty or grant collateral security
in respect of the Obligations. Section 6.10. Collateral Requirement. Within 45
days (or such longer period of time agreed to by the Administrative Agent in
writing in its sole discretion) of the Third Amendment Effective Date, each Loan
Party shall grant a perfected first-priority security interest and continuing
Lien (subject to Permitted Liens) in favor of the Administrative Agent, for the
benefit of the Secured Parties, on all of its Collateral to secure the
Obligations by delivering to the Administrative Agent a customary security
agreement, in form and substance reasonably satisfactory to the Administrative
Agent (together with each other security agreement and security agreement
supplement, in each case as amended, the “Security Agreement”), duly executed by
each Loan Party, together with: (a) proper financing statements in form
appropriate for filing under the UCC of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement and the other Collateral Documents,
covering the Collateral described in the Security Agreement and the other
Collateral Documents; and (b) favorable opinions of counsel to the Loan Parties
covering items customary for transactions contemplated by this Section 6.10.
Each Loan Party, at the sole cost and expense of the Loan Parties, shall
promptly upon request by the Administrative Agent, or any Bank through the
Administrative Agent, (a) correct any defect or error that may be discovered in
any Collateral Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Bank through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the provisions of the Collateral Documents, (ii) to the fullest extent permitted
by applicable law, subject the Collateral to the Liens in favor of the
Administrative Agent (on behalf of the Secured Parties), (iii) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens (subject to Permitted Liens) created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Administrative Agent (on behalf of the Secured
Parties) the rights now or hereafter granted to the Secured Parties under any
Collateral Document or under any other instrument executed in connection with
any Collateral Document to which any Loan Party is a party. ARTICLE VII.
NEGATIVE COVENANTS So long as any Advance shall remain unpaid or any Bank shall
have any Commitment to the Borrower hereunder, without the written consent of
the Majority Banks: Section 7.01. Financial Covenants. The Borrower will not: 63
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen071.jpg]
(a) as of the last day of any fiscal quarter for the immediately preceding
twelve (12) month period, permit the ratio of (i) the sum of (A) EBIT of the
Borrower, on a Consolidated basis, plus (B) Rent Expense of the Borrower, on a
Consolidated basis, to (ii) the sum of (A) Interest Expense of the Borrower, on
a Consolidated basis, plus (B) Rent Expense of the Borrower, on a Consolidated
basis, to be less than 1.5 to 1.0, or (b) as of the last day of any fiscal
quarter, permit the ratio (the “Debt to Cash Flow Ratio”) of (i) the sum of (x)
Debt of the Borrower, on a Consolidated basis, plus (y) the product of six
multiplied by Rent Expense of the Borrower, on a Consolidated basis, for the
immediately preceding twelve-month period, to (ii) the sum of (a) EBITDA of the
Borrower, on a Consolidated basis, for the immediately preceding twelve-month
period, plus (b) Rent Expense of the Borrower, on a Consolidated basis, for the
immediately preceding twelve-month period to exceed 4.25 to 1.0. Section 7.02.
Negative Pledge. Neither the Borrower nor the Guarantors will create, assume,
incur or suffer to exist, or permit any of its respective Subsidiaries to
create, assume, incur or suffer to exist, any Lien on or in respect of any of
its or their assets or property used, created or consumed in the operation of
its or their business, whether, real, personal, or mixed, whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the capital stock of any Subsidiary of the Borrower, but excluding
any margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), or assign or otherwise convey, or
permit any such Subsidiary to assign or otherwise convey, any right to receive
income, in each case to secure or provide for the payment of any Debt of any
Person, except Permitted Liens. For the avoidance of doubt, no Loan Party or any
of its Subsidiaries shall create, assume, incur or suffer to exist, any Lien on
or in respect of any of its Intellectual Property or any of its Principal
Property, in each case, except as permitted under this Agreement. Section 7.03.
Merger, Sale of Assets and Sale-Leasebacks. Neither the Borrower, the Guarantors
nor any of their respective Subsidiaries will: (a) merge or consolidate with or
into any other Person (including, in each case, pursuant to a Division) unless
(i) (A) either the Borrower or such Guarantor is the surviving entity, (B) such
merger or consolidation is between Subsidiaries (other than a Guarantor (except
as would be permitted by clause (A) of this clause (a) or the last proviso of
Section 6.05) or (C) such merger or consolidation is between a Subsidiary (other
than a Guarantor (except as would be permitted by clause (A) of this clause
(a))) and another Person (other than a Guarantor (except as would be permitted
by clause (A) of this clause (a))), and (ii) no Default or an event which, with
the giving of notice, the lapse of time or both, would constitute a Default,
shall have occurred and be continuing at the time of, or shall result from, such
merger or consolidation; (b) sell, lease or otherwise transfer any of their
assets in one transaction or in a series of transactions and whether effected
pursuant to a Division or otherwise; provided that the Borrower, the Guarantors
or any of their Subsidiaries may sell, lease or otherwise transfer assets (i) in
the ordinary course of business, (ii) to the Borrower, any Guarantor or, so long
as no Default or an event which, with the giving of notice, the lapse of time or
both, would constitute a Default, shall have occurred and is continuing at the
time of, or result from, any such sale, lease 64 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen072.jpg]
or transfer, any Subsidiaries, (iii) in connection with a Sale-Leaseback
Transaction otherwise permitted by Section 7.03(c) of this Agreement, and (iv)
in any other case, so long as the aggregate book value of all such assets sold,
leased or transferred in reliance upon this clause (iv) (and, for the avoidance
of doubt, without giving effect to any transfers permissibly consummated in
reliance upon the prior clauses (i), (ii), or (iii)) shall not exceed fifteen
percent (15%) of the Consolidated total assets of the Borrower as of the Second
Amendment Effective Date for the term of this Agreement; provided, further, that
no sale, lease or transfer consummated in reliance upon the prior clause (iii)
or (iv) will be permitted pursuant to this Section 7.03(b) if a Default or an
event which, with the giving of notice, the lapse of time or both, would
constitute a Default, shall have occurred and is continuing at the time of, or
result from, any such sale, lease or transfer; or (c) enter into any agreement
or arrangement with any other Person providing for the sale or transfer by any
Loan Party or any of its Subsidiaries of real or personal property to such
Person and the leasing back of such property from such other Person or any other
Person to or from whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of a Loan Party or any of
its Subsidiaries (such transactions, “Sale-Leaseback Transactions”); provided
that the Borrower, the Guarantors or any of their Subsidiaries may enter into
and consummate (i) Sale-Leaseback Transactions between the Borrower and a
Subsidiary or between Subsidiaries, (ii) prior to the Third Amendment Effective
Date, up to $150,000,000 in Sale-Leaseback Transactions, and (iii) on and after
the Third Amendment Effective Date, an aggregate of up to $450,000,000 (plus
such additional amounts representing obligations incurred in connection with
fees, costs and expenses incurred in connection with the consummation of the
subject Sale-Leaseback Transactions) of Sale-Leaseback Transactions during the
term of this Agreement, so long as after giving effect thereto the Borrower is
in compliance on a pro forma basis with the Debt to Cash Flow Ratio covenant in
Section 7.01(b); provided, further, that no Sale-Leaseback Transaction will be
permitted pursuant to this Section 7.03(c) if a Default or an event which, with
the giving of notice, the lapse of time or both, would constitute a Default,
shall have occurred and is continuing at the time of, or result from, any such
Sale-Leaseback Transaction. Section 7.04. Agreements to Restrict Dividends,
Certain Transfers and Liens. Neither the Borrower nor the Guarantors will enter
into or suffer to exist, or permit any Significant Subsidiary to enter into or
suffer to exist, any consensual encumbrance or restriction on the ability of the
Borrower, any Guarantor or any Significant Subsidiary, as the case may be, (a)
to pay, directly or indirectly, dividends or make any other distributions in
respect of its capital stock or pay any Debt or other obligation owed to the
Borrower, a Guarantor or to any Significant Subsidiary, (b) to make loans or
advances to the Borrower, a Guarantor or any Significant Subsidiary, (c) to
guarantee the Debt of the Borrower, or (d) to create, incur, assume or suffer to
exist Liens on property of such Person, provided, however, that (1) this clause
(d) shall not prohibit (i) any negative pledge incurred or provided in favor of
any holder of obligations permitted hereunder secured by Liens of the type under
clauses (d), (h), (i), (k) or (l) of the definition of Permitted Liens but
solely to the extent any such negative pledge relates to the property that
constitutes security for the obligations secured thereby (other than with
respect to this clause (d)(i), any such negative pledge that restricts any Liens
on any Intellectual Property or any Principal Property, in each case, except as
otherwise permitted by this Agreement), (ii) customary anti-assignment
provisions contained in any lease, license or other contract, and (iii) 65
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen073.jpg]
those encumbrances and restrictions existing on the Second Amendment Effective
Date and described on Schedule IV and those now or hereafter existing that are
not more restrictive in any respect than such encumbrances and restrictions
described on Schedule IV, and (2) the foregoing shall not prohibit (A)
restrictions applicable to assets subject to an agreement for the sale or
disposition of such assets, to the extent such disposition is permitted by this
Agreement or is conditioned on the receipt of an amendment or consent in respect
thereof, and (B) customary encumbrances and restrictions set forth in definitive
documentation governing Sale-Leaseback Transactions, so long as the Borrower in
good faith determines that such encumbrances and restrictions will not impair
the ability of the Borrower to make principal or interest payments on the
Obligations. Section 7.05. Transactions with Affiliates. Except as otherwise
permitted in Section 7.03, neither the Borrower nor any Guarantor will make any
material sale to, make any material purchase from, extend material credit to,
make material payment for services rendered by, or enter into any other material
transaction with, or permit any of their respective Subsidiaries to make, any
material sale to, make any material purchase from, extend material credit to,
make material payment for services rendered by, or enter into any other material
transaction with, any Affiliate of the Borrower or any Guarantor or of such
Subsidiary unless such sales, purchases, extensions of credit, rendition of
services and other transactions are (at the time such sale, purchase, extension
of credit, rendition of services or other transaction is entered into) (a) in
the ordinary course of business, or (b) on terms and conditions believed by the
Borrower to be fair in all material respects to the Borrower or such Guarantor
or such Subsidiary, as the case may be. Section 7.06. Change of Business. The
Borrower, the Guarantors and their Subsidiaries, on an aggregate basis, will not
materially change the general nature of their primary business. Section 7.07.
Limitation on Advances and Investments. Neither the Borrower nor the Guarantors
will, or will permit any of their respective Subsidiaries to, make or permit to
exist, any loans, advances or capital contributions to, or make any investment
in, or purchase or commit to purchase any stock or other securities or evidences
of indebtedness of or interests in any other Person which is not, or which will
not become in connection with such transaction, a Subsidiary (“Investments”),
except the following: (a) Liquid Investments; (b) trade and customer accounts
receivable which are for goods furnished or services rendered in the ordinary
course of business and are payable in accordance with customary trade terms; (c)
Investments in respect of joint ventures or similar arrangements relating to the
ownership or operation of food service businesses in which the Borrower and its
Subsidiaries in the aggregate are the beneficial owners of not less than 50% of
the outstanding equity interests; (d) Investments not otherwise permitted by
this Section 7.07 in any Person or Persons, in an additional amount not to
exceed $100,000,000 in the aggregate per fiscal year; 66 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen074.jpg]
(e) Investments existing on the Second Amendment Effective Date and described on
Schedule VI; and (f) Investments by Foreign Subsidiaries in other Subsidiaries
or other Persons, provided that such Investments in other Persons are from the
retained earnings of a Foreign Subsidiary or other Person, and any retention by
a Subsidiary or other Person of net income. Section 7.08. Accounting Practices.
The Borrower and each of its Significant Subsidiaries will maintain its books of
record and account in conformity with GAAP. Section 7.09. Debt. The Borrower and
each Guarantor will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, create, incur or suffer to exist any
direct, indirect, fixed or contingent liability for any Debt, other than (i) the
obligations pursuant to the Credit Documents, (ii) the Debt described on
Schedule VII, (iii) additional Debt of the Borrower which may be guaranteed by a
Guarantor (but not guaranteed by any of the Borrower’s or the Guarantor’s
Subsidiaries, other than a Guarantor in the case of Debt of the Borrower), (iv)
intercompany Debt, (v) additional Debt of the Guarantors and the Borrower’s and
the Guarantor’s Subsidiaries, provided, however, the aggregate of all Debt of
the Guarantors and all such Subsidiaries under this clause (v), whether secured
or unsecured, must not exceed $75,000,000 in the aggregate at any one time, and
(vi) Debt of Real Property Holdings Companies incurred in connection with
Sale-Leaseback Transactions otherwise permitted to be consummated in accordance
with Section 7.03(c) of this Agreement. Section 7.10. Restricted Payments.
Neither the Borrower nor any Guarantor will, or will permit any of their
respective Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or event which, with the giving of notice,
the lapse of time or both, would constitute a Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
(a) each Subsidiary may make Restricted Payments (i) to the Borrower and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made, and (ii) each Subsidiary may, without
limitation, make Restricted Payments to the Borrower or any other Subsidiary
whose outstanding Equity Interests are 100% owned, directly or indirectly, by
the Borrower; (b) the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person; and (c) (c) the Borrower may make and
declare (i) regularly scheduled, board approved, dividend payments in amounts up
to (A) $75,000,000 during its fiscal year ended June 28, 2017 and (B)
$82,500,000 during its fiscal year ended June 27, 2018 and during each fiscal
year thereafter; (ii) additional Restricted Payments in an amount of up to
$125,000,000 during each fiscal year; (iii) additional Restricted Payments in an
aggregate amount of up to $250,000,000 during the term of this Agreement; and
(iv) any Restricted Payments in unlimited 67 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen075.jpg]
amounts, so long as after giving effect to the Restricted Payments (and any
related Borrowing or other incurrence of Debt) the Debt to Cash Flow Ratio is
equal to or less than 3.75 to 1.00 on a pro forma basis as of the last fiscal
quarter for which financial statements have been delivered to the Administrative
Agent in accordance with the terms hereof. ARTICLE VIII. DEFAULTS Section 8.01.
Defaults. If any of the following events (each individually, a “Default”) shall
occur and be continuing: (a) the Borrower (i) shall fail to pay any principal of
any Advance when the same becomes due and payable in accordance with the terms
hereof, or (ii) shall fail to pay any interest on any Advance or any fee or
other amount to be paid by it hereunder within three (3) Business Days of the
date on which such payment is due; or (b) any certification, representation or
warranty made by the Borrower or a Guarantor herein or by the Borrower or a
Guarantor (or any of their respective officers) in writing (including
representations and warranties deemed made pursuant to Sections 2.04(a)(G), or
3.02) under or in connection with any Credit Document shall prove to have been
incorrect in any material respect when made or deemed made; or (c) the Borrower
or a Guarantor shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 7.01 on its part to be performed or observed,
(ii) any term, covenant or agreement contained in Sections 6.03 or 6.05 (with
respect to maintaining the corporate existence of the Borrower or a Guarantor)
or in Article VII (other than Section 7.01) on its part to be performed or
observed and such failure shall continue for five (5) days after the date notice
thereof shall have been given to the Borrower or such Guarantor by the
Administrative Agent or any Bank, or (iii) any term, covenant or agreement
contained in any Credit Document (other than a term, covenant or agreement
described in clauses (a), (b) above and subclauses (i) and (ii) of clause (c))
on its part to be performed or observed and such failure shall continue for
thirty (30) days after the date notice thereof shall have been given to the
Borrower or the applicable Guarantor by the Administrative Agent or any Bank; or
(d) the Borrower, the Guarantors, or any of their respective Subsidiaries shall
fail to pay any principal of or premium or interest on any of its Debt which is
outstanding in a principal amount of at least $50,000,000 in the aggregate
(excluding Debt consisting of the Advances) when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt,
or any event of default or other event shall occur or condition shall exist
under any agreement or instrument creating or evidencing such Debt in such
principal amount, and shall continue after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such event or
condition is to accelerate, or to permit the holder or holders of any such Debt
or any trustee or agent on its or their behalf to accelerate, the maturity of
such Debt, provided, however, a Default or an event which, with the giving of
notice, the lapse of time or both, would constitute 68 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen076.jpg]
a Default, shall have occurred or be continuing for purposes of this clause (d)
shall not be deemed to exist due to the acceleration of the maturity of any
obligation to a Bank or an affiliate (within the meaning of Regulation U) of a
Bank solely by reason of a default in the performance of a term or condition in
any agreement or instrument under or by which such obligation is created,
evidenced or secured, which term or condition restricts the right of the
Borrower or any other Person to sell, pledge or otherwise dispose of any margin
stock (within the meaning of Regulation U) held by the Borrower or any such
other Person; or (e) the Borrower, a Guarantor, or any Significant Subsidiary
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower, a Guarantor or any Significant Subsidiary seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), shall remain undismissed or
unstayed for a period of sixty (60) days; or the Borrower, a Guarantor or any
Significant Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this clause (e); or (f) any judgment or order against
the Borrower, a Guarantor or any of their respective Consolidated Subsidiaries
is rendered for the payment of money in excess of $50,000,000 over the sum of
available insurance therefor and adequate cash reserves for which have not been
established and set aside solely for the purpose of payment of such judgment or
order and such judgment or order remains unsatisfied and either (i) enforcement
proceedings shall have been commenced by the creditor upon such judgment or
order or (ii) there shall be any period of sixty (60) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or (g) the Borrower shall cease to
own directly or indirectly 100% of the issued and outstanding voting stock of
the Guarantors; or (h) any Person shall become the “beneficial owner” (as
defined under Exchange Act Rule 13d-3) of at least a majority of the outstanding
voting common stock of the Borrower; then, and in any such event, the
Administrative Agent (i) shall at the request, or may with the consent, of the
Majority Banks, after providing notice to the Borrower, declare all of the
Commitments and the obligation of each Bank to make Advances to be terminated,
whereupon all of the Commitments and each such obligation shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Majority Banks, by notice to the Borrower declare the Advances, all interest
thereon and all other amounts payable by the Borrower and the Guarantors under
this Agreement to be forthwith due and payable, whereupon such Advances, such
interest and all such amounts shall become and be forthwith due and payable,
without requirement of any presentment, demand, protest, notice of intent to
accelerate, further notice of acceleration or other further notice of any kind
(other than the notice expressly provided for above), all of which are hereby
expressly waived by the Borrower and each Guarantor, provided, however, that in
the 69 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen077.jpg]
event of any Default described in Section 8.01(e) with respect to the Borrower
or any Guarantor, (A) all of the Commitments and the obligation of each Bank to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or any other notice of any kind, all of which are hereby expressly
waived by the Borrower and each Guarantor. Section 8.02. Application of Funds.
After the exercise of remedies provided for in Section 8.01 (or after the
Advances have automatically become immediately due and payable as set forth in
the proviso to Section 8.01), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.18, be applied by the
Administrative Agent in the following order: First, to payment of that portion
of the Obligations constituting fees, indemnities, expenses and other amounts
(including (i) fees, charges and disbursements of counsel to the Administrative
Agent, to the extent payable pursuant to Section 10.04 hereof, and (ii) amounts
payable under Article II) due and payable to the Administrative Agent in its
capacity as such; Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and commitment fees) due and payable to the Banks (including (i) fees, charges
and disbursements of counsel to the respective Banks arising under the Credit
Documents, to the extent payable pursuant to Section 10.04 hereof, and (ii)
amounts payable under Article II, ratably among them in proportion to the
respective amounts described in this clause Second payable to them; Third, to
payment of that portion of the Obligations constituting unpaid commitment fees
and interest, ratably among the Banks in respect of the respective amounts
described in this clause Third payable to them; Fourth, to payment of that
portion of the Obligations constituting unpaid principal of the LoansAdvances
and Obligations then owing under Secured Hedge Agreements, Secured Cash
Management Agreements and Secured Bilateral Letters of Credit, ratably among the
Banks, the Hedge Banks, the Cash Management Banks, and the LOC Banks in
proportion to the respective amounts described in this clause Fourth held by
them; and Last, the balance, if any, after all of the Obligations have been paid
in full, to the Borrower or as otherwise required by laws. Notwithstanding the
foregoing, Obligations arising under Secured Cash Management Agreements, Secured
Hedge Agreements, and the Secured Bilateral Letters of Credit shall be excluded
from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank,
Hedge Bank or LOC Bank as the case may be. Each Cash Management Bank, Hedge Bank
or LOC Bank not a party to this Agreement 70 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen078.jpg]
that has given the notice contemplated by the preceding sentence shall be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Bank” party hereto. Excluded Swap Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor or such Guarantor’s
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
above in this Section 8.02.” ARTICLE IX. THE ADMINISTRATIVE AGENT Section 9.01.
Authorization and Action. (a) Each Bank hereby appoints and authorizes the
Administrative Agent to take such action as administrative agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Advances), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks, and such instructions shall be
binding upon all Banks, provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable
lawApplicable Law. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Banks, and none of the Borrower or the
Guarantors shall have any rights as a third party beneficiary of any such
provisions. (b) The Administrative Agent may perform any of and all its duties
and exercise its rights and powers hereunder or under any other Credit Document
by or through any one or more sub-agents (that is/are Affiliate(s) of the
Administrative Agent) appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to itstheir respective activities in connection with the syndication
of the credit facility provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. (c) The Administrative Agent shall also act as the
“collateral agent” under the Credit Documents, and each of the Banks (including
in its capacities as a potential Hedge Bank, a potential Cash Management Bank,
and a potential LOC Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Bank for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any 71 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen079.jpg]
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.01(b) for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04, as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Credit Documents) as if set forth in full herein with respect thereto.
Section 9.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
the Banks for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable to the Banks for any action taken or omitted to be taken
in good faith by it in accordance with the advice of such counsel, accountants
or experts; (ii) makes no warranty or representation to any Bank and shall not
be responsible to any Bank for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement; (iii)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Borrower or to inspect the property (including the books and
records) of the Borrower or any of its Subsidiaries; (iv) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (v) shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (vi) except as expressly set forth in the Credit
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any other Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; (vii) shall not be responsible for or have
any duty to ascertain or inquire into the satisfaction of any condition set
forth in Article III or elsewhere in any Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent; (viii)
shall incur no liability to the Banks under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier or other electronic communications) believed by it
to be genuine and signed or sent by the proper party or parties and (ix) shall
incur no liability to the Banks under or in respect of this Agreement by acting
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person (including, if applicable, a Financial Officer of such
Person). Section 9.03. Knowledge of Defaults. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of a Default (other than
a failure to make a payment of principal of or interest on the Advances) unless
the Administrative Agent has received notice from a Bank or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Administrative Agent receives 72 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen080.jpg]
such a notice of a Default, the Administrative Agent shall give prompt notice
thereof to the Banks. The Administrative Agent shall (subject to Section 9.08
hereof) take such action with respect to such Default as shall be directed by
the Majority Banks, provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Banks except to the extent that this Agreement expressly requires that such
action be taken, or not be taken, only with the consent or upon the
authorization of the Majority Banks or all of the Banks. Section 9.04. Rights of
the Administrative Agent as a Bank. With respect to all its Commitments and the
Advances made by it, the Person serving as the Administrative Agent shall have
the same rights and powers under this Agreement as any other Bank and may
exercise the same as though it were not the Administrative Agent; and the term
“Bank” or “Banks” shall, unless otherwise expressly indicated, include such
Person in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, act as
financial advisor or in any other advisory capacity and generally engage in any
kind of business with, the Borrower, any of its Subsidiaries and any Person who
may do business with or own securities of the Borrower or any such Subsidiary,
all as if such Person was not the Administrative Agent and without any duty to
account therefor to the Banks. Section 9.05. Bank Credit Decision. (a) Each Bank
expressly acknowledges that none of the Administrative Agent nor any Joint Lead
Arranger has made any representation or warranty to it, and that no act by the
Administrative Agent or any Joint Lead Arranger hereafter taken, including any
consent to, and acceptance of any assignment or review of the affairs of any
Loan Party of any Affiliate thereof, shall be deemed to constitute any
representation or warranty by the Administrative Agent or any Joint Lead
Arranger to any Bank as to any matter, including whether the Administrative
Agent or any Joint Lead Arranger have disclosed material information in their
(or their Related Parties’) possession. Each Bank represents and acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any Joint Lead Arranger or any other Bank and based on the financial statements
referred to in Section 5.04 and such other documents and information as it has
deemed appropriate, made its own credit analysis andof, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Joint Lead Arranger or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreementor based upon this Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Bank represents and warrants that (i)
the Credit Documents set forth the terms of a commercial lending facility and
(ii) it is engaged in making, acquiring or holding commercial loans in the
ordinary course and is entering into 73 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen081.jpg]
this Agreement as a Bank for the purpose of making, acquiring or holding
commercial loans and providing other facilities set forth herein as may be
applicable to such Bank, and not for the purpose of purchasing, acquiring or
holding any other type of financial instrument, and each Bank agrees not to
assert a claim in contravention of the foregoing. Each Bank represents and
warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Bank, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities. (b) Each
Bank, by delivering its signature page to this Agreement and funding its
Advances on the Effective Date or, Second Amendment Effective Date, Fourth
Amendment Effective Date, or delivering its signature page to an Assignment or
an Accession Agreement pursuant to which it shall become a Bank hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Banks on the
Effective Date and, Second Amendment Effective Date and the Fourth Amendment
Effective Date. Section 9.06. Successor Administrative Agent. The Administrative
Agent may resign at any time by giving written notice thereof to the Banks and
the Borrower. Upon any such resignation, the Majority Banks shall have the right
to appoint a successor Administrative Agent that, unless a Default shall have
occurred and then be continuing, is acceptable to the Borrower. If no successor
Administrative Agent shall have been so appointed by the Majority Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Banks’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Banks, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having total assets of at least
$1,000,000,000; provided that if the Administrative Agent shall notify the
Borrower and the Banks that no Person satisfying such requirements has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under each other Credit
Document and with respect to the transactions contemplated hereby and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Bank ,
until such time as the Majority Banks appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement. 74
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen082.jpg]
Section 9.07. Joint Lead Arrangers and Bookrunners, Syndication Agents and
Documentation Agents. The Joint Lead Arrangers and Bookrunners, Syndication
Agents and Documentation Agents named on the cover page of this Agreement, in
their capacities as such, shall have no obligation, responsibility or required
performance hereunder and shall not become liable in any manner to any party
hereto in respect hereof. Section 9.08. INDEMNIFICATION. THE ADMINISTRATIVE
AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION HEREUNDER OR TO PROSECUTE OR
DEFEND ANY SUIT IN RESPECT OF THIS AGREEMENT OR THE NOTES, UNLESS INDEMNIFIED TO
ITS SATISFACTION BY THE BANKS AGAINST LOSS, COST, LIABILITY AND EXPENSE. IF ANY
INDEMNITY FURNISHED TO THE ADMINISTRATIVE AGENT SHALL BECOME IMPAIRED, IT MAY
CALL FOR ADDITIONAL INDEMNITY AND CEASE TO DO THE ACTS INDEMNIFIED AGAINST UNTIL
SUCH ADDITIONAL INDEMNITY IS GIVEN. IN ADDITION, THE BANKS, JOINTLY AND
SEVERALLY, AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER OR A GUARANTOR) FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, AGREEMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN
ANY WAY RELATING TO OR ARISING OUT OF THE CREDIT DOCUMENTS OR ANY ACTION TAKEN
OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THE CREDIT DOCUMENTS, PROVIDED THAT
NO BANK SHALL BE LIABLE TO THE ADMINISTRATIVE AGENT FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, AGREEMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE ADMINISTRATIVE
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE
FOREGOING, EACH BANK EXPRESSLY AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT FROM
ITS OWN NEGLIGENCE. EACH BANK AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT
PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE, CALCULATED IN ACCORDANCE WITH ITS
TOTAL COMMITMENT, OF ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES INCURRED
BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THE CREDIT DOCUMENTS) TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY THE BORROWER OR A
GUARANTOR. THIS SECTION 9.08 SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN
ANY TAXES THAT REPRESENT LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES, ETC. ARISING FROM ANY NON-TAX
CLAIM. 75 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen083.jpg]
Section 9.09. Collateral Matters. Each Bank (including in its capacities as a
potential Cash Management Bank, a potential Hedge Bank, and a potential LOC
Bank) irrevocably authorizes the Administrative Agent, at its option and in its
discretion, (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the Total
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Credit Document,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Majority Banks; (b) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Credit Document to the
holder of any Lien on such property that is permitted by clause (g) or (i) in
the definition of Permitted Liens; and (c) upon request by the Administrative
Agent at any time, the Majority Banks will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property pursuant to this Section 9.09. Section 9.10. No Bank is an
Employee Benefit Plan. Certain ERISA Matters. (a) Each Bank, (x) represents and
warrants, as of the date such Person became a Bank party hereunder, to, and (y)
covenants, from the date such Person becomes a Bank hereunder, from the date
such Person becomes a Bank party hereunder to the date such Person ceases being
a Bank party to this Agreement, for the benefit of, the Administrative Agent and
the Joint Lead Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true: (i) such Bank is
not using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified
by Section 3(42) of ERISA or otherwise) of one or more Benefit Plans in
connection with the Advances orwith respect to such Bank’s entrance into,
participation in, administration of and performance of the Advances, the Secured
Bilateral Letters of Credit, the Commitments or this Agreement; (ii) the
transaction exemption set forth in one or more prohibited transaction class
exemption issued by the U.S. Department of Labor, as any such exemption may be
amended from time to time (a “PTE”)PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Bank’s entrance
into, participation in, administration of and performance of the Advances, the
Secured Bilateral Letters of Credit, the Commitments and this Agreement; 76
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen084.jpg]
(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Advances, the Secured
Bilateral Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Secured Bilateral Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the
Advances, the Secured Bilateral Letters of Credit, the Commitments and this
Agreement; or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Bank. (b) In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a)(i) above is true with respect to a Bank or such(2) a Bank
has not provided another representation, warranty and covenant as provided in
accordance with sub-clause (a)(iv) abovein the immediately preceding clause (a),
such Bank further (x) represents and warrants, as of the date such Person
becomes became a Bank hereunderparty hereto, to, and (y) covenants, from the
date such Person becomesbecame a Bank hereunder,party hereto to the date such
Person ceases being a Bank party to this Agreementhereto, for the benefit of,
the Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that: the Administrative Agent is not a
fiduciary with respect to the assets of such Bank involved in such Bank’s
entrance into, participation in, administration of and performance of the
Advances, the Secured Bilateral Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Credit Document or
any documents related hereto or thereto). (i) none of the Administrative Agent
or Joint Lead Arrangers or any of their respective Affiliates is a fiduciary
with respect to the assets of such Bank (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Credit Document or any documents related to hereto or thereto);
(ii) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E); (iii) the Person making the
investment decision on behalf of such Bank with respect to the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement is capable of evaluating investment 77
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen085.jpg]
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations); (iv) the
Person making the investment decision on behalf of such Bank with respect to the
entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Advances, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder; and (v) no fee or other compensation is being paid
directly to the Administrative Agent or the Joints Lead Arrangers or any their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Advances, the Commitments or this Agreement. The
Administrative Agent and the Joint Lead Arrangers hereby informs the Banks that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Advances, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances, the Commitments for an amount less than the amount being paid for an
interest in the Advances, the Commitments by such Bank or (iii) may receive fees
or other payments in connection with the transactions contemplated hereby, the
Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing. Section 9.11. Secured Cash Management Agreements, Secured Hedge
Agreements, and Secured Bilateral Letters of Credit. Except as otherwise
expressly set forth herein, no Cash Management Bank, Hedge Bank, or LOC Bank
that obtains the benefits of Section 8.02, any guaranty or any Collateral by
virtue of the provisions hereof or of any guaranty by any Guarantor or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Bank and, in such case, only
to the extent expressly provided in the Credit Documents. Subject to the next
sentence but notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements, Secured Hedge
Agreements, or Secured Bilateral Letters of Credit unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Hedge Bank, LOC Bank or the Borrower, as the
case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made 78
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen086.jpg]
with respect to Obligations arising under Secured Cash Management Agreements,
Secured Hedge Agreements or Secured Bilateral Letters of Credit upon termination
of the Total Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Bilateral Letters of Credit). Each Cash Management Bank, Hedge Bank and LOC Bank
acknowledges and agrees that the Liens and guarantees under the Credit Documents
shall be released at such time as the Obligations, excluding those under the
Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Bilateral Letters of Credit, are repaid in full. ARTICLE X. MISCELLANEOUS
Section 10.01. Amendments, Etc. No amendment or waiver of any provision of any
Credit Document, nor consent to any departure by the Borrower or the Guarantors
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and the Majority Banks and acknowledged by
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given, provided,
however, that no amendment, waiver or consent shall do any of the following: (a)
extend or increase any Commitment of any Bank or subject any Bank to any
additional obligations without the consent of such Bank, (b) reduce the
principal of, or interest on, any Advances of any Bank or any fees or other
amounts payable to any Bank hereunder without the consent of such Bank,
provided, however, that only the consent of the Majority Banks shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Advance
or Borrowing or to reduce any fee payable hereunder, (c) postpone any date fixed
for any payment of principal of, or interest on, any Advances or any fees or
other amounts payable hereunder without the consent of each affected Bank, (d)
change the percentage of any Commitment or of the aggregate unpaid principal
amount of any Advances, or the number of Banks, which shall be required for the
Banks or any of them to take any action under this Agreement or any other Credit
Documentdefinition of “Majority Banks” or any other provision hereof specifying
the number or percentage of Banks required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Bank, (e) release the Borrower or Brinker Restaurant
or otherwise change any obligation of the Borrower or Brinker Restaurant to pay
any amount payable by the Borrower or Brinker Restaurant hereunder without the
consent of each Bank, or (f) release all or substantially all of the Guarantors
or release all or substantially all of the Collateral without the consent of
each Bank, or (g) amend this Section 10.01 without the consent of each Bank;
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Banks required above
to take such action, affect the rights or duties of the Administrative Agent
under any Credit Document; provided, further that, each of the Bank of America
Fee Letter, the JPMCB Fee Letter, the Wells Fargo Fee Letter and the Upfront Fee
Letter may be amended, or rights and privileges thereunder waived or modified in
a writing executed only by all of the respective parties thereto; and 79
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen087.jpg]
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the applicable Guarantor in addition to any other party required
above to take such action, affect the rights or duties of such Guarantor under
any Credit Document. Notwithstanding anything to the contrary herein, no
Defaulting Bank shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Banks or each affected Bank may be effected
with the consent of the applicable Banks other than Defaulting Banks), except
that (x) no Commitment of any Defaulting Bank may be increased or extended
without the consent of such Bank and (y) any waiver, amendment or modification
requiring the consent of all Banks or each affected Banks that by its terms
affects any Defaulting Bank more adversely than other affected Banks shall
require the consent of such Defaulting Bank. Section 10.02. Notices, Etc. All
notices and other communications provided for in this Agreement and each other
Credit Document shall be in writing (including telecopy or email communication)
and mailed, telecopied or emailed or delivered, if to any Bank as specified on
Schedule I hereto or specified pursuant to an Assignment; if to the Borrower or
the Guarantors, as specified opposite its name on Schedule II hereto; or, as to
the Borrower, the Guarantors or the Administrative Agent, at such other address
as shall be designated by such party in a prior written notice to the other
parties (provided that such address of each of Borrower, the Guarantors and the
Administrative Agent for notice purposes shall be an address in the United
States) and, as to each other party, at such other address as shall be
designated by such party in a prior written notice to the Borrower, such
Guarantor and the Administrative Agent. All such notices and communications
shall, when mailed, telecopied or emailed, be effective when deposited in the
mails, sent by telecopier to any party to the telecopier number as set forth
herein or on Schedule I or Schedule II hereto (or other telecopy number
specified by such party in a written notice to the other parties hereto), or
sent by email to the addresses set forth herein or on Schedule I or Schedule II
hereto, respectively, except that notices to the Administrative Agent pursuant
to Article II or IX shall not be effective until received by the Administrative
Agent by physical delivery or telecopy. Section 10.03. No Waiver; Remedies. No
failure on the part of any Bank or the Administrative Agent to exercise, and no
delay in exercising, any right under any Credit Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided in the Credit Documents are cumulative and not
exclusive of any remedies provided by law. Notwithstanding anything to the
contrary contained herein or in any Credit Document, the authority to enforce
rights and remedies hereunder and under the Credit Documents against the
Borrower and the Guarantors or any of them shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article VIII for the benefit of all the Banks; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder, (b) any Bank from exercising setoff
rights in accordance with Section 10.05, or (c) any Bank from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower or the Guarantors under any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law; and
provided, further, that 80 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen088.jpg]
if at any time there is no Person acting as Administrative Agent hereunder, then
(i) the Majority Banks shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VIII and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso, any Bank
may, with the consent of the Majority Banks, enforce any rights and remedies
available to it and as authorized by the Majority Banks. Section 10.04. Costs,
Expenses and Taxes. (a) The Borrower agrees to pay on demand (i) all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification and amendment
or waiver of any Credit Document, including, without limitation, the reasonable
fees and out-of-pocket expenses of one primary counsel to the Administrative
Agent (and in the case of reasonable fees and out-of-pocket expenses of such
special counsel in connection with the preparation, execution and delivery of
this Agreement and the other Credit Documents prior to and on the Effective
Date, to the extent presented to the Borrower for payment no later than thirty
(30) days following the Effective Date), with respect to advising the
Administrative Agent and (ii) all reasonable out-of-pocket costs and expenses,
if any (including, without limitation, reasonable counsel fees and expenses), of
the Administrative Agent and each Bank in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) against the
Borrower or the Guarantors of any Credit Document. (b) THE BORROWER AND EACH
GUARANTOR, JOINTLY AND SEVERALLY, AGREES, TO THE FULLEST EXTENT PERMITTED BY
LAW, TO INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT
THEREOF), THE JOINT LEAD ARRANGERS AND EACH BANK AND EACH OF THEIR RESPECTIVE
AFFILIATES AND THEIR AND THEIR AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ADVISORS, TRUSTEES, REPRESENTATIVES AND CONTROLLING
PERSONS (EACH, AN “INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL CLAIMS,
DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL), FOR WHICH ANY
INDEMNIFIED PERSON MAY BECOME LIABLE OR WHICH MAY BE INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY SUCH INDEMNIFIED PERSON BY THE BORROWER, A GUARANTOR OR ANY
OTHER PERSON, IN EACH CASE IN CONNECTION WITH OR ARISING OUT OF OR BY REASON OF
(INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION, OR PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH,
WHETHER OR NOT SUCH INDEMNIFIED PERSON IS A PARTY THERETO), (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER, OR IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED INDEMNIFIED
PERSONS, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(INCLUDING IN RESPECT OF ANY MATTERS ADDRESSED IN SECTION 2.15) OR (II) 81
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen089.jpg]
ANY ADVANCES OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (IN ALL CASES,
WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PERSON), EXCEPT TO THE EXTENT
ANY SUCH CLAIM, DAMAGE, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF
ANY CREDIT DOCUMENT. THE BORROWER AND EACH GUARANTOR ALSO AGREE THAT NO
INDEMNIFIED PERSON SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN
CONTRACT OR TORT OR OTHERWISE) TO THE BORROWER OR A GUARANTOR OR THE BORROWER OR
A GUARANTOR’S RESPECTIVE SUBSIDIARIES OR AFFILIATES OR TO ANY EQUITY HOLDERS OR
CREDITORS OF THE BORROWER OR A GUARANTOR ARISING OUT OF, RELATED TO OR IN
CONNECTION WITH ANY ASPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO
THE EXTENT OF DIRECT, AS OPPOSED TO SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE, DAMAGES DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF ANY CREDIT DOCUMENT.
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, NO INDEMNIFIED PERSON
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF INFORMATION OR
OTHER MATERIALS OBTAINED THROUGH ELECTRONIC TELECOMMUNICATIONS OR OTHER
INFORMATION TRANSMISSION SYSTEMS, OTHER THAN FOR DIRECT OR ACTUAL DAMAGES
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PERSON OR FROM SUCH INDEMNIFIED PERSON’S MATERIAL BREACH OF ANY CREDIT DOCUMENT,
IN EACH CASE, AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION. Section 10.05. Right of Set-off. Upon (a) the occurrence
and during the continuance of a Default pursuant to Section 8.01(a) or (b) the
making of the request or the granting of the consent specified by Section 8.01
to authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 8.01, each Bank (other than a Defaulting
Bank) is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Bank or any affiliate of such Bank to or
for the credit or the account of the Borrower or a Guarantor (but not any other
Person) against any and all of the obligations of the Borrower or a Guarantor
now or hereafter existing under the Credit Documents, irrespective of whether or
not such Bank shall have made any demand under this Agreement or any Credit
Document and although such obligations may be unmatured, provided that no Bank
shall exercise such set-off rights with respect to deposits that such Bank knows
are held by the Borrower or a Guarantor for the benefit of another Person (such
deposits, “Third Party Funds”), and each Bank agrees that if it has exercised
its set-off rights under this Section 10.05 with respect to Third Party Funds,
such Bank shall promptly return such Third Party Funds to the Borrower or a
Guarantor, as applicable, provided further that in the event that any Defaulting
Bank 82 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen090.jpg]
shall receive any property of the Borrower or a Guarantor or payment (including
by purported right of set off or otherwise), (x) all amounts so received shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Bank from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the other Banks, and (y)
the Defaulting Bank shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Debt and other obligations owing
to such Defaulting Bank as to which it received such property or payment. Each
Bank agrees to notify the Borrower and the applicable Guarantor promptly after
such set-off and application made by such Bank, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Bank under this Section 10.05 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which such
Bank may have. Section 10.06. Bank Assignments and Participations. (a)
Assignments. Any Bank may assign to one or more banks or other entities all or
any portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of any of its Commitments, any Advances
owing to it, and any Notes held by it) with the consent, not to be unreasonably
withheld, of the Administrative Agent and the Borrower (provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof and provided, further
that the Borrower shall have no such consent right in the case of assignments to
a Bank or any Affiliate of any Bank or if a Default has occurred and is
continuing); provided, however, that (i) each such assignment of an assigning
Bank’s Commitment shall be of a constant, and not a varying, percentage of all
of such Bank’s rights and obligations under this Agreement in respect of such
Commitment, (ii) the amount of each such resulting Commitment, and applicable
Advances of the assigning Bank (unless it is assigning all its Commitment) and
the assignee Bank pursuant to each such assignment (determined as of the date of
the Assignment with respect to such assignment) shall in no event be less than
$10,000,000 for any applicable Commitment and shall be an integral multiple of
$1,000,000 (unless each of the Borrower and the Administrative Agent consents;
provided that the Borrower shall have no such consent right if a Default has
occurred and is continuing), (iii) each such assignment shall be to an Eligible
Assignee, (iv) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment, together with any Note or Notes subject to such assignment, and
shall pay all legal and other expenses in respect of such assignment and (v) the
assignor or the assignee shall pay to the Administrative Agent an assignment fee
of $3,500 in connection with such assignment (which shall be waivable by the
Administrative Agent in its sole discretion). Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment, which effective date shall be at least three (3) Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto for
all purposes and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment, have the rights and obligations of a
Bank hereunder and (B) such Bank thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment,
relinquish its rights and be released from its obligations to lend under this
Agreement (and, in 83 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen091.jpg]
the case of an Assignment covering all or the remaining portion of such Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto). (b) Terms of Assignments. By executing and delivering an Assignment,
the Bank thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto the matters set forth in paragraphs 2 and 3
of such Assignment. (c) The Register. The Administrative Agent shall maintain at
its address referred to on Schedule I a copy of each Assignment delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Banks and all Commitments of, and principal amount of all Advances owing to,
each Bank from time to time (the “Register”). The entries in the Register shall
be conclusive and binding for all purposes, absent error, and the Borrower, the
Guarantors, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Bank as a Defaulting Bank. The Register shall be available for inspection by the
Borrower, the Guarantors or any Bank at any reasonable time and from time to
time upon reasonable prior notice. (d) Procedures. Upon its receipt of an
Assignment executed by a Bank and an assignee pursuant to the terms of this
Agreement, the Administrative Agent shall, if such Assignment has been completed
and is in substantially the form of the attached Exhibit C, and otherwise in
conformity with this Section 10.06, (i) accept such Assignment, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to the Borrower and each Guarantor. Within five (5) Business Days after
its receipt of such notice, the Borrower, at its own expense, shall, if the
assignee shall so request, execute and deliver to the Administrative Agent, in
exchange for any surrendered Note, a new Note to the order of such assignee in
an amount equal to the applicable Commitment assumed by it pursuant to such
Assignment and, if such assigning Bank has retained any Commitment hereunder and
so requests, a new Note to the order of such Bank in an amount equal to the
Commitment retained by it hereunder. Such new Notes shall be dated the effective
date of such Assignment and shall otherwise be in substantially the form of the
attached Exhibit A-1 or Exhibit A-2, as applicable. (e) Participations. Each
Bank may, without the consent of the Borrower or the Administrative Agent, sell
participations to one or more banks or other entities (other than a Defaulting
Bank) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of any of its
Commitments, any Advances owing to it, and any Notes held by it), provided,
however, that (i) such Bank’s obligations under this Agreement (including,
without limitation, all of its Commitments to the Borrower hereunder) shall
remain unchanged, (ii) such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Bank shall
remain the holder of any such Notes for all purposes of this Agreement, (iv) the
Borrower, the Guarantors, the Administrative Agent and the other Banks shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement and shall have no duties or
responsibilities to the participant, (v) such Bank shall not require the
participant’s consent to any matter under this Agreement, except for changes in
the principal amount of such Bank’s Commitment, any Note payable to such Bank,
in each case, in which the participant has 84 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen092.jpg]
an interest, reductions in such Bank’s fees or interest, in which the
participant has an interest, the date any amount in which the participant has an
interest is due to such Bank hereunder, or extending the applicable Termination
Date, and (vi) such Bank shall give prompt notice to the Borrower of each such
participation sold by such Bank. No participant shall have any rights under any
provisions of any of the Credit Documents. Each Bank that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
hereunder or other obligations under the Credit Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (f) Permitted
Assignments. Notwithstanding any other provision set forth in this Agreement,
any Bank may assign all or any portion of its rights under this Agreement
(including, without limitation, rights to payments of principal and/or interest
under any Notes held by it) to any subsidiary of such Bank or to any Federal
Reserve Bank, without notice to or consent from the Borrower or the
Administrative Agent, provided, however, that such Bank shall not be released
from any of its obligations hereunder as a result of such assignment. (g)
Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances, calculated in accordance with the
Defaulting Bank’s applicable Commitment, previously requested, required to be
funded, but not funded by the Defaulting Bank, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Bank to the
Administrative Agent or any Banks hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its applicable Commitment. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Bank
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Bank for all purposes of this Agreement until such
compliance occurs. Section 10.07. Governing Law. This Agreement, the Notes and
the other Credit Documents shall be governed by, and construed in accordance
with, the laws of the State of 85 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen093.jpg]
Texas (except that Chapter 346 of the Texas Finance Code, which regulates
certain revolving credit loan accounts, shall not apply to this Agreement or any
other Credit Document). Section 10.08. Interest. (a) It is the intention of the
parties hereto that the Administrative Agent and each Bank shall conform
strictly to Applicable Usury Laws from time to time in effect. Accordingly, if
the transactions with the Administrative Agent or any Bank contemplated hereby
would be usurious under Applicable Usury Laws, then, in that event,
notwithstanding anything to the contrary in this Agreement, the Notes, or any
other agreement entered into in connection with or as security for this
Agreement or the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under Applicable Usury Laws that is
contracted for, taken, reserved, charged or received by the Administrative Agent
or such Bank, as the case may be, under this Agreement, the Notes, or under any
other agreement entered into in connection with or as security for this
Agreement or the Notes shall under no circumstances exceed the maximum amount
allowed by such Applicable Usury Laws and any excess shall be canceled
automatically and, if theretofore paid, shall at the option of the
Administrative Agent or such Bank, as the case may be, be credited by the
Administrative Agent or such Bank, as the case may be, on the principal amount
of the obligations owed to the Administrative Agent or such Bank, as the case
may be, by the Borrower or refunded by the Administrative Agent or such Bank, as
the case may be, to the Borrower, and (ii) in the event that the maturity of any
Advance or other obligation payable to the Administrative Agent or such Bank, as
the case may be, is accelerated or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under Applicable
Usury Laws, may never include more than the maximum amount allowed by such
Applicable Usury Laws and excess interest, if any to the Administrative Agent or
such Bank, as the case may be, provided for in this Agreement or otherwise shall
be canceled automatically as of the date of such acceleration or prepayment and,
if theretofore paid, shall, at the option of the Administrative Agent or such
Bank, as the case may be, be credited by the Administrative Agent or such Bank,
as the case may be, on the principal amount of the obligations owed to the
Administrative Agent or such Bank, as the case may be, by the Borrower or
refunded by the Administrative Agent or such Bank, as the case may be, to the
Borrower. (b) In the event that at any time the rate of interest applicable to
any Advance made by any Bank would exceed the Maximum Rate, thereby causing the
interest payable under this Agreement or the Notes to be limited to the Maximum
Rate, then any subsequent reductions in the applicable rate of interest
hereunder or under the Notes shall not reduce the rate of interest charged
hereunder or under the Notes below the Maximum Rate until the total amount of
interest accrued under this Agreement and the Notes from and after the date
hereof equals the amount of interest that would have accrued hereon or thereon
if the rates of interest otherwise applicable to this Agreement and the Notes
(without limitation by the Maximum Rate) had at all times been in effect. In the
event that upon the final payment of all of the Advances made by any Bank and
termination of all of the Commitments of such Bank, the total amount of interest
paid to such Bank hereunder and under the Notes is less than the total amount of
interest which would have accrued if the interest rates applicable to such
Advances pursuant to Sections 2.07(a) and (b) had at all times been in effect,
then the Borrower agrees to pay to such Bank, to the extent permitted by
Applicable Usury Laws, an amount equal to the excess of (a) the lesser of (i)
the amount of interest which would have accrued on such Advances if the Maximum
Rate had at all times been 86 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen094.jpg]
in effect or (ii) the amount of interest rates applicable to such Advances
pursuant to Sections 2.07(a) and (b) had at all times been in effect over (b)
the amount of interest otherwise accrued on such Advances in accordance with
this Agreement. (c) The maximum non-usurious rate of interest shall be
determined, subject to any applicable Federal law to the extent that it permits
Banks to contract for, charge, reserve or receive a greater amount of interest
than under the Texas Finance Code or other laws of the State of Texas, by
utilizing the applicable weekly ceiling from time to time in effect pursuant to
Chapter 303 of the Texas Finance Code. Pursuant to Section 346.004 of the Texas
Finance Code, the parties hereto agree that in no event will the provisions of
Chapter 346 of the Texas Finance Code be applicable to the transactions
contemplated by the Credit Documents. Section 10.09. Execution in Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Section 10.10. Survival of Agreements, Representations
and Warranties, Etc. All warranties, representations and covenants made by the
Borrower or the Guarantors or any officer of the Borrower or the Guarantors
herein or in any certificate or other document delivered in connection with this
Agreement shall be considered to have been relied upon by the Banks and shall
survive the issuance and delivery of the Notes and the making of the Advances
regardless of any investigation. The indemnities and other obligations of the
Borrower contained in this Agreement, and the indemnities by the Banks in favor
of the Agent and its officers, directors, employees and agents, will survive the
repayment of the Advances and the termination of this Agreement. Section 10.11.
The Borrower’s Right to Apply Deposits. In the event that any Bank is placed in
receivership or enters a similar proceeding, the Borrower may, to the full
extent permitted by law, make any payment due to such Bank hereunder, to the
extent of finally collected unrestricted deposits of the Borrower in U.S.
Dollars held by such Bank, by giving notice to the Administrative Agent and such
Bank directing such Bank to apply such deposits to such indebtedness. If the
amount of such deposits is insufficient to pay such indebtedness then due and
owing in full, the Borrower shall pay the balance of such insufficiency in
accordance with this Agreement. Section 10.12. Confidentiality. Each Bank and
the Administrative Agent agree that they will not disclose without the prior
consent of the Borrower and the Guarantors (other than to the Joint Lead
Arrangers or any Bank and the affiliates, employees, agents, auditors,
accountants, counsel, representatives or other professional advisors (legal or
otherwise) of the Administrative Agent, the Joint Lead Arrangers or any Bank who
have a contractual, fiduciary or professional duty to maintain the
confidentiality of the information and not breach such duty) any information
with respect to the Borrower or the Guarantors or their Subsidiaries which is
furnished pursuant to this Agreement and which is not disclosed in an SEC
Filing, a report to stockholders, a press release, or has otherwise become
generally available to the public otherwise than through a breach hereof (the
“Confidential Information”), provided that any Bank may disclose any such
Confidential Information (a) as 87 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen095.jpg]
may be required or appropriate in any report, statement or testimony submitted
to or required by any municipal, state or Federal regulatory body having or
claiming to have jurisdiction over such Bank or submitted to or required or
requested by the Board of Governors of the Federal Reserve System or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States of America or elsewhere) or their successors, (b) as may be required or
appropriate in response to any summons or subpoena in connection with any
litigation, (c) in order to comply with any law, order, regulation or ruling
applicable to such Bank, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder; and (f) to an assignee or
participant or prospective assignee or participant in connection with any
contemplated transfer of any of the Notes or any interest therein by such Bank,
provided that such assignee or participant or prospective assignee or
participant executes an agreement with the Borrower and the Guarantors agreeing
to comply with the provisions contained in this Section 10.12. In the event that
the Administrative Agent or any Bank becomes legally compelled or otherwise
obligated to disclose any of the Confidential Information (other than to
regulatory or supervisory authorities having jurisdiction over such Bank) and
unless otherwise prohibited by applicable laws or regulations, such Person will
promptly, after obtaining knowledge of its obligation to disclose such
information, provide the Borrower with notice so that the Borrower may seek a
protective order or other appropriate remedy or waive compliance with this
Section. In the event such protective order or other remedy is not obtained,
such Person will furnish only that portion of the Confidential Information which
it is advised by legal counsel is legally required and will exercise its best
efforts to obtain reliable assurances that confidential treatment will be
accorded the Confidential Information. In the event that compliance with this
Section is waived by the Borrower, such Person may disclose any and all
information at issue without liability to the Borrower, the Guarantors or any
other Person. Notwithstanding the foregoing, the Administrative Agent and each
Bank may, and the Borrower hereby authorizes the Administrative Agent and each
Bank to, include references to the Borrower, its Subsidiaries and the
Guarantors, and utilize any logo or other distinctive symbol associated with the
Borrower, its Subsidiaries and the Guarantors, solely in connection with any
advertising, promotion or marketing undertaken by the Administrative Agent or
such Bank in the ordinary course of its business, or, subject to the Borrower’s
prior review and approval of any such action by the Administrative Agent or such
Bank (which approval shall not be unreasonably withheld), outside of the
ordinary course of its business. Each of the Administrative Agent and the Banks
acknowledges that (a) it has no interest or right in any logo or other
distinctive symbol associated with the Borrower, its Subsidiaries or the
Guarantors, except for the limited right to use as expressly permitted by the
preceding sentence, and no other rights of any kind are granted hereunder, by
implication or otherwise, and (b) the Borrower, such Subsidiary or the
Guarantors, as applicable, is the sole and exclusive owner of all right, title
and interest in such logo or other distinctive symbol associated with the
Borrower, its Subsidiaries or the Guarantors. Section 10.13. Binding Effect.
This Agreement shall be binding upon and inure to the benefit of the Borrower,
each Guarantor, the Administrative Agent, each Bank and their respective
successors and permitted assigns, except that the Borrower and the Guarantors 88
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen096.jpg]
shall not have the right to assign any of their respective rights hereunder or
any interest herein without the prior written consent of the Banks. The rights
of the Banks to assign this Agreement are set forth in and are subject to the
provisions of Section 10.16. Section 10.14. ENTIRE AGREEMENT. PURSUANT TO
SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN AGREEMENT IN WHICH
THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT
ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO
BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE. THE RIGHTS AND OBLIGATIONS
OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE PRECEDING PARAGRAPH SHALL BE
DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT, AND ANY PRIOR ORAL AGREEMENTS
BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN AGREEMENT. THIS
WRITTEN AGREEMENT, THE OTHER CREDIT DOCUMENTS AND THE COMMITMENT LETTER
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES; PROVIDED
THAT IN CASE OF A CONFLICT BETWEEN THE COMMITMENT LETTER AND THIS AGREEMENT,
THIS AGREEMENT SHALL CONTROL. Section 10.15. USA PATRIOT ACT. Each Bank that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Bank) hereby notifies the Borrower and each
Guarantor that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, each
Guarantor and their respective Subsidiaries, which information includes the name
and address of the Borrower and other information that will allow such Bank or
the Administrative Agent, as applicable, to identify the Borrower, each
Guarantor and their respective Subsidiaries in accordance with the Act. The
Borrower, each Guarantor and their respective Subsidiaries shall, promptly
following a reasonable request by the Administrative Agent or any Bank, provide
all documentation and other information that the Administrative Agent or such
Bank requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act. Section 10.16. No Fiduciary Relationship. The Borrower and each
Guarantor, on behalf of itself and its Subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Borrower, the Guarantors, the other Subsidiaries
and their Affiliates, on the one hand, and the Administrative Agent, the Banks
and their Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications. 89 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen097.jpg]
Section 10.17. Severability. If any provision of this Agreement or the other
Credit Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.17, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Bank shall be limited by any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited. Section
10.18. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. THE ADMINISTRATIVE AGENT, THE
BORROWER AND EACH GUARANTOR HEREBY ACKNOWLEDGES THAT THE UNITED STATES ADDRESS
DESIGNATED PURSUANT TO SECTION 10.02 SHALL BE SUCH PERSON’S ADDRESS FOR PURPOSES
OF SERVICE OF PROCESS HEREUNDER. Section 10.19. Electronic Execution of
Assignments and Certain Other Documents. The words “delivery”, “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignments, amendments or
other modifications, Notices of Borrowing, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under any
obligation to agree to accept electronic signatures in 90 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen098.jpg]
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. Section 10.20. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything to
the contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Bank that is an EEA Financial Institution arising under any
Credit Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by: (a) the application
of any Write-Down and Conversion Powers by an EEA Resolution Authority to any
such liabilities arising hereunder which may be payable to it by any Bank that
is an EEA Financial Institution; and (b) the effects of any Bail-in Action on
any such liability, including, if applicable: (i) a reduction in full or in part
or cancellation of any such liability; (ii) a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Credit Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. Section 10.21.Acknowledgement Regarding Any Supported QFCs. To the
extent that the Credit Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): (a) In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, 91 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen099.jpg]
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Bank shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (b) As used in this Section 10.21, the following terms have
the following meanings: “BHC Act Affiliate” of a party means an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party. “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). [The balance of this page has been intentionally left blank.] 92
122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen100.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written. BORROWER: BRINKER INTERNATIONAL, INC.
By:__________________________ Name: Title: GUARANTORS: BRINKER RESTAURANT
CORPORATION By:__________________________ Name: Title: BRINKER FLORIDA, INC.
By:__________________________ Name: Title: BRINKER TEXAS, INC.
By:__________________________ Name: Title: BRINKER INTERNATIONAL PAYROLL
COMPANY, L.P. By:__________________________ Name: Title: Brinker International,
Inc. Credit Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen101.jpg]
ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:__________________________ Name:
Title: Brinker International, Inc. Credit Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen102.jpg]
BANKS: BANK OF AMERICA, N.A. By:__________________________ Name: Title: Brinker
International, Inc. Credit Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen103.jpg]
JPMORGAN CHASE BANK, N.A. By:__________________________ Name: Title: Brinker
International, Inc. Credit Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen104.jpg]
WELLS FARGO BANK, N.A. By:__________________________ Name: Title: Brinker
International, Inc. Credit Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen105.jpg]
THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:__________________________ Name:
Title: Brinker International, Inc. Credit Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen106.jpg]
SUNTRUST BANK By:__________________________ Name: Title: Brinker International,
Inc. Credit Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen107.jpg]
U.S. BANK NATIONAL ASSOCIATION By:__________________________ Name: Title:
Brinker International, Inc. Credit Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen108.jpg]
BARCLAYS BANK PLC By:__________________________ Name: Title: Brinker
International, Inc. Credit Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen109.jpg]
REGIONS BANK By:__________________________ Name: Title: Brinker International,
Inc. Credit Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen110.jpg]
COMPASSASSOCIATED BANK NATIONAL ASSOCIATION By:__________________________ Name:
Title: Brinker International, Inc. Credit Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen111.jpg]
GREENSTONE FARM CREDIT SERVICES, ACAPNC BANK, NATIONAL ASSOCIATION
By:__________________________ Name: Title: Brinker International, Inc. Credit
Agreement Signature Page 122723226_17



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen112.jpg]
SCHEDULE I BANK AND ADMINISTRATIVE AGENT ADDRESSES ADMINISTRATIVE AGENT: (for
payments and Requests for Advances): BANK OF AMERICA, N.A. 101 North Tryon
Street One Independence Center Mail Code: NC1-001-05-46 Charlotte, NC 28255-0001
Attention: Charles HensleyKatrina Burton Telephone: 980/388.3225386.0987
Telecopy: 704/719.5362719.8950 (Other Notices as Administrative Agent - for
financial statements, compliance certificates, maturity extension and commitment
change notices, etc): Bank of America, N.A. Agency Management 900 West Trade
Street Gateway Village Mail Code: NC1-026-06-03 Charlotte, NC 28255-0001
Attention: Erik TruetteKelly Weaver Email: erik.m.truette@baml.com
kelly.weaver@bofa.com Telephone: 980/387.5451 387.5452 Telecopy: 704/409.0015
208.2871 SCHEDULE I- 1 122766109_14



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen113.jpg]
CO-SYNDICATION AGENTS: JPMORGAN CHASE BANK, N.A. 10 South Dearborn Street, 10th
Floor Mail Code: IL1-0010 Chicago, Illinois 60603 Attn: Non-Agented Servicing
Team Telephone: 312/385-7072 Telecopy: 312/256-2608 WELLS FARGO BANK, N.A. 1808
Aston Avenue, #250 Carlsbad, CA 92008 Attn: Denise Crouch Telephone:
760/918-2700 Telecopy: 866/968/1299 SCHEDULE I- 2 122766109_14



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen114.jpg]
BANKS: BANK OF AMERICA, N.A. Agency Management 101 South Tryon Street Bank of
America Plaza Mail Code: NC1-002-15-36 Charlotte, NC 28255-0001 Attention: Erik
Truette Telephone: 980/387.5451 Telecopy: 704/409.0015 JPMORGAN CHASE BANK, N.A.
10 South Dearborn Street, 10th Floor Mail Code: IL1-0010 Chicago, IL 60603 Attn:
Non-Agented Servicing Team Telephone: 312/385-7072 Telecopy: 312/256-2608 WELLS
FARGO BANK, N.A. 1808 Aston Avenue, #250 Carlsbad, CA 92008 Attn: Denise Crouch
Telephone: 760/918-2700 Telecopy: 866/968/1299 THEMUFG BANK OF TOKYO-MITSUBISHI
UFJ, LTD. 1251 Avenue of the Americas New York, NY 10020 Attn: Rolando Uy
Telephone: 201/413-8570 Telecopy: 201/521-2338 SUNTRUST BANK 200 Crescent Court,
Suite 850 Dallas, TX 75201 Attn: Justin Lien Telephone: 214/880-0104 Telecopy:
214/468-9218 SCHEDULE I- 1 122766109_14



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen115.jpg]
US BANK NATIONAL ASSOCIATION 400 City Center Oshkosh, WI 54901 Attn: Wendee
Hable Telephone: 920/237-7367 Telecopy: 920/237-7993 BARCLAYS BANK PLC 745 7TH
Avenue, 25th Floor New York, NY 10019 Attn: Nicholas Guzzardo Telephone:
212/320-6759 Telecopy: 212/526-5115 REGIONS BANK 201 Milan Parkway Birmingham,
AL 35211 Attn: Moronica Fortner Telephone: 205/420-7726 Telecopy: 205/261-7069
COMPASS ASSOCIATED BANK NATIONAL ASSOCIATION 8080 N.Central Expwy5950 Sherry
Lane, Suite 120450 Dallas, TX 75206 75225 Attn: Christina WhitlockDean H.
Rosencrans Telephone: 469/886-6655 PNC BANK, NATIONAL ASSOCIATION 200 Crescent
Court, Suite 400 Dallas, TX 75201 Attn: R. Ruining Nguyen Telephone:
214/346-2780871-1232 Telecopy: 866/984/8668 GREENSTONE FARM CREDIT SERVICES, ACA
1760 Abbey Road SCHEDULE I- 2 122766109_14



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen116.jpg]
East Lansing, MI 48823 Attn: Amber Selle Telephone: 517/324-0211 Telecopy:
517/318-1240 SCHEDULE I- 3 122766109_14



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen117.jpg]
SCHEDULE II BORROWER AND GUARANTOR ADDRESSES BORROWER: BRINKER INTERNATIONAL,
INC. 6820 LBJ Freeway Dallas, Texas 75240 Attn: General Counsel Telephone:
972/980-9917 Telecopy: 972/770-9465 Copy to: Chief Financial Officer Telephone:
972/980-9917 Telecopy: 972/628-8722 GUARANTORS: BRINKER RESTAURANT CORPORATION
BRINKER FLORIDA, INC. BRINKER TEXAS, INC. BRINKER INTERNATIONAL PAYROLL COMPANY,
L.P. 6820 LBJ Freeway Dallas, Texas 75240 Attn: General Counsel Telephone:
972/980-9917 Telecopy: 972/770-9465 Copy to: Chief Financial Officer Telephone:
972/980-9917 Telecopy: 972/628-8722 SCHEDULE II- 1 122766109_14



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen118.jpg]
SCHEDULE III PERMITTED LIENS Subsidiary Amount Description Maturity Brinker
Restaurant Corporation $37,532,426 Liens on assets Various dates through
(consolidated) (includes $838,869 acquired with 2031 for Brinker Texas, Inc. and
respect to $69,961 for Brinker Florida, Inc.) Capitalized Lease Obligations
SCHEDULE III- 1 122766109_14



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen119.jpg]
SCHEDULE IV AGREEMENTS RESTRICTING DIVIDENDS, CERTAIN TRANSFERS AND LIENS None.
SCHEDULE IV- 1 122766109_14



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen120.jpg]
SCHEDULE V GAAP EXCEPTIONS None. SCHEDULE V- 1 122766109_14



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen121.jpg]
SCHEDULE VI INVESTMENTS Company Amount Description Las Nuevas Delicias
Gastronomicas, S. De R.L. De Mexico joint venture with CMR, C.V. $10,257,169.00
S.A.B. de C.V. Investment in Merchant Customer Merchant Customer Exchange $0.00
Exchange SCHEDULE VI- 1 122766109_14



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen122.jpg]
SCHEDULE VII PERMITTED DEBT Description Amount 2.60% Notes due 2018 pursuant to
the Indenture dated April 30, 2013, between Brinker International, Inc. and
$250,000,000 Wilmington Trust, National Association, as Trustee 3.875% Notes due
2023 pursuant to the Indenture dated April 30, 2013, between Brinker
International, Inc. and $300,000,000 Wilmington Trust, National Association, as
Trustee Capitalized Lease Obligations of Brinker Restaurant Corporation
(consolidated) (includes $838,869 for Brinker $37,532,426 Texas, Inc. and
$69,961 for Brinker Florida, Inc.) with various maturity dates through 2031
Undrawn standby letters of credits $28,087,303 SCHEDULE VII- 1 122766109_4



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen123.jpg]
SCHEDULE VIII COMMITMENTS Tranche A Tranche A-1 Commitment Bank Commitment Bank
of America, N.A. - $160,000,000.00 JPMorgan Chase Bank, N.A. - $160,000,000.00
Wells Fargo Bank, N.A.National - Association $160,000,000.00 TheMUFG Bank of -
Tokyo-Mitsubishi UFJ, Ltd. $125,000,000.00 SunTrust Bank -
$110,000,000.00140,000,000.00 U.S. Bank National Association - $ 75,000,000.00
Barclays Bank PLC - $ 50,000,000.00 Regions Bank - $ 50,000,000.00 CompassPNC
Bank, National -$ 50,000,000.00 Association $ 85,555,555.56 GreenStone Farm
Credit -$ 30,000,000.00 ServicesAssociated Bank, ACANational Association $
24,444,444.44 Total $110,000,000.00 $890,000,000.001,000,000,000.00 SCHEDULE
VIII- 1 122766109_14



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen124.jpg]
EXHIBIT A-1 FORM OF TRANCHE A NOTE U.S. $________ Dated: __________, 20____ FOR
VALUE RECEIVED, the undersigned, Brinker International, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of ___________
(the “Tranche A Bank”) or its registered assigns, for the account of its
Applicable Lending Office (as defined in the Credit Agreement referred to below)
or any other office designated by the Tranche A Bank, the principal amount of
each Tranche A Advance (as defined below) made by the Tranche A Bank to the
Borrower pursuant to the Credit Agreement on the date such Tranche A Advance is
due and payable as set forth in the Credit Agreement. The Borrower promises to
pay interest on the unpaid principal amount of each Tranche A Advance from the
date of such Tranche A Advance until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement. The Borrower further promises to pay interest, on demand, on any
overdue principal and, to the extent permitted by applicable law, overdue
interest from their due dates at such interest rates as are specified in the
Credit Agreement. Both principal and interest are payable in lawful money of the
United States of America to Bank of America, N.A., as Administrative Agent, at
the Administrative Agent’s Office (as defined in the Credit Agreement referred
to below), in same day funds. Each Tranche A Advance made by the Tranche A Bank
to the Borrower and the maturity thereof, and all payments made on account of
principal thereof and interest thereon and the respective dates thereof, shall
be recorded by the Tranche A Bank and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Tranche A Note; provided,
however, that failure of the Tranche A Bank to make such notation or any error
therein shall not in any manner affect the obligations of the Borrower under
this Tranche A Note or the Credit Agreement. This Tranche A Note is one of the
Notes referred to in, and is subject to and entitled to the benefits of, the
Credit Agreement, dated as of March 12, 2015 (as amended and as itby the First
Amendment to Credit Agreement dated as of November 13, 2015, the Second
Amendment to Credit Agreement dated as of September 13, 2016, the Third
Amendment to Credit Agreement dated as of April 30, 2018 and the Fourth
Amendment to Credit Agreement dated as of November [●], 2019, and as the same
may be further amended, amended and restated, restated, supplemented or modified
from time to time in accordance with its terms, the “Credit Agreement”), among
the Borrower, Brinker Restaurant Corporation, a Delaware corporation, Brinker
Florida, Inc., a Delaware corporation, Brinker Texas, Inc., a Delaware
corporation, each as a Guarantor, the Tranche Athe Guarantors party thereto, the
Bank and certain other banks parties thereto and Bank of America, N.A., as
Administrative Agent for the Tranche A Bank and all such other banks. The Credit
Agreement, among other things, (a) provides for the making of revolving credit
advances (the “Tranche A Advances”) by the Tranche A Bank to the Borrower from
time to time pursuant to Section 2.01(b) of the Credit Agreement in an aggregate
outstanding principal amount not to exceed at any time the U.S. dollar amount
first above A-1 122764007_3



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen125.jpg]
mentioned and (b) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayments on account
of principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. Capitalized terms used herein which are not defined herein
and are defined in the Credit Agreement are used herein as therein defined. The
Borrower hereby waives presentment for payment, notice of nonpayment, demand,
protest, notice of protest, notice of dishonor, notice of intent to accelerate,
notice of acceleration and any other notice of any kind, except as provided in
the Credit Agreement. No failure to exercise, and no delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights. This Tranche A Note and the Tranche A Advances evidenced hereby may
be transferred in whole or in part only by registration of such transfer on the
Register maintained for such purpose by or on behalf of the undersigned as
provided in Section 10.06(c) of the Credit Agreement. This Tranche A Note shall
be governed by, and construed in accordance with, the laws of the State of Texas
(except that Chapter 346 of the Texas Finance Code, which regulates certain
revolving credit loan accounts, shall not apply to this Tranche A Note).
[Remainder of Page Intentionally Left Blank] A-1- 2 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen126.jpg]
BRINKER INTERNATIONAL, INC. By:________________________________ Name:
_____________________________ Title: ______________________________ A-1- 3
122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen127.jpg]
TRANCHE A ADVANCES, MATURITIES AND PAYMENTS OF PRINCIPAL AND INTEREST Rate of
Amount and Interest Amount of Type of Applicable Principal Amount of Unpaid
Borrowing Tranche A to Tranche A Paid or Interest Paid Principal Notation Date
Advance Advance Prepaid or Prepaid Balance Made By A-1- 4 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen128.jpg]
EXHIBIT A-2 FORM OF TRANCHE A-1 NOTE U.S. $________ Dated: __________, 20____
FOR VALUE RECEIVED, the undersigned, Brinker International, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of ___________
(the “Tranche A-1 Bank”) or its registered assigns, for the account of its
Applicable Lending Office (as defined in the Credit Agreement referred to below)
or any other office designated by the Tranche A-1 Bank, the principal amount of
each Tranche A-1 Advance (as defined below) made by the Tranche A-1 Bank to the
Borrower pursuant to the Credit Agreement on the date such Tranche A-1 Advance
is due and payable as set forth in the Credit Agreement. The Borrower promises
to pay interest on the unpaid principal amount of each Tranche A-1 Advance from
the date of such Tranche A-1 Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement. The Borrower further promises to pay interest, on demand, on
any overdue principal and, to the extent permitted by applicable law, overdue
interest from their due dates at such interest rates as are specified in the
Credit Agreement. Both principal and interest are payable in lawful money of the
United States of America to Bank of America, N.A., as Administrative Agent, at
the Administrative Agent’s Office (as defined in the Credit Agreement referred
to below), in same day funds. Each Tranche A-1 Advance made by the Tranche A-1
Bank to the Borrower and the maturity thereof, and all payments made on account
of principal thereof and interest thereon and the respective dates thereof,
shall be recorded by the Tranche A-1 Bank and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Tranche A-1 Note;
provided, however, that failure of the Tranche A-1 Bank to make such notation or
any error therein shall not in any manner affect the obligations of the Borrower
under this Tranche A-1 Note or the Credit Agreement. This Tranche A-1 Note is
one of the Notes referred to in, and is subject to and entitled to the benefits
of, the Credit Agreement, dated as of March 12, 2015 (as amended and as it may
be further amended, amended and restated, restated, supplemented or modified
from time to time in accordance with its terms, the “Credit Agreement”), among
the Borrower, Brinker Restaurant Corporation, a Delaware corporation, Brinker
Florida, Inc., a Delaware corporation, Brinker Texas, Inc., a Delaware
corporation, each as a Guarantor, the Tranche A-1 Bank and certain other banks
parties thereto and Bank of America, N.A., as Administrative Agent for the
Tranche A-1 Bank and all such other banks. The Credit Agreement, among other
things, (a) provides for the making of revolving credit advances (the “Tranche
A-1 Advances”) by the Tranche A-1 Bank to the Borrower from time to time
pursuant to Section 2.01(b) of the Credit Agreement in an aggregate outstanding
principal amount not to exceed at any time the U.S. dollar amount first above
mentioned and (b) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayments on account
of principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. Capitalized terms used A-2B- 1 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen129.jpg]
herein which are not defined herein and are defined in the Credit Agreement are
used herein as therein defined. If the Tranche A-1 Bank was a party to the
Existing Credit Agreement this Tranche A-1 Note amends and restates any
promissory note executed and delivered by the Borrower in favor of the Tranche
A-1 Bank in connection with such Existing Credit Agreement (the “Original
Note”). This Tranche A-1 Note amends and restates, and is given as a
substitution of, the Original Note. This Tranche A-1 Note is not intended to
constitute, nor shall it constitute, an interruption, suspension of continuity,
satisfaction, discharge of prior duties, payment, novation or termination of the
indebtedness, loans, liabilities, expenses or obligations represented by the
Original Note, and this Tranche A-1 Note is entitled to all of the rights and
benefits originally pertaining to the Original Note as such rights and benefits
may have been amended as provided in the Credit Agreement. The Borrower hereby
waives presentment for payment, notice of nonpayment, demand, protest, notice of
protest, notice of dishonor, notice of intent to accelerate, notice of
acceleration and any other notice of any kind, except as provided in the Credit
Agreement. No failure to exercise, and no delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of such
rights. This Tranche A-1 Note and the Tranche A-1 Advances evidenced hereby may
be transferred in whole or in part only by registration of such transfer on the
Register maintained for such purpose by or on behalf of the undersigned as
provided in Section 10.06(c) of the Credit Agreement. This Tranche A-1 Note
shall be governed by, and construed in accordance with, the laws of the State of
Texas (except that Chapter 346 of the Texas Finance Code, which regulates
certain revolving credit loan accounts, shall not apply to this Tranche A-1
Note). [Remainder of Page Intentionally Left Blank] A-2B- 2 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen130.jpg]
BRINKER INTERNATIONAL, INC. By:________________________________ Name:
_____________________________ Title: ______________________________ A-2B- 3
122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen131.jpg]
TRANCHE A-1 ADVANCES, MATURITIES AND PAYMENTS OF PRINCIPAL AND INTEREST Rate of
Amount and Interest Amount of Type of Applicable Principal Amount of Unpaid
Borrowing Tranche A-1 to Tranche Paid or Interest Paid Principal Notation Date
Advance A-1 Advance Prepaid or Prepaid Balance Made By EXHIBIT B FORM OF NOTICE
OF BORROWING [Date] A-2B- 4 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen132.jpg]
Bank of America, N.A., as Administrative Agent for the Banks parties to the
Credit Agreement referred to below 101 North Tryon Street One Independence
Center Mail Code: NC1-001-05-46 Charlotte, NC 28255-0001 Attention: Charles
HensleyKatrina Burton Telecopy: (704-)719-53628950 Email:
charles.hensley@baml.comkburton2@bofa.com Ladies and Gentlemen: The undersigned,
Brinker International, Inc., a Delaware corporation (the “Borrower”), refers to
the Credit Agreement, dated as of March 12, 2015 (as amended and as it may be
further amended, amended and restated, restated, supplemented or modified from
time to time in accordance with its terms, the “Credit Agreement”; capitalized
terms defined therein and not defined herein being used herein as therein
defined), among the undersigned, Brinker Restaurant Corporation, a Delaware
corporation, Brinker Florida, Inc., a Delaware corporation, and Brinker Texas,
Inc., a Delaware corporation, Brinker International Payroll Company, L.P., a
Delaware limited partnership, each as a Guarantor, certain Banks parties
thereto, and Bank of America, N.A., as Administrative Agent, and hereby gives
you notice, irrevocably pursuant to Section 2.02 of the Credit Agreement, that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02 of the Credit Agreement: A
Borrowing of: Advances Borrowing Date of Borrowing (which is a Business Day)
_______________________________ Aggregate Principal Amount of Borrowing1
_______________________________ Class of Advance [Tranche A Advance] [Tranche
A-1 Advance] Type of Advance [Eurodollar Rate Advance] [Base Rate Advance] For
Eurodollar Rate Advances: with an Interest Period of [1] [2] [3] [6] months 1
For Advances: not less than $10,000,000 or greater than the unused Total
Commitment and in integral multiples of $1,000,000. A-2B- 5 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen133.jpg]
The Borrower hereby requests that the proceeds of the Borrowing requested
hereunder be remitted by the Administrative Agent to the following account of
the Borrower: Wire To: _______________________________ ABA:
_______________________________ Account #: _______________________________
Account Location: _______________________________ The undersigned hereby
certifies that the following statements are true on the date hereof, and will be
true on the date of the Proposed Borrowing: (a) the representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects on and as of the date of the Proposed Borrowing, before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date, except to the extent
that such representations and warranties refer to an earlier date, in which case
they shall be true and correct in all material respects on and as of such
earlier date and the representations and warranties contained in Section 5.04(a)
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.02(c) of the Credit Agreement; (b) no event has
occurred and is continuing, or would result from the Proposed Borrowing or from
the application of the proceeds therefrom, which constitutes or with the giving
of notice, the lapse of time or both, would constitute a Default; and (c) after
giving effect to the Proposed Borrowing of Advances and all other Borrowings of
Advances which have been requested on or prior to the date of the Proposed
Borrowing of Advances but which have not been made prior to such date, the
aggregate principal amount of Advances owing to any Bank will not exceed the
Total Commitment of such Bank. A-2B- 6 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen134.jpg]
Very truly yours, BRINKER INTERNATIONAL, INC.
By:________________________________ Name: _____________________________ Title:
______________________________ A-2B- 7 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen135.jpg]
EXHIBIT C FORM OF ASSIGNMENT ASSIGNMENT AND ASSUMPTION This Assignment and
Assumption (this “Assignment and Assumption”) is dated as of the Effective Date
set forth below and is entered into by and between [the][each]1 Assignor
identified in item 1 below ([the][each, an] “Assignor”) and [the][each]2
Assignee identified in item 2 below ([the][each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees]3 hereunder are several and not joint.]4 Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full. For an agreed consideration, [the][each] Assignor hereby
irrevocably sells and assigns to [the Assignee][the respective Assignees], and
[the][each] Assignee hereby irrevocably purchases and assumes from [the
Assignor][the respective Assignors], subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in its capacity as
a Bank under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Bank)] [the respective Assignors (in their respective capacities as Banks])]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor. 1 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language. If the assignment is from
multiple Assignors, choose the second bracketed language. 2 For bracketed
language here and elsewhere in this form relating to the Assignee(s), if the
assignment is to a single Assignee, choose the first bracketed language. If the
assignment is to multiple Assignees, choose the second bracketed language. 3
Select as appropriate. 4 Include bracketed language if there are either multiple
Assignors or multiple Assignees. C- 1 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen136.jpg]
1. Assignor[s]: ______________________________ ______________________________ 2.
Assignee[s]: ______________________________ ______________________________ [if
applicable, for each Assignee, indicate Affiliate of [identify Bank]] 3.
Borrower: Brinker International, Inc. 4. Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement 5. Credit
Agreement: Credit Agreement, dated as of March 12, 20152015, among the Borrower,
Brinker Restaurant Corporation, Brinker Florida, Inc., Brinker Texas, Inc.,
Brinker International Payroll Company, L.P., a Delaware limited partnership,
each as a Guarantor, the Banks from time to time party thereto, and the
Administrative Agent, as amended and as it may be further amended, amended and
restated, restated, supplemented or modified from time to time in accordance
with its terms. 6. Assigned Interest: Aggregate Aggregate ClassAmo Percentage
Amount Amount of unt of Assigned Facility of Commitm Commitme of CUSIP Assignor
Assignee Assigned7 Commitm ents/ nts/ Commitm Num [s]5 [s]6 ents Advances
Advances ents/ ber for all Assignedf Assigned Advances9 Banks8 or all 8 Banks7
________ $_______ $_______ $_________ ________ ____ ___ ___ __% ________
$_______ $_______ $_________ ________ ____ ___ ___ __% ________ $_______
$_______ $_________ ________ ____ ___ ___ __% 5 List each Assignor, as
appropriate. 6 List each Assignee, as appropriate. 7 List each Class of Advance
assigned, as appropriate 8 Amounts in this column and in the column immediately
to the right to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date. 7
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date. 98 Set forth, to at least 9
decimals, as a percentage of the Commitment/Advances of all Banks thereunder. C-
2 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen137.jpg]
[7. Trade Date: __________________]109 Effective Date: __________________, 20__
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] The terms set forth in this
Assignment and Assumption are hereby agreed to: ASSIGNOR [NAME OF ASSIGNOR] By:
_____________________________ Name: Title: ASSIGNEE [NAME OF ASSIGNEE] By:
_____________________________ Name: Title: Accepted: BANK OF AMERICA, N.A., as
Administrative Agent By: _________________________________ Name: Title:
[Consented to:]1110 BRINKER INTERNATIONAL, INC. By:
_________________________________ Name: Title: 109 To be completed if the
Assignor and the Assignee intend that the minimum assignment amount is to be
determined as of the Trade Date. 1110 To be added only if the consent of the
Borrower is required pursuant to the terms of the Credit Agreement. C- 3
122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen138.jpg]
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1. Assignor.
[The][Each] Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of [the][[the relevant] Assigned Interest, (ii) [the][such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document. 1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Bank under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06 of the Credit Agreement (subject to such consents, if any, as may be
required thereunder), (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Bank thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Bank thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.02(c) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Non-U.S. Bank,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Bank, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Bank. C- 4 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen139.jpg]
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. 3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of Texas. C- 5 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen140.jpg]
EXHIBIT D FORM OF LEGAL OPINION OF BORROWER’S AND GUARANTOR’S COUNSEL September
13, 2016 To each of the Banks as defined in the Credit Agreement herein
described and to Bank of America, N.A., as Administrative Agent Ladies and
Gentlemen: This opinion is furnished to you pursuant to § 3(a)(iv) of the Second
Amendment to Credit Agreement dated as of September 13, 2016 (the “Amendment”)
among (i) Brinker International, Inc., a Delaware corporation, as borrower (the
“Borrower”), (ii) Brinker Restaurant Corporation, a Delaware corporation
(“Brinker Restaurant”), Brinker Florida, Inc., a Delaware corporation (“Brinker
Florida”), and Brinker Texas, Inc., a Delaware corporation (“Brinker Texas” and
together with Brinker Restaurant and Brinker Florida, each a “Guarantor” and
together the “Guarantors”) as guarantors, and (iii) the banks party thereto (the
“Banks”), and Bank of America, N.A., as Administrative Agent for the Banks (in
such capacity, the “Administrative Agent”) which amends the Borrower’s Credit
Agreement dated as of March 12, 2015 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), pursuant to
which the Existing Banks have made available to the Borrower a revolving credit
facility (the Existing Credit Agreement as so amended by the Amendment, the
“Amended Credit Agreement”). Capitalized terms defined in the Amended Credit
Agreement are used herein with the same meaning unless otherwise defined herein.
DOCUMENTS EXAMINED In our capacity as special counsel for the Borrower and the
Guarantors, we have examined the originals, copies or forms, certified or
otherwise identified to our satisfaction, of the following documents (items (i)
and (ii) below, the “Documents”): (i) The Amended Credit Agreement; (ii) The
Notes issued on the date hereof, if any (the “Notes”); (iii) Certificate of
Incorporation of the Borrower as filed with the Secretary of State of Delaware
on September 30, 1983, and all amendments thereto through the date hereof (the
“Borrower Certificate of Incorporation”); (iv) Certificate of Incorporation of
Brinker Restaurant as filed with the Secretary of State of Delaware on June 29,
1990, and all amendments thereto through the date hereof (the “Brinker
Restaurant Certificate of Incorporation”); D- 1 16771276v.5 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen141.jpg]
(v) Certificate of Incorporation of Brinker Florida as filed with the Secretary
of State of Delaware on September 10, 1990, and all amendments thereto through
the date hereof (the “Brinker Florida Certificate of Incorporation”); (vi)
Certificate of Incorporation of Brinker Texas as filed with the Secretary of
State of Delaware on December 21, 2006, and all amendments thereto through the
date hereof (the “Brinker Texas Certificate of Incorporation” and together with
the Brinker Restaurant Certificate of Incorporation and the Brinker Florida
Certificate of Incorporation, the “Guarantors Certificates of Incorporation“);
(vii) Bylaws of the Borrower (the “Borrower Bylaws”); (viii) Bylaws of each of
the Guarantors (the “Guarantors Bylaws”); and (ix) The certificates (including
attachments) delivered to the Administrative Agent pursuant to § 3.01 of the
Amended Credit Agreement. In addition, we have examined and relied upon such
certificates of public officials and other certificates, opinions and
instruments as we have deemed relevant and necessary as a basis for our opinion
hereinafter set forth. As to matters of fact material to our opinion, we have,
when relevant facts were not independently established, relied upon certificates
of representatives of the Borrower and the Guarantors and upon representations
and warranties set forth in the Amended Credit Agreement, and have not conducted
any special inquiry or investigation in respect of such matters. As used herein,
(i) “Disclosed” means disclosed in the Amended Credit Agreement or the SEC
Filings of the Borrower filed with the SEC prior to the date hereof and (ii)
“Knowledge” means the current, actual knowledge of the attorneys of this firm
who are involved in the representation of the Borrower and the Guarantors in
connection with the transactions contemplated by the Amended Credit Agreement,
without any independent investigation. ASSUMPTIONS In rendering this opinion, we
have assumed, with your consent and without any independent investigation, all
of the following: (A) the genuineness of all signatures (other than those of the
officers of the Borrower and each of the Guarantors who executed the Amended
Credit Agreement and the Notes), the authenticity of all documents submitted to
us as originals and the conformity to authentic original documents of all
documents submitted as certified, conformed or photostatic copies; (B) that each
of the parties to the Documents other than the Borrower and the Guarantors (the
“Other Parties”) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or formation and has full power
and authority to execute, deliver and perform its obligations under each of the
Documents to which it is a party, D- 2 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen142.jpg]
that each of the Documents has been duly authorized, executed and delivered by
each of the Other Parties thereto, that each of the Documents constitutes a
valid and legally binding obligation of each of the Other Parties thereto and is
enforceable against the Other Parties in accordance with its terms, that each of
the Other Parties has fulfilled and complied with its obligations under the
Documents to the extent required thereunder to date, and that the Borrower and
the Guarantors have received or will concurrently herewith receive the
consideration provided in the Documents to be received at or prior to the date
hereof; (C) that all of the Documents will be performed strictly in accordance
with the terms thereof; and (D) that the representations and warranties as to
factual matters contained in the Documents are true and correct. OPINION Based
upon the foregoing and having due regard for the legal considerations we deem
relevant, and subject to the further qualifications and limitations hereinafter
set forth, we are of the opinion that: 1. Each of the Borrower and the
Guarantors is a corporation validly existing and in good standing under the
Delaware General Corporation Law, as amended (the “DGCL”), and has the corporate
power and authority under the DGCL to enter into and perform the Amended Credit
Agreement and the Notes. 2. The execution and delivery by the Borrower of each
of the Amended Credit Agreement and the Notes issued on the date hereof and the
performance by the Borrower of its obligations thereunder have been duly and
validly authorized by all necessary corporate action of the Borrower; each of
the Amended Credit Agreement and the Notes issued on the date hereof has been
duly executed and delivered by the Borrower; and each of the Amended Credit
Agreement and the Notes issued on the date hereof constitutes a valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, in each case except as enforcement of the Amended
Credit Agreement or the Notes may be limited by applicable bankruptcy,
insolvency, reorganization, arrangement, fraudulent transfer, moratorium or
other laws affecting creditors’ rights generally, and subject to general equity
principles and to limitations on availability of equitable relief, including
specific performance. 3. The execution and delivery by the Guarantors of the
Amended Credit Agreement and the performance by the Guarantors of their
respective obligations thereunder have been duly and validly authorized by all
necessary corporate actions of the Guarantors; the Amended Credit Agreement has
been duly executed and delivered by the Guarantors; and the Amended Credit
Agreement constitutes a valid and binding obligation of the Guarantors
enforceable against the Guarantors in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, fraudulent transfer, moratorium or other laws affecting creditors’
rights generally, and subject to general equity principles and to limitations on
availability of equitable relief, including specific performance. D- 3
122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen143.jpg]
4. Neither the execution and delivery of the Amended Credit Agreement or the
Notes issued on the date hereof nor the consummation of the transactions
contemplated therein will violate any provision of the Borrower Certificate of
Incorporation, any of the Guarantors Certificates of Incorporation, the Borrower
Bylaws or any of the Guarantors Bylaws, or to our Knowledge, conflict with or
violate any statute, judgment, order, decree or regulation or rule of any court,
governmental authority or arbitrator applicable or relating to the Borrower or
any of the Guarantors. 5. To our Knowledge and except as Disclosed, there are no
actions, suits, proceedings or claims or investigations pending or threatened
against or affecting the Borrower or any of the Guarantors or any of their
respective properties before any court, governmental agency or regulatory
authority which would (i) have a Material Adverse Effect or (ii) impair the
ability of the Borrower or the Guarantors to perform their obligations under the
Amended Credit Agreement or the Notes issued on the date hereof. 6. Neither the
Borrower nor any of the Guarantors is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. FURTHER QUALIFICATIONS AND LIMITATIONS The
opinions expressed above are expressly subject to the following qualifications
and limitations: (a) We express no opinion as to (i) the specific remedy that
any court or other authority or body might grant in connection with the
enforcement of rights under any of the Documents, as to the availability of
equitable remedies, as such, in connection with the enforcement of such rights,
or as to the effects of the application of principles of equity (regardless of
whether enforcement is considered in proceedings in law or in equity), (ii) the
application of any securities laws to any of the transactions contemplated by
any of the Documents, or (iii) the effect of any environmental, antitrust or tax
laws of the United States of America or of the State of Texas. (b) We express no
opinion as to the validity or enforceability of (i) any provisions purporting to
entitle a party to indemnification or release from liability in respect of any
matters arising in whole or in part by reason of any illegal, wrongful, knowing
or negligent act or omission of such party, (ii) any provisions that purport to
restrict access to or waive remedies or defenses, to waive any rights to notices
or to establish evidentiary standards, (iii) any provisions relating to
liquidated damages, set-offs, waivers, releases, suretyship defenses, delays or
omissions of enforcement of rights or remedies, severability, consent judgments
or summary proceedings, (iv) any provisions purporting to irrevocably appoint
attorneys-in-fact or other agents, (v) any provisions purporting to restrict or
limit transfer, alienation or encumbrancing of property, (vi) any provisions
that relate to submissions to jurisdiction, waivers or ratifications of future
acts, the rights of, third parties or transferability of assets which by their
nature are nontransferable, (vii) provisions that contain any agreement to
agree, or (viii) provisions that purport to negate or control over present or
future laws which are contrary to such provisions. D- 4 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen144.jpg]
(c) To the extent that the opinions given in Sections 2, 3 and 4 constitute
opinions with respect to laws relating to usury, such opinions are expressly
limited to the opinion that the Amended Credit Agreement and the Notes do not
require the payment of interest at a rate which is usurious. In rendering such
opinion, we have relied upon and assumed the applicability of Chapter 303 of the
Texas Finance Code, as currently in effect, and have assumed that (i) there are
no fees, points or other charges or forms of compensation to the Administrative
Agent, the Syndication Agent, or any Bank in respect of the Amended Credit
Agreement or the issuance of the Notes or any commitment to pay any such charges
or other forms of compensation, other than those specifically disclosed in the
Amended Credit Agreement, the Commitment Letter, the Bank of America Fee Letter,
the JPMCB Fee Letter, the Wells Fargo Fee Letter and the Upfront Fee Letter,
(ii) all fees and charges provided for in the Amended Credit Agreement, the
Commitment Letter, the Bank of America Fee Letter, the JPMCB Fee Letter, the
Wells Fargo Fee Letter and the Upfront Fee Letter to be paid by Borrower or the
Guarantors to the Administrative Agent, Joint Lead Arrangers and Book Runners,
the Syndication Agents or any Bank constitute bona fide commitment fees,
arrangement fees, or administrative agent’s fees, as applicable, and not
interest, (iii) all charges for reimbursement of services paid to third parties
will be for actual out-of-pocket expenses paid to third parties for services
actually rendered by such parties, (iv) the Administrative Agent, the
Syndication Agent, the Banks, the Borrower and the Guarantors will comply with
the “usury savings clause” and other provisions of the Amended Credit Agreement
to the effect that the Borrower and the Guarantors will never be required to pay
interest (including all compensation that constitutes interest under applicable
law) on the Notes or otherwise in respect of the Amended Credit Agreement in
excess of the maximum rate or amount of interest that may lawfully be contracted
for, charged or collected thereon or in connection therewith under applicable
Texas law (collectively, the “Savings Clauses”), and (v) in complying with the
provisions of the Saving Clauses, the Administrative Agent, the Syndication
Agent and such Bank will give due consideration to all fees, charges or other
compensation which under applicable Texas law may be or is deemed to be
interest. (d) We are members of the Bar of the State of Texas. This opinion
relates only to the Federal laws of the United States of America, the laws of
the State of Texas and the DGCL as currently in effect, and we express no
opinion with regard to any matters that may be governed or affected by any other
laws. (e) This opinion is limited solely to the matters stated herein and no
opinion is to be inferred or may be implied beyond the matters expressly stated
herein. The opinions expressed herein are solely for the benefit of you and your
counsel in connection with the transactions contemplated by the Amended Credit
Agreement and may not be used or relied upon by any other person or entity or
for any other purpose whatsoever. The opinions expressed herein are as of the
date first set forth above, and we do not assume or undertake any responsibility
or obligation to supplement or to update such opinions to reflect any facts or
circumstances which may hereafter come to our attention or any changes in the
laws which may hereafter occur. Very truly yours, D- 5 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen145.jpg]
EXHIBIT E FORM OF U.S. TAX COMPLIANCE CERTIFICATE This certificate is delivered
pursuant to Section 2.15(e) of the Credit Agreement, dated as of March 12, 2015
(as amended and as it may be further amended, amended and restated, restated,
supplemented or modified from time to time in accordance with its terms, the
“Credit Agreement”) among BRINKER INTERNATIONAL, INC. (the “Borrower”), BRINKER
RESTAURANT CORPORATION, as a Guarantor, BRINKER FLORIDA, INC., as a Guarantor,
BRINKER TEXAS, INC., as a Guarantor, the Banks party thereto and BANK OF
AMERICA, N.A., as Administrative Agent. Capitalized terms defined in the Credit
Agreement are used herein with the same meaning unless otherwise defined herein.
The undersigned hereby represents and warrants to the Administrative Agent and
the Borrower that: 1. the undersigned is the sole record and beneficial owner of
the Advances or the transactions evidenced by the Note(s), if any, registered in
its name in respect of which it is providing this certificate; 2. the
undersigned is not a bank (within the meaning of Section 881(c)(3)(A) of the
Code) and, in this regard, further represents and warrants that: (a) the
undersigned is not subject to regulatory or other legal requirements as a bank
in any jurisdiction; and (b) the undersigned has not been treated as a bank for
purposes of any tax, securities law or other filing or submission made to any
governmental authority, any application made to a rating agency or qualification
for any exemption from tax, securities law or other legal requirements; 3. the
undersigned is not a 10-percent shareholder (within the meaning of Section
881(c)(3)(B) of the Code) of the Borrower; 4. the income from the Advances or
the transactions evidenced by the Note(s), if any, held by the undersigned is
not effectively connected with the conduct of a trade or business with the
United States; and 5. the undersigned is not a controlled foreign corporation
related (within the meaning of Section 864(d)(4) of the Code) to the Borrower.
The undersigned has furnished you with a certificate of our non-U.S. person
status on Internal Revenue Service Form W-8BEN. By executing this certificate,
the undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall so inform the Administrative Agent and the
Borrower in writing within thirty days of such change and (b) the undersigned
shall furnish to the Administrative Agent and the Borrower a properly completed
and currently effective certificate in either the calendar year in which payment
is to be E-1 122764007_3



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen146.jpg]
made by the Borrower to the undersigned under the Credit Agreement, or in either
of the two calendar years preceding such payment. IN WITNESS WHEREOF, the
undersigned has caused this certificate to be executed as of ________ __, 20___.
[NAME OF BANK] By:___________________ Name: Title: DE- 2 122764007_13



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen147.jpg]
EXHIBIT F FORM OF NOTICE OF PREPAYMENT Date: ___________, _____11 Bank of
America, N.A., as Administrative Agent for the Banks parties to the Credit
Agreement referred to below 101 North Tryon Street One Independence Center Mail
Code: NC1-001-05-46 Charlotte, NC 28255-0001 Attention: Katrina Burton Telecopy:
(704)719-8950 Email: kburton2@bofa.com Ladies and Gentlemen: Reference is made
to that certain Credit Agreement, dated as of March 12, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Brinker International, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Banks from time
to time party thereto, and Bank of America, N.A., as Administrative Agent for
such Banks. The Borrower hereby requests to prepay1213: Indicate: Indicate:
Indicate: For Eurodollar Rate Applicable Requested Base Rate Advance Advances
Borrower Amount or Indicate: Name Eurodollar Rate Interest Period (e.g. 1, 2,
Advance 3 or 6 month interest period) BRINKER INTERNATIONAL, INC. 11 Note to
Borrower. All prepayments submitted under a single Notice of Prepayment must be
effective on the same date. If multiple effective dates are needed, multiple
Notice of Prepayment will need to be prepared and signed. 12 Note to Borrower.
Complete a new row for each Borrowing being prepaid. 13 Note to Borrower.
Scheduled payments and advances should only be processed by auto debit, wire or
to BAC’s ACH account (not check or cashier’s check). Unscheduled payments should
only be received by wire or DDA transfers (not ACH or check or cashier’s check).
F- 1 122764007_3



--------------------------------------------------------------------------------



 
[exhibitatofourthamendmen148.jpg]
By: Name: Title: F- 2 122764007_3



--------------------------------------------------------------------------------



 